EXHIBIT 10.18

STANDARD OFFICE LEASE

BY AND BETWEEN

ARDEN REALTY FINANCE V, L.L.C.,

A Delaware limited liability company,

AS LANDLORD,

AND

MITEKSYSTEMS, INC.,

a Delaware corporation,

AS TENANT

SUITE B

Balboa Corporate Center



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE 1 BASIC LEASE PROVISIONS

     7   

ARTICLE 2 TERM/PREMISES

     8   

ARTICLE 3 RENTAL

     8      (a)   

Basic Rental

     8      (b)   

Increase in Direct Costs

     8      (c)   

Definitions

     9      (d)   

Determination of Payment

     12      (e)   

Audit Right

     13   

ARTICLE 4 SECURITY DEPOSIT

     13   

ARTICLE 5 HOLDING OVER

     14   

ARTICLE 6 OTHER TAXES

     14   

ARTICLE 7 USE

     14   

ARTICLE 8 CONDITIONS OF PREMISES

     15   

ARTICLE 9 REPAIRS AND ALTERATIONS

     15      (a)   

Landlord’s Obligations

     15      (b)   

Tenant’s Obligations

     15      (c)   

Alterations

     16      (d)   

Insurance; Liens

     16      (e)   

Costs and Fees; Removal

     16   

ARTICLE 10 LIENS

     17   

ARTICLE 11 PROJECT SERVICES

     17      (a)   

Basic Services

     17      (b)   

Excess Usage

     17      (c)   

Additional Electrical Service

     18      (d)   

HVAC Balance

     18      (e)   

Telecommunications

     18      (f)   

After-Hours Use

     18      (g)   

Reasonable Charges

     18      (h)   

Sole Electrical Representative

     18      (i)   

Independent HVAC Unit

     18   

ARTICLE 12 RIGHTS OF LANDLORD

     19      (a)   

Right of Entry

     19      (b)   

Maintenance Work

     19      (c)   

Security

     19   

ARTICLE 13 INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

     19      (a)   

Indemnity

     19      (b)   

Exemption of Landlord from Liability

     20      (c)   

Security

     20   

ARTICLE 14 INSURANCE

     20      (a)   

Tenant’s Insurance

     20      (b)   

Form of Policies

     21      (c)   

Landlord’s Insurance

     21      (d)   

Waiver of Subrogation

     21      (e)   

Compliance with Law

     21   

ARTICLE 15 ASSIGNMENT AND SUBLETTING

     22   

 

2



--------------------------------------------------------------------------------

              Page  

ARTICLE 16 DAMAGE OR DESTRUCTION

     24   

ARTICLE 17 SUBORDINATION

     25   

ARTICLE 18 EMINENT DOMAIN

     26   

ARTICLE 19 DEFAULT

     26   

ARTICLE 20 REMEDIES

     27   

ARTICLE 21 TRANSFER OF LANDLORD’S INTEREST

     28   

ARTICLE 22 BROKER

     28   

ARTICLE 23 PARKING

     28   

ARTICLE 24 WAIVER

     29   

ARTICLE 25 ESTOPPEL CERTIFICATE

     29   

ARTICLE 26 LIABILITY OF LANDLORD

     30   

ARTICLE 27 INABILITY TO PERFORM

     30   

ARTICLE 28 HAZARDOUS WASTE

     30   

ARTICLE 29 SURRENDER OF PREMISES; REMOVAL OF PROPERTY

     31   

ARTICLE 30 MISCELLANEOUS

     32      (a)   

SEVERABILITY; ENTIRE AGREEMENT

     32      (b)   

Attorneys’ Fees; Waiver of Jury Trial

     32      (c)   

Time of Essence

     33      (d)   

Headings’ Joint and Several

     33      (e)   

Reserved Area

     33      (f)   

NO OPTION

     33      (g)   

Use of Project Name; Improvements

     33      (h)   

Rules and Regulations

     33      (i)   

Quiet Possession

     34      (j)   

Rent

     34      (k)   

Successors and Assigns

     34      (l)   

Notices

     34      (m)   

Persistent Delinquencies

     34      (n)   

Right or Landlord to Perform

     34      (o)   

Access, Changes in Project, Facilities, Name

     34      (p)   

Signing Authority

     35      (q)   

Identification of Tenant

     35      (r)   

Intentionally Deleted

     36      (s)   

Survival of Obligations

     36      (t)   

Confidentiality

     36      (u)   

Governing Law

     36      (v)   

Office of Foreign Assets Control

     36      (w)   

Financial Statements

     36      (x)   

Exhibits

     37      (y)   

Independent Covenants

     37      (z)   

Counterparts

     37   

ARTICLE 31 OPTION TO EXTEND

     37      (a)   

Option Right

     37      (b)   

Option Rent

     37      (c)   

Exercise of Option

     37   

 

3



--------------------------------------------------------------------------------

ARTICLE 32 SIGNAGE

     38   

ARTICLE 33 TERMINATION OPTION

     38   

ARTICLE 34 COMMUNICATION EQUIPMENT

     39   

 

Exhibit “A”    Premises Exhibit “B”    Rules and Regulations Exhibit “C”   
Notice of Term Dates and Tenant’s Proportionate Share Exhibit “D”    Tenant Work
Letter

 

4



--------------------------------------------------------------------------------

INDEX

 

     Page(s)  

ADA

     4   

Additional Rent

     3   

Affiliate

     18   

Affiliated Assignee

     18   

Alterations

     10   

Approved Working Drawings

     Exhibit D   

Architect

     Exhibit D   

Base Year

     1   

Basic Rental

     1   

Brokers

     2   

Commencement Date

     1   

Communication Equipment

     32   

Contemplated Effective Date

     17   

Contemplated Transfer Space

     17   

Contractor

     Exhibit D   

Control

     18   

Controllable Operating Costs

     4   

Cosmetic Alterations

     10   

Damage Repair Estimate

     18   

Direct Costs

     3   

Effective Date

     Exhibit D   

Estimate

     6   

Estimate Statement

     6   

Estimated Excess

     6   

Event of Default

     20   

Excess

     6   

Expiration Date

     1   

Force Majeure

     24   

Force Majeure Delays

     Exhibit D   

Hazardous Material

     25   

Initial Installment of Basic Rental

     2   

Intention to Transfer Notice

     17   

Interest Notice

     31   

Landlord

     1   

Landlord Parties

     13   

Laws

     25   

Lease

     1   

Lease Year

     2   

Market Rent

     31   

Objectionable Name

     31   

Operating Costs

     3   

Option

     31   

Option Rent

     31   

Option Rent Notice

     31   

Option Term

     31   

Original Tenant

     31   

Outside Date

     Exhibit D   

Outside Date Termination Notice

     Exhibit D   

Over-Allowance Amount

     Exhibit D   

Package Unit

     12   

Parking Passes

     2   

Partnership Tenant

     29   

Permitted Use

     2   

Plans

     Exhibit D   

Premises

     1   

Project

     1   

Real Property

     3   

Security Deposit

     1   

Six Month Period

     17   

 

5



--------------------------------------------------------------------------------

     Page(s)  

Square Footage

     1   

Statement

     6   

Substantial Completion

     Exhibit D   

Tax Costs

     3   

Tenant

     1   

Tenant Delays

     Exhibit D   

Tenant Improvements

     9   

Tenant’s Acceptance

     31   

Tenant’s Proportionate Share

     1   

Tenant’s Signage

     31   

Term

     1   

Termination Date

     32   

Termination Fee

     32   

Terminate Notice

     32   

Termination Option

     32   

Transfer

     16   

Transfer Premium

     17   

Transferee

     17   

Working Drawings

     Exhibit D   

 

6



--------------------------------------------------------------------------------

STANDARD OFFICE LEASE

This Standard Office Lease (“Lease”) is made and entered into as of the 13th day
of September, 2005, by and between ARDEN REALTYFINANCE V, L.L.C., a Delaware
limited liability company (“Landlord”), and MITEK SYSTEMS, INC., A Delaware
corporation (“Tenant”).

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite B, as designated on the plan attached hereto and
incorporation herein as Exhibit “A” (“Premises”), of the project (“Project”) now
known as Balboa Corporate Center whose address is 8911 Balboa Avenue, San Diego,
California, for the Term and upon the terms and conditions hereinafter set
forth, and Landlord and Tenant hereby agree as follows:

ARTICLE 1

BASIC LEASE PROVISIONS

 

A.   Term:    Seven (7) years.   Commencement Date:    The earlier of (i) the
date Tenant first commences to conduct business in the Premises, or (ii) the
date of Substantial Completion of Improvements in the Premises. The Commencement
Date is estimated to occur on or about November 15, 2005.   Expiration Date:   
The date immediately preceding the seventh (7th) anniversary of the Commencement
Date; provided, however, that if the Commencement Date is a date other than the
first (1st) day of a month, the Expiration Date shall be the last day of the
month which is eight-four (84) months after the month in which the Commencement
Date falls, unless extended or earlier terminated pursuant to this Lease. B.  
Square Footage:    15,927 rentable square feet. C.   Basic Rental:   

 

Lease Year

   Annual Basic
Rental      Monthly
Basic Rental      Monthly Basic Rental Per
Rentable Square Foot*  

1

   $ 296,242.20       $ 24,686.85       $ 1.55   

2

   $ 305,798.40       $ 25,483.20       $ 1.60   

3

   $ 315,354.60       $ 26,279.55       $ 1.65   

4

   $ 324,910.80       $ 27,075.90       $ 1.70   

5

   $ 334,467.00       $ 27,872.25       $ 1.75   

6

   $ 344,023.20       $ 28,668.60       $ 1.80   

7

   $ 353,579.40       $ 29,464.95       $ 1.85   

 

* In addition, Tenant shall pay for electricity and janitorial service
separately pursuant to Article 11 below.

 

D.   Base Year:    2006 E.   Tenant’s Proportionate Share:    22.79% (based on a
total of 69,890 rentable square feet in the project F.   Security Deposit:    A
security deposit of $79,635.00 shall be due and payable by Tenant to Landlord
upon Tenant’s execution of this Lease.

 

7



--------------------------------------------------------------------------------

G.     Permitted Use:

  General office use and uses incidental thereto which are permitted by law and
are consistent with the character of the Project as a first-class office
project.

H.     Brokers:

  CB Richard Ellis, Inc. (for Landlord) and Burnham Real Estate (for Tenant)

I.      Parking Passes:

  Tenant shall rent three point nine (3.9) parking passes for each 1,000 square
feet contained in the Premises, which equals sixty two (62) passes, at the rate
provided in Article 23 hereof.

J.      Initial Installment of Basic Rental:

  The first full month’s Basic Rental of $24,686.85 shall be due and payable by
Tenant to Landlord upon Tenant’s execution of this Lease.

ARTICLE 2

TERM/PREMISES

The Term of the Lease shall commence on the Commencement Date as set forth in
Article 1.A. of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Article 1.A of the Basic Lease Provisions. For purposes of this
Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Term, with the first (1st) Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first (1st) day of a calendar month, the first (1st) Lease Year shall
end on the last day of the eleventh (11th) month after Commencement Date and the
second (2nd) and each succeeding Lease Year shall commence on the first
(1st) day of the next calendar month, and (b) the last Lease Year shall end on
the Expiration Date. If Landlord does not deliver possession of the Premise to
Tenant on or before the anticipated Commencement Date (as set forth in Article
1.A, above), except as provided in Section 5.3 of the Tenant Work Letter,
Landlord shall not be subject to any liability for its failure to do so, and
such failure shall not affect the validity of the Lease nor the obligations of
Tenant hereunder. Landlord and Tenant hereby stipulate that the Premises
contains the number of square feet specified in Article 1.B of the Basic Lease
Provisions. Landlord may deliver to Tenant a Commencement Letter in a form
substantially similar to that attached hereto as Exhibit “C”, which Tenant shall
execute and return to Landlord within fifteen (15) days of receipt thereof.
Failure of Tenant to timely execute and deliver the Commencement Letter shall
constitute acknowledgement by Tenant that the statements included in such notice
are true and correct, without exceptions.

ARTICLE 3

RENTAL

(a) Basic Rental. Tenant agrees to pay the Landlord during the Term hereof, at
Landlord’s office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the initial monthly
and annual sums as set forth in Article 1.C. of the basic Lease Provisions,
payable in advance on the first (1st) day of each calendar month, without
demand, setoff of deduction, and in the even this Lease commences or the date of
expiration of this Lease occurs other than on the first (1st) day or last day of
a calendar month, the rent for such month shall be prorated. Notwithstanding the
foregoing, the first full month’s Basic Rental shall be paid to Landlord in
accordance with Article 1.J. of the Basic Lease Provisions.

(b) Increase in Direct Costs. The term “Base Year” means the calendar year set
forth in Article 1.D. of the Basic Lease Provisions. If, in any calendar year
during the Term of this

 

8



--------------------------------------------------------------------------------

Lease, the “Direct Costs” (as hereinafter defined) paid or incurred by Landlord
shall be higher than the Direct Costs for the Base Year, Tenant shall pay an
additional sum for each such subsequent calendar year equal to the product of
the amount set forth in Article 1.E. of the Basic Lease Provisions multiplied by
such increased amount of “Direct Costs.” In the event either the Premises and/or
the Project is expanded or reduced, the Tenant’s Proportionate Share shall be
appropriately adjusted, and as to the calendar year in which such change occurs,
Tenant’s Proportionate Share for such calendar year shall be determined on the
basis of the number of days during that particular calendar year that such
Tenant’s Proportionate Share was in effect. In the event this Lease shall
terminate on any date other than the last day of a calendar year the additional
sum payable hereunder by Tenant during the calendar year in which this Lease
terminates shall be prorated on the basis of the relationship which the number
of days which have elapsed from the commencement of said calendar year to and
including said date on which this Lease terminates bears to three hundred sixty
five (365). Any and all amounts due and payable by Tenant pursuant to this Lease
(other than Basic Rental) shall be deemed “Additional Rent” and Landlord shall
be entitled to exercise the same rights and remedies upon default in these
payments as Landlord is entitled to exercise with respect to defaults in monthly
Basic Rental payments.

(c) Definitions. As used herein the term “Direct Costs” shall mean the sum of
the following:

(i) “Tax Costs”, which shall mean any and all real estate taxes and other
similar charges on real property or improvements, assessments, water and sewer
charges, and all other charges assessed, reassessed or levied upon the Project
and appurtenances thereto and the parking or other facilities thereof, or the
real property thereunder (collectively the “Real Property” or attributable
thereto or on the rents, issues, profits or income received or derived therefrom
which are assessed, reassessed or levied by the United States, the State of
California or any local government authority or agency or any political
subdivision thereof and shall include Landlord’s reasonable legal fees, costs
and disbursements incurred in connection with proceedings for reduction of Tax
Costs or any part thereof; provided, however if at any time after the date of
the Lease the methods of taxation now prevailing shall be altered so that in
lieu of or as a supplement to or substitute for the whole or any part of any Tax
Costs, there shall be assessed, reassessed or levied (a) a tax, assessment,
reassessment, levy imposition or charge wholly or partially as a net income,
capital or franchise levy or otherwise on the rents, issues, profits or income
derived therefrom, or (b) a tax, assessment reassessment, levy (including but
not limited to any municipal, state, or federal levy), imposition or charge
measured by or based in whole or in part upon the Real Property and imposed upon
Landlord, then except to the extent such items are payable by Tenant under
Article 6 below, such taxes, assessments, reassessments or levies or the part
thereof so measured or based, shall be deemed to be included in the term “Direct
Costs.” Tax Costs includable in Direct Costs shall be reduced to the extent that
Landlord prevails in any proceeds for a reduction of such charges, provided that
(A) Tax Costs shall only include Landlord’s legal fees incurred in connection
with such proceedings to the extent such proceedings are reasonably expected to
result in a reduction of Tax Costs, and (B) in no event shall Tax Costs included
in Direct Costs for any year subsequent to the Base Year be less than the amount
of Tax Costs included in Direct Costs for the Base Year (in such case Tenant
shall not be responsible for the payment of any Tax Costs for such subsequent
year). In addition, when calculating Tax Costs for the Base Year, special
assessments shall only be deemed included in Tax Costs for Base Year to the
extent that such special assessments are included in Tax Costs for the
applicable subsequent calendar year during the Term. Any real estate tax
assessments which are payable in installments shall be included in Tax Costs as
if such costs were paid over the maximum number of installments permitted by
law.

(ii) “Operating Costs”, which shall mean all costs and expenses incurred by
Landlord in connection with the maintenance, operation, replacement, ownership
and repair of the Project, the equipment, the intrabuilding cabling and wiring,
adjacent walks, malls and landscaped and common areas and the parking structure,
areas and facilities of the Project, including but not limited to, salaries,
wages, medical surgical and general welfare benefits and pension payments,
payroll taxes, fringe benefits, employment taxes, workers’ compensation,
uniforms and dry cleaning thereof for all persons who perform duties connected
with the operation, maintenance and repair of the Project, its equipment, the
intrabuilding cabling and wiring and the adjacent walks and landscaped areas,
including janitorial, gardening, security, parking, operation engineer,
elevator, painting, plumbing, electrical carpentry, heating,

 

9



--------------------------------------------------------------------------------

ventilation, air conditioning, window washing, hired services, a reasonable
allowance for depreciation of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
accountant’s fees incurred in the preparation of rent adjustment statements,
legal fees, real estate tax consulting fees, personal property taxes on property
used in the maintenance and operation of the Project, fees, costs, expenses or
dues payable pursuant to the terms of any covenants, conditions or restrictions
or owners’ association pertaining to the Project, capital expenditures incurred
where the economies reasonably expected to be achieved each year are in excess
of the reasonably expected annual amortized cost of such expenditure and capital
expenditures required by governmental regulations, law, or ordinances not in
effect as of the Commencement Date and costs incurred (capital or otherwise) on
a regular recurring basis every three (3) or more years for certain maintenance
projects (e.g. parking lot slurry coat or replacement of lobby and elevator cab
carpeting), provided that any such permitted capital improvements shall be
amortized over the reasonably determined useful life of the capital improvement
and the amount considered as Operating Costs in any one (1) year shall be
limited to the amount of such yearly amortization; the cost of all charges for
electricity, gas water and other utilities furnished to the Project, including
any taxes thereon; the cost of all charges for fire and extended coverage,
liability and all other insurance in connection with the Project carried by
Landlord; the cost of all building and cleaning supplies and materials; the cost
of all charges for cleaning, maintenance and service contracts and other
services with independent contractors and administration fees; a property
management fee (which fee may be inputed if Landlord has internalized management
or otherwise acts as its own property manager) and license, permit and
inspection fees relating to the Project. In the event, during any calendar year,
the Project is less than ninety-five percent (95%) occupied at all times,
Operating Costs shall be adjusted to reflect the Operating Costs of the Project
as though ninety-five percent (95%) were occupied at all times, and the increase
or decrease in the sums owed hereunder shall be based upon such Operating Costs
as so adjusted. In no event shall costs for any item of utilities included in
Direct Costs for any year subsequent to the Base Year be less than the amount
included in Direct Costs for the Base Year for such utility item.
Notwithstanding anything to the contrary set forth in this Article 3, when
calculating Operating Costs for the Base Year, unless Operating Costs for the
applicable subsequent calendar year include the applicable following items,
Operating Costs shall exclude (a) increases due to extraordinary circumstances
including, but not limited to, labor-related boycotts and strikes, utility rate
hikes, utility conservation surcharges, or other surcharges, insurance premiums
resulting for terrorism coverage, catastrophic events and/or the management of
environmental risks, and (b) amortization of any capital items including, but
not limited to, capital improvements, capital repairs and capital replacements
(including such amortized costs where the actual improvement, repair or
replacement was made in prior years).

Notwithstanding anything to the contrary contained herein, the aggregate
Controllable Operating Costs, as that term is defined below, shall not increase
more than six percent (6%) in any calendar year over the maximum amount of
Controllable Operating Costs chargeable for the immediately preceding calendar
year, with no limit on the Controllable Operating Costs during the Base Year
(i.e. the actual Controllable Operating Costs for the Base Year shall be the
maximum amount for the base Year for purposes of this provision). “Controllable
Operating Costs” shall mean all Direct Costs except Tax Costs, utility charges
and insurance charges.

In addition, notwithstanding anything above to the contrary, Operating Costs
shall not include (1) the cost of providing any service directly to and paid
directly by any tenant (outside of such tenant’s Direct Cost payments); (2) the
cost of any items for which Landlord is reimbursed by insurance proceeds,
condemnation awards, ad tenant of the Project, or otherwise to the extent so
reimbursed; (3) any real estate brokerage commissions or other costs incurred in
procuring tenants, or any fee in lieu of commission; (4) amortization of
principal and interest on mortgages or ground lease payments (if any); (5) costs
of items considered capital repairs, replacements, improvements and equipment
under generally accepted accounting principles consistently applied except as
expressly included in Operating Costs pursuant to the definition above;
(6) costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Project or any law, code,
regulation, ordinance or the like; (7) any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord
(other than in the parking facility for the Project); (8) costs incurred in
connection with upgrading the Project to comply with disability, life, seismic,
fire and safety codes, ordinances, statutes, or other laws in effect prior to
the Commencement Date, including without limitation, the then applicable
requirements of the Americans with Disabilities Act (“ADA”), including penalties
or damages incurred due to such non-compliance; (9) bad debt

 

10



--------------------------------------------------------------------------------

expenses and interest, principal, points and fees on debts (except in connection
with the financing of items which may be included in Operating Costs);
(10) marketing costs, including those costs described in (3) above, attorneys’
fees in connection with the negotiation and preparation of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Project, including attorneys’ fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Project; (11) costs, including permit, license
and inspection costs, incurred with respect to the installation of other
tenants’ or occupants’ improvements made for tenants or other occupants in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants in the Project;
(12) any costs expressly excluded from Operating Costs elsewhere in this Lease;
(13) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Project) to the extend Landlord
receives reimbursement form insurance proceeds or from a third party (except
that any deductible amount under any insurance policy shall be included within
Operating Costs); (14) (18) rentals and other related expenses for leasing an
HVAC systems, elevators, or other items (except when needed in connection with
normal repairs and maintenance of the Project) which if purchased, rather than
rented, would constitute a capital improvement not included in Operating Costs
pursuant to this Lease; (15) depreciation, amortization and interest payments,
except as specifically included in Operating Costs pursuant to the terms of this
Lease and except on materials, tools, supplies and vendor-type equipment
purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a third party, where such depreciation, amortization
and interest payments would otherwise have been included in the charge for such
third party’s services, all as determined in accordance with generally accepted
accounting principles, consistently applied, and when depreciation or
amortization is permitted or required the item shall be amortized over its
reasonably anticipated useful life; (16) expenses in connection with services or
other benefits which are not offered to Tenant or for which Tenant is charged
for directly but which are provided to another tenant or occupant of the
Project, without charge; (17) electric power costs or other utility costs for
which any tenant directly contracts with the local public service company (but
Landlord shall have the right to “gross up” as if such space was vacant);
(18) costs incurred in connection with the operation of retail stores selling
merchandise and restaurants in the Project to the extent such costs are in
excess of the costs Landlord reasonably estimates would have been incurred had
such space been used for general office use; (19) costs (including in connection
therewith all attorneys’ fees and costs of settlement, judgments and/or payments
in lieu thereof) arising from claims, disputes or potential disputes in
connection with potential or actual claims litigation or arbitrations pertaining
to Landlord and/or the Project, other than such claims or disputes respecting
any services or equipment used in the operation of the Building by Landlord;
(20) costs associated with the operation of the business of the partnership
which constitutes Landlord as the same are distinguished from the costs of
operation of the Project; (21) costs incurred in connection with the original
construction of the Project; (22) costs of correcting defect in or inadequacy of
the initial design or construction of the Project; (23) costs incurred to
(i) comply with laws relating to the removal of any “Hazardous Material,” as
that term is defined in Article 28 of this Lease, which was in existence on the
Project prior to the Commencement Date, and was of such a nature that a federal,
state or municipal governmental authority, if it had then had knowledge of the
presence of such Hazardous Material, in the state, and under the conditions that
it then existed on the Project, would have then required the removal of such
Hazardous Material or other remedial or containment action with respect thereto,
and (ii) remove, remedy, contain, or treat any Hazardous Material, which
Hazardous Material is brought onto the Project after the date hereof by Landlord
or any other tenant of the Project and is of such a nature, at that time, that a
federal, state or municipal governmental authority, if it had then had knowledge
of the presence of such Hazardous Material, in the state, and under the
conditions, that it then exists on the Project, would have then required the
removal of such Hazardous Material or other remedial or containment action with
respect thereto; (24) costs incurred due to violation by Landlord or any tenant
of the terms and conditions of any lease; (25) any overhead and/or profit
increment paid to Landlord or to subsidiaries of affiliates of Landlord for
services or materials in the Project to the extent the same exceeds the amount
which would generally be expected to be the cost of such services or materials
rendered or provided by comparably qualified unaffiliated third parties;
(26) any reserves for equipment or capital replacement; and (27) Landlord’s
costs of any services sold or provided to tenants or other occupants to the
extent Landlord is entitled to be

 

11



--------------------------------------------------------------------------------

reimbursed by such tenants or other occupants as an additional charge or rental
(other than pursuant to a comparable Direct Cost provision under the lease or
other agreement with such tenant or other occupant).

(d) Determination of Payment

(i) If for any calendar year ending or commencing within the Term, Tenant’s
Proportionate Share of Direct Costs for such calendar year exceeds Tenant’s
Proportionate Share of Direct Costs for the Base Year, then Tenant shall pay to
Landlord, in the manner set forth in Sections 3(d)(ii) and (iii), below, and as
Additional Rent, an amount equal to the excess (the “Excess”).

(iii) Landlord shall give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Costs for the then-current
calendar year shall be and the estimated Excess (the “Estimated Excess”) as
calculated by comparing Tenant’s Proportionate Share of Direct Costs for such
calendar year which shall be based upon the Estimate, to Tenant’s Proportionate
Share of Direct Costs for the Base Year. Landlord shall use reasonable efforts
to provide the Estimate Statement on or before June 30 of each year after the
Base Year; however, the failure of Landlord to timely furnish the Estimate
Statement for any calendar year shall not preclude Landlord from subsequently
enforcing its rights to collect any Estimated Excess under this Article 3, once
such Estimated Excess has been determined by Landlord. If pursuant to the
Estimated Statement an Estimated Excess is calculated for the then-current
calendar year, Tenant shall pay, with its next installment of Monthly Basic
Rental due, a fraction of the Estimated Excess for the then-current calendar
year (reduced by any amounts paid pursuant to the last sentence of this
Section 3(d)(ii)). Such fraction shall have as its numerator the number of
months which have elapsed in such current calendar year to the month of such
payment, both months inclusive, and shall have twelve (12) as its denominator.
Until a new Estimate Statement is furnished, Tenant shall pay monthly, with the
Monthly Basic Rental installments, an amount equal to one-twelfth (1/12) of the
total Estimated Excess set forth in the previous Estimate Statement delivered by
the Landlord to Tenant.

(iii) In addition, Landlord shall endeavor to give to Tenant as soon as
reasonably practicable following the end of each calendar year, a statement (the
“Statement”) which shall state the Direct Costs incurred or accrued for such
preceding calendar year, and which shall indicate the amount, if any, of the
Excess. Upon receipt of the Statement for each calendar year during the Term, if
amounts paid by Tenant as Estimated Excess are less than the actual Excess as
specified on the Statement, Tenant shall pay, with its next installment of
monthly Basic Rental due, the full amount of the Excess for such calendar year,
less the amounts, if any, paid during such calendar year as Estimated Excess.
If, however, the Statement indicates that amounts paid by Tenant as Estimated
Excess are greater than the actual Excess as specified on the Statement, such
overpayment shall be credited against Tenant’s next installments of Estimated
Excess. Landlord shall use reasonable efforts to provide the Statement on or
before June 30 of each year after the Base Year and shall in any event provide
the Statement on or before December 31 of each year after the Base Year;
however, the failure of Landlord to timely furnish the Statement for any
calendar year shall not prejudice Landlord from enforcing its rights under this
Article 3 for a period of two (2) years after the expiration of the calendar
year for which the Statement applies, except where the failure to timely furnish
the Statement as to any particular item includable in the Statement is beyond
Landlord’s reasonable control (e.g. tax assessments that are late in arriving
from the assessor), in which case such two (2) year limit shall not be
applicable. Even though the Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Proportionate Share
of the Direct Costs for the calendar year in which this Lease terminates, if an
Excess is present, Tenant shall immediately pay to Landlord an amount as
calculated pursuant to the provisions of this Section 3(d). The provisions of
this Section 3(d)(iii) shall survive the expiration or earlier termination of
the Term.

(iv) If the Project is a part of a multi-building development, those Direct
Costs attributable to such development as a whole (and not attributable solely
to any individual building therein) shall be allocated by Landlord to the
Project and to the other buildings within such development on an equitable
basis.

 

12



--------------------------------------------------------------------------------

(e) Audit Right. Within one hundred twenty (123) days after receipt of a
Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not retained on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord and at reasonable
times, inspect Landlord’s records at Landlord’s offices, provided that Tenant is
not then in default after expiration of all applicable cure periods (although
Tenant shall be entitled to make payments “under protest” thereby preserving
Tenant’s right to contest such payments) and provided further that Tenant and
such accountant or representative shall, and each of the shall use their
commercially reasonable efforts to cause their respective agents and employees
to, maintain all information contained in Landlord’s records in strict
confidence. Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord’ records one (1) time during any twelve (12) month period.
Tenant’s failure to dispute the amounts set forth in any Statement within the
Review Period shall be deemed to be Tenant’s approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, nut within thirty (30) days after
the Review Period, Tenant notifies Landlord in writing that Tenant still
disputes such amounts, a certification as to the proper amount shall be made in
accordance with Landlord’s standard accounting practices, at Tenant’s expense,
by an independent certified public accountant selected by Landlord and who is a
member of a nationally or regionally recognized accounting firm. Landlord shall
cooperate in good faith with Tenant and the accountant to show Tenant and the
accountant the information upon which the certification is to be based. However,
if such certification by the accountant proves that the Direct Costs set forth
in the Statement were overstated by more than ten percent (10%), then the cost
of the accountant and the cost of such certification shall be paid by the
Landlord. Promptly following the parties receipt of such certification, the
parties shall make such appropriate payments or reimbursements, as the case may
be, to each other, as are determined to be owing pursuant to such certification.

ARTICLE 4

SECURITY DEPOSIT

Tenant has deposited with Landlord the sum set forth in Article 1.F. of the
Basic Lease Provisions as security for the full and faithful performance of
every provision of this Lease to be performed by Tenant. If Tenant breaches any
provision of this Lease, including but not limited to the payment of rent,
Landlord may use all or any part of this security deposit for the payment of any
rent or any other sums in default, or to compensate Landlord for any other loss
or damage which Landlord may suffer by reason of Tenant’s default. If any
portion of said deposit is so used or applied, Tenant shall, within five
(5) days after written demand therefore, deposit cash with Landlord in an amount
sufficient to restore the security deposit to its full amount. Tenant agrees
that Landlord shall not be required to keep the security deposit in trust,
segregate it or keep it separate from Landlord’s general funds, but Landlord may
commingle the security deposit with its general funds and Tenant shall not be
entitled to interest on such deposit. At the expiration of the Term, or earlier
termination of this Lease (including any termination under Article 33 below),
and provided there exists no default by Tenant hereunder, the security deposit
or any balance thereof shall be returned to Tenant (or, at Landlord’s option, to
Tenant’s “Transferee”, as such term is defined in Article 15 below), provided
that subsequent to the expiration of this Lease, Landlord may retain from said
security deposit (i) an amount reasonably estimated by Landlord to cover
potential Direct Cost reconciliation payments due with respect to the calendar
year in which this Lease terminates or expires (such amount so retained shall
not, in any event, exceed ten percent (10%) of estimated Direct Cost payments
due from Tenant for amounts so retained and not applied to such reconciliation
shall be returned to Tenant within thirty (30) days after Landlord’s delivery of
the Statement for such calendar year),(ii) any and all amounts reasonably
estimated by Landlord to cover the anticipated costs to be incurred by Landlord
to remove any signage provided to Tenant under this Lease, to remove cabling and
other items required to be removed by Tenant under Section 29(b) below and to
repair any damage caused by such removal (in which case any excess amount so
retained by Landlord shall be returned to Tenant within thirty (30) days after
such removal and repair), and (iii) any and all amounts permitted by law or this
Article 4. Notwithstanding anything to the contrary contained in this Article 4,
in the event that the Tenant, at the expiration of the twelfth (12th) and
thirteenth (13th) full calendar months of the Lease Term is not in default of
any of its obligations under this Lease after expiration of applicable cure
periods, Landlord shall reduce the amount of the Security Deposit by the amount
of the monthly Basic Rental due and payable to Landlord for

 

13



--------------------------------------------------------------------------------

such months and Landlord shall apply such amounts against Tenant’s monthly Basic
Rental obligations for such months. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code and all other provisions of law, now
or hereafter in effect, which provide that Landlord may claim form a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums specified in this
Article 4 above, all of Landlord’s damages under this Lease and California law
including, but not limited to any damages accruing upon termination of this
Lease in accordance with this Lease and Section 1951.2 of the California Civil
Code and/or those sums reasonably necessary to compensate Landlord for any other
loss or damage, foreseeable or unforeseeable, caused by the acts or omissions of
Tenant or any officer, employee, agent, contractor or invite of Tenant.

ARTICLE 5

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall become a tenant at sufferance upon each and all of
the terms herein provided as may be applicable to such a tendency and any such
holding over shall not constitute an extension of this Lease. During such
holding over, Tenant shall pay in advance, monthly, Basic Rental at a rate equal
to one hundred fifty percent (150%) of the rate in effect for the last month of
the Term of this Lease, in addition to, and not in lieu of, all other payments
required to be made by Tenant hereunder including but not limited to Tenant’s
Proportionate Share of any increase in Direct Costs. Nothing contained in this
Article 5 shall be construed as consent by Landlord to any holding over of the
Premises by Tenant, and Landlord expressly reserves the right to require Tenant
to surrender possession of the Premises to Landlord as provided in this Lease
upon the expiration or early termination of this Lease, Tenant agrees to
indemnify, defend, and hold Landlord harmless from all costs, loss, expense or
liability, including without limitation, claims made by any succeeding tenant
and real estate brokers claims and attorney’s fees and costs.

ARTICLE 6

OTHER TAXES

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises. In the event any or all of Tenant’s trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) days after
delivery to Tenant by Landlord of a written statement setting forth such amount,
the amount of such taxes applicable to Tenant’s property or above-standard
improvements. Tenant shall assume and pay to Landlord at the time Basic Rental
next becomes due (or if assessed after the expiration of the Term, then within
ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross
receipts or other taxes (other than net income taxes) which may be assessed
against or levied upon Landlord on account of the letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in effect or
hereafter enacted. In addition to Tenant’s obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 6 shall not be included in the computation of “Tax
Costs.”

ARTICLE 7

USE

Tenant shall use and occupy the Premises only for the use set forth in Article
1.G of the Basic Lease Provisions and shall not use or occupy the Premises or
permit the same to be used or occupied for any other purpose without the prior
written consent of Landlord, which consent

 

14



--------------------------------------------------------------------------------

may be given or withhold in Landlord’s sole and absolute discretion, and Tenant
agrees that it will use the Premises in such a manner so as not to interfere
with or infringe upon the rights of other tenants or occupants in the Project.
Tenant shall at its sole cost and expense, promptly comply with all laws,
statues, ordinances, governmental regulations or requirements now in force or
which may hereafter be in force relating to or affecting (i) the condition, use
or occupancy of the Premises or the Project (excluding structural changes to the
Project not related to Tenant’s particular use of the Premises), and
(ii) improvements installed or constructed in the Premises by or for the benefit
of Tenant. Tenant shall not permit more than size (6) people per one thousand
(1,000) rentable square feet of the Premises to occupy the Premises at any time.
Tenant shall not do or permit to be done anything which would invalidate or
increase the cost of any fire or extend coverage insurance policy covering the
Project and/or the property located therein and Tenant shall comply with all
rules, orders, regulations and requirements of any organization which sets out
standards, requirements or recommendations commonly referred to by major fire
insurance underwriters, and Tenant shall promptly upon demand reimburse Landlord
for any additional premium charges for any such insurance policy assessed or
increased by reason of Tenant’s failure to comply with the provisions of this
Article.

ARTICLE 8

CONDITION OF PREMISES

Landlord shall ensure that the systems of the project serving the Premises are
in good working order as of the Commencement Date. Tenant hereby agrees that
except as provided in this Article 8 above and in the Tenant Work Letter
attached hereto as Exhibit “D” and made a part hereof, the Premises shall be
taken “as is”, “with all faults”, “without any representations or warranties”,
and Tenant hereby agrees and warrants that it has investigated and inspected the
condition of the Premises and the suitability of same for Tenant’s purposes, and
Tenant does hereby waive and disclaim any objection to, cause of action based
upon, or claim that its obligations hereunder should be reduced or limited
because of the condition of the Premises or the Project or the suitability of
same for Tenant’s purposes. Tenant acknowledges that neither Landlord nor any
agent nor any employee of Landlord has made any representations or warranty with
respect to the Premises or the Project or with respect to the suitability of
either for the conduct of the Tenant’s business and Tenant expressly warrants
and represents that Tenant has relied solely on its own investigation and
inspection of the Premises and the Project in its decision to enter into this
Lease and let the Premises in the above-described condition. The Premises shall
be initially improved as provided in, and subject to the Tenant Work Letter. The
existing leasehold improvements in the Premises as of the date of the Lease,
together with the Improvements (as defined in the Tenant Work Letter) may be
collectively referred to herein as the “Tenant Improvements.” Subject to the
completion/correction of “punch list” items as provided in Section 6.4 of the
Tenant Work Letter, the taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Project were at such time in
satisfactory condition. Tenant hereby waives subsection 1 of Section 1932 and
Sections 1941 and 1942 of the Civil Code of California or any successor
provision of law.

ARTICLE 9

REPAIRS AND ALTERATIONS

(a) Landlord’s Obligations. Landlord shall maintain the structural portions of
the Project, including the foundation, floor/ceiling slabs, roof, curtain wall,
exterior glass, columns, beams, shafts, stairs, stairwells, elevator cabs and
common areas, and shall also maintain and repair the basic mechanical,
electrical, life safely, plumbing sprinkler systems and heating, ventilating and
air-conditioning systems (provided, however, that Landlord’s obligation with
respect to any such system shall be to repair and maintain those portions of the
system located in the core of the Project or in other areas outside of the
Premises, but Tenant shall be responsible to repair and maintain any
distribution of such systems throughout the Premises).

(b) Tenant’s Obligations. Except as expressly provided as Landlord’s obligation
in this Article 9, Tenant shall keep the Premises in good condition and repair,
reasonable wear and tear excepted. All damage or injury to the Premises or the
Project resulting from the act of negligence of Tenant, its employees, agents or
visitors, guests, invitees or licensees or by the use of the Premises, shall be
promptly repaired by Tenant at its sole cost and expense, to the

 

15



--------------------------------------------------------------------------------

satisfaction of Landlord; provided, however, that for damage to the Project as a
result of casualty or for any repairs that may impact the mechanical, electrical
plumbing, heating, ventilation or air-conditioning systems of the Project,
Landlord shall have the right (but not the obligation) to select the contractor
and oversee all such repairs. Landlord may make any repairs which are not
promptly made by Tenant after Tenant’s receipt of written notice and the
reasonably opportunity of Tenant to make said repair within five (5) business
days from receipt of said written notice, and charge Tenant for the cost
thereof, which cost shall be paid by Tenant within five (5) days from invoice
from Landlord. Tenant shall be responsible for the design and function of all
non-standard improvements of the Premises, whether or not installed by Landlord
at Tenant’s request. Tenant waives all rights to make repairs at the expense of
Landlord, or to deduct the cost thereof from the rent.

(c) Alterations. Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project (collectively, “Alterations”)
without Landlord’s prior written consent, which shall not be unreasonably
withheld. Notwithstanding anything to the contrary contained herein, Tenant may
make strictly cosmetic changes to the finish work in the Premises (the “Cosmetic
Alterations”), without Landlord’s consent, provided that the aggregate cost of
any such alterations does not exceed $25,000.00 in any twelve (12) month period,
and further provided that such alterations do not (i) require any structural or
other substantial modification to the Premises, (ii) require any changes to, nor
adversely affect, the systems and equipment of the Project, or (iii) affect the
exterior appearance of the Project. If the contractor(s) for any such Cosmetic
Alterations could potentially place a lien on the Project, Tenant shall give
Landlord at least fifteen (15) days prior notice of such Cosmetic Alterations,
which notice shall be accompanied by reasonably adequate evidence that such
changes meet the criteria contained in this Section 9(c). Any alterations
approved by Landlord must be performed in accordance with the terms hereof,
using only contractors or mechanics approved by Landlord in writing and upon the
approval by Landlord in writing of fully detailed and dimensioned plans and
specifications pertaining to the Alterations in questions, to be prepared and
submitted by Tenant at its sole cost and expense. Tenant shall at its sole cost
and expense obtain all necessary approvals and permits pertaining to any
Alterations approved by Landlord. Tenant shall cause all Alterations to be
performed in a good a workmanlike manner, in conformance with all applicable
federal, state, county and municipal laws, rules and regulations, pursuant to a
valid building permit, and in conformance with Landlord’s construction rules and
regulations. If Landlord, in approving any Alterations, specifies a commencement
date therefor, Tenant shall not commence any work with respect to such
Alterations prior to such date. Tenant hereby agrees to indemnify, defend, and
hold Landlord free and harmless from all liens and claims of lien, and all other
liability, claims and demands arising out of any work done or material supplied
to the Premises by or at the request of Tenant in connection with any
Alterations.

(d) Insurance; Liens. Prior to the commencement of any Alterations, Tenant shall
provide Landlord with evidence that Tenant carries “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood that all such Alterations shall be insured by Tenant pursuant
to Article 14 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien free completion of such Alterations and naming
Landlord as a co-obligee.

(e) Cost and Fees; Removal. IF permitted Alterations are made, they shall be
made at Tenant’s sole cost and expense and shall be and become the property of
Landlord, except that Landlord may, by written notice to Tenant given at the
time of Tenant’s request for consent to such Alteration (provided Tenant
requests that Landlord make such determination at the time of Tenant’s request
for consent), require Tenant at Tenant’s expense to remove all partitions,
counters, railings, cabling and other Alterations installed by Tenant, and to
repair any damage to the Premises and the Project caused by such removal. Any
and all costs attributable to or related to the applicable building codes of the
city in which the Project is located (or any other authority having jurisdiction
over the Project) arising from Tenant’s plans, specifications, improvements,
Alterations or otherwise shall be paid by Tenant at its sole cost and expense.
With regard to repairs, Alterations or any other work arising from or related to
this Article 9, Landlord shall be entitled to receive an
administrative/coordination fee (which fee shall vary depending upon whether or
not Tenant orders the work directly from Landlord) sufficient to compensate the
Landlord’s involvement with such work. The construction of initial improvements
to the Premises shall be governed by the terms of the Tenant Work Letter and not
the terms of this Article 9.

 

16



--------------------------------------------------------------------------------

ARTICLE 10

LIENS

Tenant shall keep the Premises and the Project free from any mechanics’ liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim of
action thereon, together with costs of suit and reasonable attorneys’ fees and
costs incurred by Landlord in connection with any such claim or action. Before
commencing any work of alteration, addition or improvement to the Premises
(other than Cosmetic Alterations), Tenant shall give Landlord at least ten
(10) business days’ written notice of the proposed commencement of such work (to
afford Landlord an opportunity to post appropriate notices of
non-responsibility. In the even that there shall be recorded against the
Premises or the Project or the property of which the Premises is a part any
claim or lien arising out of any such work performed, materials furnished or
obligations incurred by Tenant and such claim or lien shall not be removed or
discharged within ten (10) days of filing, Landlord shall have the right but not
the obligation to pay and discharge said lien without regard to whether such
lien shall be lawful or correct, or to require that Tenant promptly deposit with
Landlord in cash, lawful money of the United States, one hundred fifty percent
(150%) of the amount of such claim, which sum may be retained by Landlord until
such claim shall have been removed of record or until judgment shall have been
rendered on such claim and such judgment shall have become final, at which time
Landlord shall have the right to apply such deposit in discharge of the judgment
on said claim and any costs, including attorneys’ fees and costs incurred by
Landlord, and shall remit the balance thereof to Tenant.

ARTICLE 11

PROJECT SERVICES

(a) Basic Services. Landlord agrees to furnish to the Premises, at a cost to be
included in Operating Costs, from 8:00 a.m. to 6:00 pm. Mondays through Fridays
and 8:00 a.m. to noon on Saturdays, excepting local and national holidays, air
conditioning and heat all in such reasonable quantities as in the judgment of
Landlord is reasonably necessary for the comfortable occupancy of the Premises.
In addition, Landlord shall proved electric current for normal lighting and
normal office machines, elevator service and water on the same floor as the
Premises for lavatory and drinking purposes in such reasonable quantities as in
the judgment of Landlord is reasonably necessary for general office use and in
compliance with applicable codes. To the extent reasonably determined by
Landlord to be practicable, all such electricity (including, without limitation,
electricity in order to power the heating, ventilation and air conditioning
system serving the Premises), shall be separately metered or submetered and
Tenant shall make payment directly to the entity providing such electricity if
such separate meters are installed. If, however, separate meters are not
installed and the Premises are submetered or are jointly metered, then Landlord
shall determine and Tenant shall pay the amount reasonably determined by
Landlord to be Tenant’s equitable share of the monthly charge for such
electricity, as Additional Rent. Tenant shall be solely responsible for
retaining a bonded janitorial company to provide janitorial service to the
Premises on a regular basis as reasonably approved by Landlord and Landlord
shall have no obligation to provide janitorial services to the Premises. Tenant
shall comply with all rules and regulations which Landlord may establish for the
proper functioning and protection of the common area air conditioning, heating,
elevator, electrical, intrabuilding cabling and wiring and plumbing systems.
Landlord shall not be liable for, and there shall be no rent abatement as a
result of, any stoppage, reduction or interruption of any such services caused
by governmental rules, regulations or ordinances, riot, strike, labor disputes,
breakdowns, accidents, necessary repairs or other cause. Except as specifically
provided in this Article 11, Tenant agrees to pay for all utilities and other
services utilized by Tenant and any additional building services furnished to
Tenant which are not uniformly furnished to all tenants of the Project, at the
rate generally charged by Landlord to tenants of the Project for such utilities
or services.

(b) Excess Usage. Tenant will not, without prior written consent of Landlord,
use any apparatus or device in the Premises which will in any way increase the
amount of electricity

 

17



--------------------------------------------------------------------------------

or water usually furnished or supplied for use of the Premises as general office
space; nor connect any apparatus, machine or devise with water pipes or electric
current (except through existing electrical outlets in the Premises), for the
purpose of using electric current or water.

(c) Additional Electrical Service. IF Tenant shall require electric current in
excess of that which Landlord is obligated to furnish under Section 11(a) above,
Tenant shall first obtain the written consent of Landlord, which Landlord may
refuse in its reasonable discretion; provided, however, that Tenant shall be
responsible for the cost of any additional equipment required in order to
provide such additional electric current.

(d) HVAC Balance. If any lights, machines or equipment (including but not
limited to computers and computer systems and appurtenances) are used by Tenant
in the Premise which materially affect the temperature otherwise maintained by
the air conditioning system, or generate substantially more heat in the Premises
than would be generated by the building standard lights and usual office
equipment, Landlord shall have the right to install any machinery and equipment
which Landlord reasonably deems necessary to restore temperature balance,
including but not limited to modifications to the standard air conditioning
equipment, and the cost thereof, including the cost of installation and any
additional cost of operation and maintenance occasioned thereby, shall be paid
by Tenant to Landlord upon demand by Landlord.

(e) Telecommunications. Upon request from Tenant from time to time, Landlord
will provide Tenant with a listing of telecommunications and media service
providers serving the Project, and Tenant shall have the right to contract
directly with the providers of its choice. Landlord confirms to Tenant that SBC
and Time Warner Telecom are currently providers serving the Project. If Tenant
wishes to contract with or obtain service from any provider which does not
currently serve the Project or wishes to obtain from an existing carrier
services which will require the installation of additional equipment, such
provider must, prior to providing service, enter into a written agreement with
Landlord setting forth the terms and conditions of the access to be granted to
such provider. In considering the installation of any new or additional
telecommunications cabling or equipment at the Project, Landlord will consider
all relevant factors in a reasonable and non-discriminatory manner, including,
without limitation, the existing availability of services at the Project, the
impact of the proposed installations upon the Project and its operations and the
available space and capacity for the proposed installations. Landlord may also
consider whether the proposed service may result in interference with or
interruption of other services at the Project or the business operations of
other tenants or occupants of the Project. In no event shall Landlord be
obligated to incur any costs or liabilities in connection with the installation
or delivery of telecommunication services or facilities at the Project. All such
installations shall be subject to Landlord’s prior approval and shall be
performed in accordance with the terms of Article 9. If Landlord approves the
proposed installations in accordance with the foregoing, Landlord will deliver
its standard form agreement upon request and will use commercially reasonable
efforts to promptly enter into an agreement on reasonable and non-discriminatory
terms with a qualified, licensed and reputable carrier confirming the terms of
installation and operation of telecommunications equipment consistent with the
foregoing.

(f) After-Hours Use. If Tenant requires heating, ventilation and/or air
conditioning during times other than the times provided in Section 11 (a) above,
Tenant shall give Landlord such advance notice as Landlord shall reasonably
require and shall pay Landlord’s standard charge for such after-hours use.

(g) Reasonable Charges. Landlord may impose a reasonable charge for any
utilities or services (other than electric current and heating, ventilation
and/or air conditioning which shall be governed by Sections 11(c) and (f) above)
utilized by Tenant in excess of the amount of type that Landlord reasonably
determines is typical for general office use.

(h) Sole Electrical Representative. Tenant agrees that Landlord shall be the
sole and exclusive representative with respect to, and shall maintain exclusive
control over, the reception, utilization and distribution of electrical power,
regardless of point or means of origin, use or generation. Tenant shall not have
the right to contract directly with any provider of electrical power or
services.

(i) Independent HVAC Unit. Tenant shall be entitled to have Landlord install, as
an initial Improvement, a dedicated heating, ventilation and air conditioning
unit (“Package Unit”)

 

18



--------------------------------------------------------------------------------

within the Premises with specifications reasonably determined by Landlord and at
Landlord’s sole cost and expense. If Tenant elects to install a Package Unit
within the Premises, Landlord shall also install, at Landlord’s sole cost and
expense, a separate meter or at Landlord’s option, submeter, in order to measure
the amount of electricity furnished to such unit and Tenant shall be responsible
for Landlord’s actual cost of supplying electricity to such unit as reflected by
such meter or submeter, which amounts shall be payable on a monthly basis as
Additionally Rent. Tenant shall be solely responsible for maintenance and repair
of the Package Unit and such unit shall, at Landlord’s option, be considered to
be a fixture within the Premises and shall remain upon the Premises upon the
expiration or earlier termination of the Lease Term or any applicable Option
Term.

ARTICLE 12

RIGHTS OF LANDLORD

(a) Right of Entry. Landlord and it agents shall have the right to enter the
Premises at all reasonable times upon twenty-four (24) hours prior notice
(except that no notice shall be required in the case of an emergency) for the
purpose of examining or inspecting the same, serving or posting and keeping
posted theron notices as provided by law, or which Landlord deems necessary for
the protection of Landlord or the Project, showing the same to prospective
tenants (during the last nine (9) months of the Lease Term), lenders or
purchasers of the Project, in the case of an emergency, and for making such
alterations, repairs, improvements or additions to the Premises or to the
Project as Landlord may deem necessary or desirable. If Tenant shall not be
personally present to open and permit entry into the Premises at any time when
such an entry by Landlord is necessary or permitted hereunder, Landlord may
enter by means of a master key, or may forcibly enter in the case of an
emergency, in each even without liability to Tenant and without affecting this
Lease.

(b) Maintenance Work. Landlord reserves the right from time to time, but subject
to payment by and/or reimbursement from Tenant as otherwise provided herein:
(i) to install, use, maintain, repair, replace, relocate and control for service
to the Premise and/or other parts of the Project pipes, ducts, conduits, wires,
cabling, appurtenant fixtures, equipment spaces and mechanical systems, wherever
located in the Premises or the Project, (ii) to alter, close, or relocate any
facility in the Premises or the common areas or otherwise conduct any of the
above activities for the purpose of complying with a general place for fire/life
safety for the Project or otherwise, and (iii) to comply with any federal, state
or local law, rule or order. Landlord shall attempt to perform any such work
with the least inconvenience to Tenant as is reasonably practicable, but in no
event shall Tenant be permitted to withhold or reduce Basic Rental or other
charges due hereunder as a result of same, make any claim for constructive
eviction or otherwise make any claim against Landlord for interruption or
interference with Tenant’s business and/or operations.

(c) Rooftop. If Tenant desires to use the rooftop of the Project for any
purpose, including the installation of communication equipment to be used from
the Premises, such rights will be granted in Landlord’s sole discretion and
Tenant must negotiate the terms of any rooftop access with Landlord or the
rooftop management company or lessee holding rights to the rooftop from time to
time. Any rooftop access granted to Tenant will be at prevailing rates and will
be governed by the terms of a separate written agreement or an amendment to this
Lease.

ARTICLE 13

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

(a) Indemnity. Tenant shall indemnify, defend and hold Landlord, Arden Realty,
Inc., Arden Realty Limited Partnership, their subsidiaries, partners, affiliates
and their respective officers, directors, employees and contractors
(collectively, “Landlord Parties”) harmless from any and all claims arising from
Tenant’s use of the Premises or the Project or from the conduct of its business
or from any activity, work or thing which may be permitted or suffered by Tenant
in or about the Premises or the Project and shall further indemnify, defend and
hold Landlord and the Landlord Parties harmless from and against any and all
claims arising from any breach or default in the performance of any obligation
on Tenant’s part to be performed under this Lease or arising from any negligence
or willful misconduct of Tenant or any of its agents, contractors,

 

19



--------------------------------------------------------------------------------

employees or invitees, patrons, customers or members in or about the Project and
from any and all costs, attorneys’ fees and costs, expenses and liabilities
incurred in the defense of any claim or any action or proceeding brought
thereon, including negotiations in connection therewith. Tenant hereby assumes
all risk of damage to property or injury to persons in or about the Premises
from any cause, and Tenant hereby waives all claims in respect thereof against
Landlord and the Landlord Parties, excepting where the damage is caused solely
by the gross negligence or willful misconduct of Landlord or the Landlord
Parties.

(b) Exemption of Landlord from Liability. Landlord and the Landlord Parties
shall not be liable for injury to Tenant’s business, or loss of income
therefrom, however occurring (including, without limitation, from any failure or
interruption of services or utilities or as a result of Landlord’s negligence),
or, except in connection with damage or injury resulting from the gross
negligence or willful misconduct of Landlord or the Landlord Parties, for damage
that may be sustained by the person, goods, wares, merchandise or property of
Tenant, its employees, invitees, customers, agents, or contractors or any other
person in, on or about the Premises directly or indirectly caused by or
resulting from any cause whatsoever, including, but not limited to, fire, steam,
electricity, gas, water, or rain which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of the
pipes, sprinklers, wires, appliances, plumbing, air conditioning, light
fixtures, or mechanical or electrical systems, or from intrabuilding cabling or
wiring, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Project or from other sources or places
and regardless of whether the cause of such damage or injury or the means of
repairing the same in inaccessible to Tenant. Landlord and the Landlord Parties
shall not be liable to Tenant for any damages arising from any willful or
negligent action or inaction of any other tenant of the Project.

(c) Security. Tenant acknowledges that Landlord’s election whether or not to
provide any type of mechanical surveillance or security personnel whatsoever in
the Project is solely within the Landlord’s discretion; Landlord and the
Landlord Parties shall have no liability in connection with the provision, or
lack, of such services, and Tenant hereby agrees to hold Landlord and Landlord
Parties harmless with regard to any such potential claim. Landlord and the
Landlord Parties shall not be liable for losses due to theft, vandalism, or like
causes. Tenant shall defend, indemnify, and hold Landlord and Landlord Parties
harmless from and such claims made by any employee, licensee, invitee,
contractor, agent or other person whose presence in, on or about the Premises or
the Project is attendant to the business of Tenant.

ARTICLE 14

INSURANCE

(a) Tenant’s Insurance. Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage: (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate,
including products liability coverage if applicable, blanket contractual
coverage including written contracts, and personal injury coverage, covering the
performance of Tenant of the indemnity and exemption of Landlord from liability
agreements set forth in Article 13 hereof; (ii) a policy of standard fire,
extended coverage and special extended coverage insurance (all risks), including
a vandalism and malicious mischief endorsement and sprinkler leakage coverage
where sprinklers are provided in an amount equal to the full replacement value
new without deduction for depreciation of all (A) Tenant Improvements,
Alterations, fixtures and other improvements in the Premises, including but not
limited to all mechanical, plumbing, heating, ventilating, air conditioning,
electrical telecommunication and other equipment, systems and facilities, and
(B) trade fixtures, furniture, equipment and other personal property installed
by or at the expense of Tenant; (iii) Worker’s Compensation coverage as required
by law; and (iv) business interruption, loss of income and extra expense
insurance covering any failure or interruption of Tenant’s business equipment
(including, without limitation, telecommunications equipment) and covering all
other perils, failures or interruptions in an amount of not less than Five
Hundred Thousand Dollars ($500,000.00). Tenant shall carry and maintain during
the entire Term (including any option periods, if applicable), at Tenant’s sole
cost and expense, increased amounts of the insurance required to be carried by
Tenant pursuant to this Article 14 and such

 

20



--------------------------------------------------------------------------------

other reasonable types of insurance coverage in such reasonable amounts covering
the Premises and Tenant’s operations therein, as may be reasonably required by
Landlord, but Landlord shall only be entitled to require such increased amounts
and/or other coverages if they are then generally required by owners of
comparable office buildings in the San Diego, California area.

(b) Forms of Policies. The aforementioned minimum limits of policies and
Tenant’s procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder. The Commercial General Liability Insurance policy
shall name Landlord, the Landlord Parties, Landlord’s property manager,
Landlord’s lender(s) and such other persons or firms as Landlord specifies from
time to time, as additional insureds with an appropriate endorsement to the
policy(s). All such insurance policies carried by Tenant shall be with companies
having a rating of not less than A-VIII in Best’s Insurance Guide. Tenant shall
furnish to Landlord, for the insurance companies, or cause the insurance
companies to furnish, certificates of coverage. No such policy shall be
cancelable or subject to reduction of coverage or other modification or
cancellation except after thirty (30) days prior written notice to Landlord by
the insurer. All such polices shall be endorsed to agree that Tenant’s policy is
primary as to claims arising within the Premises and that any insurance carried
by Landlord is excess and not contributing with any Tenant insurance requirement
hereunder. Tenant shall, at least twenty (20) days prior to the expiration of
such policies, furnish Landlord with renewals or binders. Tenant agrees that if
Tenant does not take out and maintain such insurance or furnish Landlord with
renewals or binders in a timely manner, upon notice to Tenant and the expiration
of a three (3) business day cure period, Landlord may (but shall not be required
to) procure said insurance on Tenant’s behalf and charge Tenant the cost
thereof, which amount shall be payable by Tenant upon demand with interest (at
the rate set for the in Section 20(e) below) from the date such sums are
expended. Tenant shall have the right to provide such insurance coverage
pursuant to blanket policies obtained by Tenant, provided such blanked policies
expressly afford coverage to the Premises and to Tenant as required by this
Lease.

(c) Landlord’s Insurance. Landlord may, as a cost to be included in Operating
Costs, procure and maintain at all times during the Term of this Lease, a policy
or policies of insurance covering loss or damage to the Project in the amount of
the full replacement costs without deduction for depreciation thereof, providing
protection against all perils included within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage, and special extended coverage on the building. Additionally,
Landlord may carry; (i) Bodily Injury and Property Damage Liability Insurance
and/or Excess Liability Coverage Insurance; and (ii) Earthquake and/or Flood
Damage Insurance; and (iii) Rental Income Insurance’ and (iv) any other forms of
insurance Landlord may deem appropriate or any lender may require. However,
notwithstanding the foregoing, Landlord shall either carry, or shall be deemed
to have elected to self-insure, the Bodily Injury and Property Damage Liability
Insurance coverage described in subsection (i) of the immediately preceding
sentence, and if Landlord elects to self-insure any or all of such coverage,
Tenant shall be deemed to be in the same position it would have been in had
Landlord actually purchased such insurance from a third party carrier. The costs
of all insurance carried by Landlord shall be included in Operating Costs.

(d) Waiver of Subrogation. Landlord and Tenant each agree to require their
respective insurers issuing the insurance descried in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), waive any rights to
subrogation that such companies may have against the other party. Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to the extent such loss or damage is insurable under such policies.

(e) Compliance with Law. Tenant agrees that it will not, at any time, during the
Term of this Lease, carry any stock of goods or do anything in or about the
Premises that will in any way tend to increase the insurance rates upon the
Project. Tenant agrees to pay Landlord forthwith upon demand the amount of any
increase in premiums for insurance that may be carried during the Term of this
Lease, or the amount of insurance to be carried by Landlord on the Project
resulting from the foregoing, or from Tenant doing any act in or about the
Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant. If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense, in accordance
with all other Lease provisions (specifically including, but not limited to, the

 

21



--------------------------------------------------------------------------------

provisions of Article 9, 10 and 11 hereof), make whatever changes are necessary
to comply with requirements of the insurance underwriters and any governmental
authority having jurisdiction overloading. Tenant shall, at its own expense,
comply with all insurance requirements applicable to the Premises including,
without limitation, the installation of fire extinguishers or any automatic dry
chemical extinguishing system.

ARTICLE 15

ASSIGNMENT AND SUBLETTING

Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant’s employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld. If Tenant is a corporation, unincorporated association, partnership or
limited liability company, the sale, assignment, transfer or hypothecation of
any class of stock or other ownership interest in such corporation, association,
partnership or limited liability company in excess of twenty-five percent
(25%) in the aggregate shall be deemed a “Transfer” within the meaning and
provisions of this Article 15. Tenant may transfer its interest pursuant to this
Lease only upon the following express conditions, which conditions are agreed by
Landlord and Tenant to be reasonable:

(a) That the proposed Transferee (as hereafter defined) shall be subject to the
prior written consent of Landlord, which consent will not be unreasonably
withheld but, without limiting generality of the foregoing, it shall be
reasonable for Landlord to deny such consent if:

(i) The use to be made of the Premises by the proposed Transferee is (a) not
generally consistent with the character and nature of all other tenancies in the
Project, or (b) a use which conflicts with any so-called “exclusive” then in
favor of, or for any use which might reasonably be expected to diminish the rent
payable pursuant to any percentage rent lease with other tenant of the Project
of any other buildings which are in the same complex as the Project, or (c) a
use which would be prohibited by any other portion of this Lease (including but
not limited to any Rules and Regulations then in effect);

(ii) The financial responsibility of the proposed Transferee is not reasonably
satisfactory to Landlord or in any event not at least equal to those which were
possessed by Tenant as of the date of execution of this Lease;

(iii) The proposed Transferee is either a governmental agency or instrumentality
thereof; or

(iv) Either the proposed Transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed Transferee (A) occupies space in the Project at the time of the request
for consent, or (B) is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date of the proposed
Transfer, to lease space in the Project.

(b) Upon Tenant’s submission of a request for Landlord’s consent to any such
Transfer, Tenant shall pay to Landlord Landlord’s then standard processing fee
and reasonable attorneys’ fees and costs incurred in connection with the
proposed Transfer, which the parties hereby stipulate to be $1,000.00, unless
Landlord provides to Tenant evidence that Landlord has incurred greater costs in
connection with the proposed Transfer;

(c) That the proposed Transferee shall execute and agreement pursuant to which
it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this Lease applicable to
that portion of the Premises so transferred; and

(d) That an executed duplicate original of said assignment and assumption
agreement or other transfer on a form reasonably approved by Landlord shall be
delivered to Landlord within five (5) days after the execution therof, and that
such transfer shall not be binding upon Landlord until the deliver thereof to
Landlord and the execution and delivery of Landlord’s consent thereto. It shall
be a condition to Landlord’s consent to any subleasing, assignment or

 

22



--------------------------------------------------------------------------------

other transfer of part or all of Tenant’s interest in the Premises (“Transfer”)
that (i) upon Landlord’s consent to any Transfer, Tenant shall pay and continue
to pay fifty percent (50%) of any “Transfer Premium” (defined below), received
by Tenant from the transferee; (ii) any sublessee of part of all of Tenant’s
interest in the Premises shall agree that in the event Landlord gives such
sublessee notice that Tenant is in default under this Lease, such sublessee
shall thereafter make all sublease or other payments directly to Landlord, which
will be received by Landlord without any liability whether to honor the sublease
or otherwise (Except to credit such payments against sums due under this Lease),
and any sublessee shall agree to attorn to Landlord or its successors and
assigns at their requires should this Lease be terminated for any reason, except
that in no event shall Landlord or its successors or assigns be obligated to
accept such attornment; (iii) any such Transfer and consent shall be effected on
forms supplied by Landlord and/or its legal counsel; (iv) Landlord may require
that Tenant not then be in default hereunder in any respect; and (v) Tenant or
the proposed subtenant or assignee (collectively, “Transferee”) shall agree to
pay Landlord, upon demand, as Additional Rent, a sum equal to the additional
costs, if any, incurred by Landlord for maintenance and repair as a result of
any change in the nature of occupancy caused by such subletting or assignment.
“Transfer Premium” shall mean all rent, Additional Rent or other consideration
payable by Transferee in connection with a Transfer in excess of the Basic
Rental and Direct Costs payable by Tenant under this Lease during the term of
the Transfer and if such Transfer is for less than all of the Premises, the
Transfer Premium shall be calculated on a rentable square foot basis. “Transfer
Premium” shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by a Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to the Transferee and any payment in excess of fair market value for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
the Transferee in connection with such Transfer. Any Transfer of this Lease
which is not in compliance with the provisions of this Article 15 shall be
voidable by written notice from Landlord and shall, at the option of Landlord,
terminate this Lease. In no event shall the consent by Landlord to any Transfer
be construed as relieving Tenant or any Transferee from obtaining the express
written consent of Landlord to any further Transfer, or as releasing Tenant from
any liability or obligation hereunder whether or not then accrued and Tenant
shall continue to be fully liable therefor. No collection or acceptance of rent
by Landlord from any person other than Tenant shall be deemed a waiver of any
provision of this Article 15 or the acceptance of any Transferee hereunder, or a
release or Tenant (or of any Transferee of Tenant). Notwithstanding anything to
the contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under this Article 15
or otherwise has breached or acted unreasonably under this Article 15, their
sole remedies shall be a declaratory judgment and an injunction for the relief
sought without any monetary damages, and Tenant hereby waives all other
remedies, including, without limitation, any right at law or equity to terminate
this Lease, on its own behalf and, to the extent permitted under all applicable
laws, on behalf of the proposed Transferee.

Notwithstanding anything to the contrary contained in this Article 15, if Tenant
contemplates a Transfer, then Tenant shall give Landlord notice (the “Intention
to Transfer Notice”) of such contemplated Transfer (whether or not the
contemplated Transferee or the terms of such contemplated Transfer have been
determined). The Intention to Transfer Notice shall specify the portion of and
number of rentable square feet of the Premises which Tenant intends to Transfer
(the “Contemplated Transfer Space”) and the contemplated date of commencement of
the contemplated Transfer (“Contemplated Effective Date”). Thereafter, Landlord
shall have the option, by giving written notice to Tenant within ten
(10) business days after Landlord’s receipt of the Intention to Transfer Notice,
to terminate this Lease as to the Contemplated Transfer Space effective as of
the Contemplate Effective Date. If this Lease shall be so terminated with
respect to less than the entire Premises, the monthly Basic Rental reserved
herein shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the entire Premises, and this Lease as so amended shall continue thereafter
in full force and effect, and upon request of either party, the parties shall
execute written confirmation of the same. If Landlord declines, or fails to
elect in a timely manner to terminate this Lease as to the Contemplated Transfer
Space under this Article 15 within such ten (10) business day period, then
provided Landlord has consented to the proposed Transfer, Tenant shall be
entitle to proceed to transfer the Contemplated Transfer Space to a proposed
Transferee and Landlord shall not have any right to recapture such Contemplated
Transfer Space with respect to any Transfer thereof consummated within a period
of six (6) months (the “Six Month Period”) commencing on the expiration of such
ten (10)

 

23



--------------------------------------------------------------------------------

business day period; provided, however that any such Transfer shall be subject
to other terms of this Article 15. If such a Transfer is not so consummated
within the Six Month Period (or if a Transfer is so consummated, then upon the
expiration of the term of any Transfer of such Contemplated Transfer Space
consummated within such Six Month Period), Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect to any
contemplated Transfer, as provided in this Article 15.

Notwithstanding anything to the contrary contained in this Article 15, an
assignment or subletting of all or a portion of the Premises to an affiliate
(“Affiliate”) of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant), shall not be deemed a Transfer under this Article
15, provided that Tenant notifies Landlord of any such assignment or sublease
and promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. An assignee of Tenant’s entire interest in
this Lease pursuant to the immediately preceding sentence may be referred to
herein as an “Affiliated Assignee.” “Control,” as used in this Article 15, shall
mean the ownership, directly or indirectly, of greater than fifty percent
(50%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of greater than fifty percent (50%) of the
voting interest in, an entity.

ARTICLE 16

DAMAGE OR DESTRUCTION

If the Project is damaged by fire or other insured casualty and the insurance
proceeds have been made available therefor by the holder or holders of any
mortgages or deeds of trust covering the Premises or the Project, the damage
shall be repaired by Landlord to the extent such insurance proceeds are
available therefor and provided such repairs can, in Landlord’s sole opinion, be
completed within two hundred seventy (270) days after the necessity for repairs
as a result of such damage becomes known to Landlord, without the payment of
overtime or other premiums, and until such repairs are completed rent shall be
abated in proportion to the part of the Premises which is unusable by Tenant in
the conduct of its business (but there shall be no abatement of rent by reason
of any portion of the Premises or Project parking facility being unusable for a
period equal to one (1) day or less). Furthermore, if the Project parking
facility is damaged by fire or other casualty and if Landlord is unable to make
arrangements for substitute parking for Tenant’s employees and to the extent, as
a result, Tenant does not utilize all or a portion of the Premises which is not
so used by Tenant’s business, Tenant’s rent shall be abated in proportion to the
part of the Premises which is not so used by Tenant, its employees, agents,
contractors, guests, invitees and the like, there shall be no abatement of rent,
unless and to the extent Landlord receives rental income insurance proceeds.
Within sixty (60) days after the date Landlord learns of the necessity for
repairs as a result of damage, Landlord shall notify Tenant (“Damage Repairs
Estimate”) of Landlord’s estimated assessment of the period of time in which the
repairs will be completed. Upon the occurrence of any damage to the Premises,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Section 14(a)(ii)(A) above; provided,
however, that if the costs of repair of improvements within the Premises by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, as so assigned by Tenant, such excess costs shall be
paid by Tenant to Landlord prior to Landlord’s repair of such damage. If repairs
cannot, in Landlord’s opinion, be completed within two hundred seventy
(270) days after the after the necessity for repairs as a result of such damage
becomes known to Landlord without the payment of overtime or other premiums,
Landlord may, at is option, either (i) make such repairs in a reasonable time
and in such event this Lease shall continue in effect and the rent shall be
abated, if at all, in the manner provided in this Article 16, or (ii) elect not
to effect such repairs and instead terminate this Lease, by notifying Tenant in
writing of such termination within sixty (60) days after Landlord learns of the
necessity for repairs as a result of damage, such notice to include a
termination date giving Tenant sixty (60) days to vacate the Premises. In
addition, Landlord may elect to terminate this Lease if the Project shall be
damaged by fire or other casualty or cause, whether or not the Premises are
affected, if the damage is not fully covered, except for deductible amounts, by
Landlord’s insurance policies. However, if Landlord does not elect to terminate
this Lease pursuant to Landlord’s termination rights as provided above, and if
the Damage Repair Estimate indicates that repairs cannot be completed within two
hundred seventy (270) days after being commenced and if such damage is not the
result of the negligence or willful misconduct of Tenant or Tenant’s employees,
agents or contractors, Tenant may elect,

 

24



--------------------------------------------------------------------------------

not later than thirty (30) days after Tenant’s receipt of the Damage Repair
Estimate, to terminate this Lease by written notice to Landlord effective as of
the date specified in Tenant’s notice. Finally, if the Premises or the Project
is damaged to any substantial extent during the last twelve (12) months of the
Term, then notwithstanding anything contained in this Article 16 to the
contrary, Landlord shall have the option to terminate this Lease by giving
written notice to Tenant of the exercise of such option within sixty (60) days
after Landlord learns of the necessity for repairs as the result of such damage.
A total destruction of the Project shall automatically terminate this Lease.
Except as provided in this Article 16, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business or property arising from such damage or destruction or the
making of any repairs, alterations or improvements in or to any portion of the
Project of the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant understands that Landlord will not carry insurance of any kind
on Tenant’s furniture, furnishings, trade fixtures or equipment, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same. Tenant acknowledges that Tenant shall have no right to any proceeds of
insurance carried by Landlord relating to property damage. With respect to any
damage which Landlord is obligated to repair or elects to repair, Tenant, as a
material inducement to Landlord entering into this Lease, irrevocably waives and
releases its rights under the provisions of Sections 1932 and 1933 of the
California Civil Code.

ARTICLE 17

SUBORDINATION

This Lease is subject and subordinate to all ground or underlying leases,
mortgages and deeds of trust which affect the property or the Project, including
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust shall advise Landlord that they
desire or require this Lease to be prior and superior thereto, upon written
request of Landlord to Tenant, Tenant agrees to promptly execute, acknowledge
and deliver any and all documents or instruments which Landlord or such lessor,
holder or holders deem necessary or desirable for purposes thereof. Landlord
shall have the right to cause this Lease to be and become and remain subject and
subordinate to any and all ground or underlying leases, mortgages or deeds of
trust which may hereafter be executed covering the Premises, the Project or the
property or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, however, that condition precedent to such subordination shall
be that Landlord obtains from the lender or other party in question a
commercially reasonable non-disturbance agreement in favor of Tenant. Subject to
the foregoing, Tenant agrees, within ten (10) days after Landlord’s written
request therefor, to execute, acknowledge and deliver upon request any and all
documents or instruments requested by Landlord or necessary or proper to assure
the subordination of this Lease to any such mortgages, deed of trust, or
leasehold estates. Tenant agrees that in the event of any proceedings are
brought for the foreclosure of any mortgage or deed of trust in lieu thereof, to
attorn to the purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof as so requested to do so by such purchaser and to
recognize such purchaser as the lessor under this Lease; Tenant shall, within
five (5) days after request execute such further instruments or assurances as
such purchaser may reasonably deem necessary to evidence or confirm such
attornment. Tenant agrees to provide copies of any notices of Landlord’s default
under this Lease to any mortgagee or deed of trust beneficiary whose address has
been provided to Tenant and Tenant shall provide such mortgagee or deed of trust
beneficiary a commercially reasonable time after receipt of such notice within
which to cure any such default. Tenant waives the provisions of any current or
future statute, rule or law which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 

25



--------------------------------------------------------------------------------

ARTICLE 18

EMINENT DOMAIN

If the whole of the Premises or the Project or so much of the Premises or
Project parking facility as to render the Premises (or the balance thereof)
unusable by Tenant shall be taken under power of eminent domain, or is sold,
transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord’s option. No award for any
partial or entire taking shall be apportioned and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant’s business. In the event of a partial taking described in this Article
18, or a sale, transfer or conveyance in lieu thereof, which does not result in
a termination or this Lease, the rent shall be apportioned according to the
ration that the part of the Premises remaining useable by Tenant bears to the
total area of the Premises. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure.

ARTICLE 19

DEFAULT

Each of the following acts or omissions of Tenant or of any guarantor of
Tenant’s performance hereunder, or occurrences, shall constitute an “Event of
Default”:

(a) Failure or refusal to pay Basic Rental, Additional Rent or any other amount
to be paid by Tenant to Landlord hereunder within three (3) calendar days after
notice that the same is due or payable hereunder; said three (3) day period
shall be in lieu of, and not in addition to, the notice requirements of
Section 1161 of the California Code of Civil Procedure or any similar or
successor law;

(b) Except as set forth in items (a) above and (c) through and including
(f) below, failure to perform or observe any other covenant or condition of this
Lease to be performed or observed within thirty (30) days following written
notice to Tenant of such failure; provided, however, if the nature of such
default is such that the same cannot be reasonably cured within a thirty
(30) day period, Tenant shall not be deemed to be in default if Tenant
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure said default. Such thirty (30) day notice shall be
in lieu of, and not in addition to, any required under Section 1161 of the
California Code of Civil Procedure or any similar or successor law;

(c) The taking in execution or by similar process or law (other than by eminent
domain) of the estate hereby created;

(d) The filing by Tenant or any guarantor hereunder in any court pursuant to any
statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the appointment of a receiver of all or a portion of Tenant’s
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement or a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty
(30) days after commencement of such proceeding or the appointment of such
trustee or receiver; or the making by Tenant or any guarantor hereunder of an
assignment for the benefit of creditors. Tenant hereby stipulates to the lifting
of the automatic stay in effect and relief from such stay for Landlord in the
event Tenant files a petition under the United States Bankruptcy laws, for the
purpose of Landlord pursuing its rights and remedies against Tenant and/or a
guarantor of this Lease;

 

26



--------------------------------------------------------------------------------

(e) Tenant’s failure to cause to be released any mechanics liens filed against
the Premises or the Project within twenty (20) days after the date the same
shall have been filed or recorded; or

(f) Tenant’s failure to observe or perform according to the provisions of
Articles 7, 14, 17 or 25 within seven (7) business days after notice from
Landlord.

All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.

ARTICLE 20

REMEDIES

(a) Upon the occurrence of an Event of Default under this Lease as provided in
Article 19 hereof, Landlord may exercise all of its remedies as may be permitted
by law, including but not limited to the remedy provided by Section 1951.4 of
the California Civil Code, and including without limitation, terminating this
Lease, reentering the Premises and removing all persons and property therefrom,
which property may be stored by Landlord at a warehouse or elsewhere at the
risk, expense and for the account of Tenant. If Landlord elects to terminate
this Lease, Landlord shall be entitled to recover from Tenant the aggregate of
all amounts permitted by law, including but not limited to (i) the worth at the
time of award of the amount of any unpaid rent which had been earned at the time
of such termination; plus (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the Term after the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and (v) at Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as many be permitted for time to time
by applicable law. The term “rent” as used in this Section 20(a) shall be deemed
to be and to mean all sums of every nature required to be paid by Tenant
pursuant to the terms of this Lease, whether to Landlord or to others. As used
in items (i) and (ii), above, the “worth at the time of award” shall be computed
by allowing interest at the rate set forth in item (e), below, but in no other
case greater than the maximum amount of such interest permitted by law. As used
in item (iii), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

(b) Nothing in this Article 20 shall be deemed to affect Landlord’s right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.

(c) Notwithstanding anything to the contrary set forth herein, Landlord’s
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord’s initiative to protect Landlord’s interest under this
Lease shall not terminate Tenant’s right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlords’ rights and remedies hereunder including, without limitation, the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment an recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.

(d) All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies give to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord’s right to exercise any other right or
remedy.

 

27



--------------------------------------------------------------------------------

(e) Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the lower of eighteen percent (18%) per annum or the
maximum lawful rate of interest from the due date until paid, unless otherwise
specifically provided herein, gut the payment of such interest shall not excuse
or cure any default by Tenant under this Lease. In addition to such interest:
(i) if Basic Rental is not paid on or before the fifth (5th) day of the calendar
month for which the same is due, a late charge equal to ten percent (10%) of the
amount overdue or $100, whichever is greater shall be immediately due and owing
and shall accrue for each calendar month or part thereof until such rental,
including the late charge, is paid in full, which late charge Tenant hereby
agrees is a reasonable estimate of the damages Landlord shall suffer as a result
of Tenant’s late payment and (ii) an addition charge of $25 shall be assessed
for any check give to Landlord by or on behalf of Tenant which is not honored by
the drawee thereof; which damages include Landlord’s additional administrative
and other costs associated with such late payment and unsatisfied checks and the
parties agree that it would be impracticable or extremely difficult to fix
Landlord’s actual damage in such event. Such charges for interest and late
payments and unsatisfied checks are separate and cumulative and are in addition
to and shall not diminish or represent a substitute for any or all of Landlord’s
rights or remedies under any other provision of this Lease.

ARTICLE 21

TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer or termination of Landlord’s interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination to the extend
such obligations are assumed by the transferee by operation of law or otherwise,
including without limitation, the obligation of Landlord under Article 4 and
California Civil Code 1950.7 above to return the security deposit, provided said
security deposit is transferred to said transferee. Tenant agrees to attorn to
the transferee upon any such transfer and to recognize such transferee as the
lessor under this Lease and Tenant shall, within five (5) days after request,
execute such further instruments or assurances as such transferee may reasonably
deem necessary to evidence or confirm such attornment.

ARTICLE 22

BROKER

In connection with this Lease, Landlord and Tenant warrant and represent that
they have had dealings only with firm(s) set forth in Article 1.H. of Basic
Lease Provisions (who shall be compensated by Landlord pursuant to a separate
agreement) and that they know of no other person or entity who is or might be
entitled to a commission, finder’s fee or other like payment in connection
herewith. Each party does hereby indemnify and agree to hold the other and their
agents, members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that may be incurred should such warranty and
representation prove incorrect, inaccurate or false.

ARTICLE 23

PARKING

Tenant shall rent from Landlord, commencing on the Commencement Date, the number
of parking passes set forth in Article 1.I of the Basic Lease Provisions, which
parking passes shall pertain to the Project parking facility. Tenant may elect
to have up to five (5) of such parking passes designated for Tenant’s use as
reserved parking at locations mutually agreed upon in good faith by Landlord and
Tenant and the remainder of such parking passes shall be for unreserved parking.
Unreserved parking shall be free of charge throughout the initial Lease Term and
for Tenant’s reserved parking, Tenant shall pay to Landlord the prevailing rate
charged from time to time at the location of such parking passes for reserved
parking, which rate is currently $100.00 per reserved parking pass per month. In
addition, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the

 

28



--------------------------------------------------------------------------------

renting of such parking passes by Tenant or the use of the parking facility by
Tenant. Tenant’s continued right to use the parking passes is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility where the parking
passes are located, including any sticker or other identification system
established by Landlord, Tenant’s cooperation in seeing that Tenant’s employees
and visitors also comply with such rules and regulations, and Tenant not being
in default under this Lease. Provided that Tenant continues to have the parking
to which it is entitled under this Lease, Landlord specifically reserves the
right to change the size, configuration, design, layout and all other aspects of
the Project parking facility at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of rent under this Lease, from time to time, close-off or restrict
access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements. Landlord may,
from time to time, relocate any reserved parking spaces (if any) rented by
Tenant to another location in the Project parking facility. Landlord may
delegate its responsibilities hereunder to a parking operator or a lessee of the
parking facility in which case such parking operator or lessee shall have all
the rights of control attributed hereby to the Landlord. The parking passes
rented by Tenant pursuant to this Article 23 are provided to Tenant solely for
use by Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval.
Tenant may validate visitor parking by such method or methods as the Landlord
may establish, at the validation rate from time to time generally applicable to
visitor parking.

ARTICLE 24

WAIVER

No waiver by Landlord of any provision of this Lease shall be deemed to be a
waiver of any other provision here or of any subsequent breach by Tenant of the
same or any other provision. No provision of this Lease may be waived by
Landlord, except by an instrument in writing executed by Landlord. Landlord’s
consent to or approval of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act of Tenant, whether or not similar
to the act so consented to or approved. No act or thing done by Landlord or
Landlord’s agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord. The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any Term, convenient or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights.

ARTICLE 25

ESTOPPEL CERTIFICATE

Tenant shall, at any time and from time to time, upon not less than ten
(10) days’ prior written notice from Landlord, execute, acknowledge and deliver
to Landlord a statement in writing certifying the following information, (but
not limited to the following information in the event further information is
requested by Landlord): (i) that this Lease is unmodified an in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (ii) the dates to
which the rental and other charges are paid in advance, if any; (iii) the amount
of Tenant’s security deposit, if any; and (iv) acknowledging that there are not,
to Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder,
and no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of Landlord hereunder, or
specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and

 

29



--------------------------------------------------------------------------------

agreed that any such statement may be relied upon by any prospective purchaser
or encumbrancer of all or any portion of the Real Property. Tenant’s failure to
deliver such statement within such time shall constitute an admission by Tenant
that all statements contained therein are true and correct. Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact and in Tenant’s name,
place and stead to execute any and all documents described in this Article 25 if
Tenant fails to do so within the specified time period.

ARTICLE 26

LIABILITY OF LANDLORD

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, I contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to eight percent (80%) of the then current
value of the Project. No other property or assets of Landlord or any Landlord
Party shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease,
Landlord’s obligations to Tenant, whether contractual, statutory or otherwise,
the relationship of Landlord and Tenant hereunder, or Tenant’s use or occupancy
of the Premises.

ARTICLE 27

INABILITY TO PERFORM

This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of any
prevention, delay, stoppage due to strikes, lockouts, acts of God, or any other
cause previously, or at such time, beyond the reasonable control or anticipation
of Landlord (collectively, a “Force Majeure”) and Landlord’s obligations under
this Lease shall be forgiven and suspended by any such Force Majeure.

ARTICLE 28

HAZARDOUS WASTE

(a) Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(c) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees. Tenant indemnifies
Landlord and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to defend and hold
Landlord and the Landlord Parties harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss of
restriction of use of rentable or usable space or of any amenity of the Project,
damages arising from any adverse impact or marketing of space in the Project,
and sums paid in settlement of claims, attorneys’ fees and costs, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach. This indemnification of Landlord and the Landlord Parties
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the project. Without limiting the foregoing, if the
presence of any Hazardous Material on the Project caused or permitted by Tenant
results in any contamination of the Project, then subject to the provisions of
Articles 9, 10 and 11 hereof, Tenant shall promptly take all actions at its sole
expense as are necessary to return the Project to the condition existing prior
to the introduction of any such Hazardous Material and the contractors to be
used by Tenant for such work must be approved by Landlord, which approval shall
not be unreasonably withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Project and so long
as such actions do not materially interfere with the use and enjoyment of the
Project by the other tenants thereof;

 

30



--------------------------------------------------------------------------------

provided however, Landlord shall also have the right, by written notice to
Tenant, to directly undertake any such mitigation efforts with regard to
Hazardous Materials in or about the Project due to Tenant’s breach of its
obligations pursuant to this Section 28(a), and to charge Tenant as Additional
Rent, for the costs thereof.

(b) It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generations, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee’s actions or use of the property in questions; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

(c) As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as “Hazardous Waste,” “Extremely Hazardous
Waste,” or “Restricted Hazardous Waste” under Sections 25115, 25117 or 25122.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“Hazardous Substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “Hazardous Material,” “Hazardous Substance,” or
“Hazardous Waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “Hazardous Substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 of defined as Hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20,
(viii) designated as a “Hazardous Substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (ix) defined as a
“Hazardous Waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (x) defined as
a “Hazardous Substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42 U.S.C. § 9601).

(d) As used herein, the term “Laws” means any applicable federal, state or local
law, ordinance, or regulation relating to any Hazardous Material affecting the
Project, including, without limitation, the laws, ordinances, and regulations
referred to in Section 28(c) above.

ARTICLE 29

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

(a) The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operated as an assignment to it of any or all subleases or
subtenancies affecting the Premises.

(b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or case to be removed from the Premises all debris and rubbish,
all furniture, equipment, business and trade fixtures, free-standing cabinet
work, moveable partitioning, telephone and data cabling and other articles of
personal property owned by Tenant or installed or placed by Tenant at its own
expense in the Premises, and all similar articles of any other persons claiming
under Tenant (unless Landlord exercises its option to have any subleases or
subtenancies assigned to it), and Tenant shall repair all damage to the Premises
resulting from the removal of such items from the Premises.

(c) Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the

 

31



--------------------------------------------------------------------------------

expiration of the Term of this Lease (or within forty-eight (48) hours after a
termination by reason of Tenant’s default), as provided in this Lease, shall be
considered abandoned and Landlord may remove any or all of such items and
dispose of the same in any manner or store the same in a public warehouse or
elsewhere for the account and at the expense and risk of Tenant, and if Tenant
shall fail to pay the cost of storing any such property after it has been stored
for a period of thirty (30) days or more, Landlord may sell any or all of such
property at public or private sale, in such manner and at such times and places
as Landlord, in its sole discretion, may deem proper, without notice to or
demand upon Tenant, for the payment of all or any part of such charges or the
removal of any such property, and shall apply the proceeds of such sale as
follows; first, to the cost and expense of such sale, including reasonable
attorneys’ fees and costs for services rendered; second, to the payment of the
cost of or charges for storing any such property; third, to the payment of any
other sums of money which may then or thereafter be due to Landlord form Tenant
under any of the terms hereof; and forth, the balance, if any, to Tenant.

(d) All fixtures, equipment, leasehold improvements, Alterations and/or
appurtenances attached to or built into the Premises prior to or during the
Term, whether by Landlord or Tenant and whether at the expense of Landlord or
Tenant, or of both, shall be and remain part of the Premises and shall not be
removed by Tenant at the end of the Term unless otherwise expressly provided for
in this Lease or unless such removal is required by Landlord. Such fixtures,
equipment, leasehold improvements, Alterations, additions, improvements and/or
appurtenances shall include but not be limited to: all floor coverings, drapes,
paneling, built-in cabinetry, molding, doors, vaults (including vault doors),
plumbing systems, security systems, electrical systems, lighting systems,
silencing equipment, communication systems, all fixtures and outlets for the
systems mentioned above and for all telephone, radio, telegraph and television
purposes, and any special flooring or ceiling installations.

ARTICLE 30

MISCELLANEOUS

(a) SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL ROVE
TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR INVALIDATE ANY
OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN FULL LFORCEAND
EFFECT. THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED HERETO CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO TENANT’S
OCCUPANCEY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PIOR AGREEMENT OR
UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR ANY PURPOSE.
NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXEPT BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN INTEREST. THE
PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR TO ITS MUTUAL
EXECUITION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE ANY PARTICULAR
MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR IMPLICATION
INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES INTEDED THERBY
TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED LANGUAGE.

(b) Attorneys’ Fees; Waiver of Jury Trial.

(i) In any action to enforce the terms of this Lease, including any suite by
Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys’ fees and
costs in such suit and attorneys’ fees and costs shall be deemed to have accrued
prior to the commencement of such action and shall be paid whether or not such
action is prosecuted to judgment.

(ii) Should Landlord, without fault on Landlord’s part, be make a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for

 

32



--------------------------------------------------------------------------------

labor or material furnished to or for Tenant or any such other person or
otherwise arising out of or resulting from any act or transaction of Tenant or
of any such other person, Tenant covenants to save and hold Landlord harmless
from any judgment rendered against Landlord or the Premises or any part thereof
and from all costs and expenses, including reasonable attorneys’ fees and costs
incurred by Landlord in connection with such litigation.

(iii) When legal services are rendered by an attorney at law who is an employee
of a party, attorney’s fees and costs incurred by that party shall be deemed to
include an amount based upon the number of hours spent by such employee on such
matters multiplied by an appropriate billing rate determined by taking into
consideration the same factors, including but not limited by, the importance of
the matter, time applied, difficulty and results, as are considered when an
attorney not in the employ of a party is engaged to render such service.

(iv) EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION SEEKING
SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS LEASE, FOR DAMAGES FOR ANY BREACH
UNDER THIS LEASE, OR OTHERWISE FOR ENFORECEMENT OF ANY RIGHT OR REMEDY
HEREUNDER.

(c) Time of Essence. Each of Tenant’s covenants herein is a condition and time
is of the essence with respect to the performance of every provision of this
Lease.

(d) Headings; Joint and Several. The article headings contained in this Lease
are for convenience only and do not in any way limit or amplify any term or
provision hereof. The terms “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular, the neuter shall include the masculine and
feminine genders and the obligations herein imposed upon Tenant shall be joint
and several as to each of the persons, firms or corporations of which Tenant may
be composed.

(e) Reserved Area. Tenant hereby acknowledges and agrees that the exterior walls
of the Premises and the area between the finished ceiling of the Premises and
the slab of the floor of the project thereabove have not been demised hereby and
the use thereof together with the right to install, maintain, use, repair, and
replace pipes, ducts, conduits, wiring and cabling leading through, under above
the Premises or throughout the Project in locations which will not materially
interfere with Tenant’s use of the Premises and serving other parts of the
Project are hereby excepted and reserved unto Landlord.

(f) NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVAITON OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

(g) Use of Project Name; Improvements. Tenant shall not be allowed to use the
name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord. In the event
that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall use commercially reasonable efforts to
avoid material interference with Tenant’s business operations; however, Landlord
shall not be liable to Tenant for any noise, dust, vibration or interference
with access to the Premises or disruption in Tenant’s business caused thereby.

(h) Rules and Regulations. Tenant shall observe faithfully and comply strictly
with the Rules and Regulations attached to this Lease as Exhibit “B” and made a
part hereof, and such other Rules and Regulations as Landlord may from time to
time reasonably adopt for the safety, care and cleanliness of the Project, the
facilities thereof, or the preservation of good order therein. Landlord shall
not be liable to Tenant for violation of any such Rules and Regulations, or for
the breach of any covenant or condition in any lease by any other tenant in the
Project. A waiver by Landlord of any Rule or Regulation for any other tenant
shall not constitute nor be deemed a waiver of the Rule or Regulation for this
Tenant.

 

33



--------------------------------------------------------------------------------

(i) Quiet Possession. Upon Tenant’s paying the Basic Rental, Additional Rent and
other sums provided hereunder and observing and performing all of the covenants,
conditions and provisions on Tenant’s part to be observed and performed
hereunder, Tenant shall have quiet possession of the Premises for the entire
Term hereof, subject to all of the provisions of this Lease.

(j) Rent. All payments required to make hereunder to Landlord shall be deemed to
be rent, whether or not described as such.

(k) Successors and Assigns. Subject to the provisions of Article 15 hereof, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

(l) Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal service evidenced by a signed receipt or
sent by registered or certified mail, return receipt requested, or via overnight
courier, and shall be effective upon proof of delivery, addressed to Tenant at
the Premises (Attention: CEO/CFO) or to Landlord at the management office for
the Project, with a copy to Landlord, c/o Arden Realty, Inc., 11601 Wilshire
Boulevard, Fourth Floor, Los Angeles, California 90025, Attn: Legal Department.
Either party may by notice to the other specify a different address for notice
purposes except that, upon Tenant’s taking possession of the Premises, the
Premises shall constitute Tenant’s address for notice purposes. A copy of all
notices to be given to Landlord hereunder shall be concurrently transmitted by
Tenant to such party hereafter designated by notice from Landlord to Tenant. Any
notices sent by Landlord regarding or relating to eviction procedures, including
without limitation three day notices, may be sent by regular mail.

(m) Persistent Delinquencies. In the event that Tenant shall be delinquent by
more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12) month period, Landlord shall have the right to
terminate this Lease by thirty (30) days written notice given by Landlord to
Tenant within thirty (30) days of the last such delinquency.

(n) Right of Landlord to Perform. All covenants and agreements to be performed
by Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money, other than rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue beyond any applicable cure period set
forth in this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such other act on Tenant’s part to be made or performed
as is in this Lease provided. All sums so paid by Landlord and all reasonable
incidental costs, together with interest thereon at the rate of ten percent
(10%) per annum form the date of such payment by Landlord, shall be payable to
Landlord on demand and Tenant covenants to pay any such sums, and Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment thereof by Tenant as in the case of
default by Tenant in the payment of the rent.

(o) Access, Changes in Project, Facilities, Name.

(i) Every part of the Project except the inside surfaces of all walls, windows
and doors bounding the Premises (including exterior building walls, the rooftop,
core corridor walls and doors and any core corridor entrance), and any space in
or adjacent to the Premises or within the Project used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
building facilities, and the sue thereof, as well as access thereto through the
Premises for the purposes of operation, maintenance, decoration and repair, are
reserved to Landlord.

(ii) Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the walls, columns and ceilings of the Premises and throughout
the Project.

 

34



--------------------------------------------------------------------------------

(iii) Landlord reserves the right, without incurring any liability to Tenant
thereof, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable; provided, however that no such changes shall preclude Tenant from
accessing the Premises and Landlord shall use commercially reasonable efforts to
avoid material interference with Tenant’s business operations.

(iv) Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project at
any time.

(p) Signing Authority. If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
the Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the By-laws of said corporation, (ii) if
Tenant is a partnership, the terms of the partnership agreement, and (iii) if
Tenant is a limited liability company, the terms of its operating agreement, and
that this Lease is binding upon said entity in accordance with its terms.
Concurrently with Tenant’s execution of this Lease, Tenant shall provide to
Landlord a copy of: (i) if Tenant is a corporation, such resolution of the Board
of Directors authorizing the execution of this Lease on behalf of such
corporation, which copy of resolution shall be duly certified by the secretary
or an assistant secretary of the corporation to be a true copy of a resolution
duly adopted by the Board of Directors of said corporation and shall be in a
form reasonably acceptable to Landlord, (ii) if Tenant is a partnership, a copy
of the provisions of the partnership agreement granting the requisite authority
to each individual executing this Lease on behalf of said partnership, and
(iii) if Tenant is a limited liability company, a copy of the provisions of its
operating agreement granting the requisite authority to each individual
executing this Lease on behalf of said limited liability company. In the event
Tenant fails to comply with the requirements set forth in this subparagraph (p),
then each individual executing this Lease shall be personally liable, jointly
and severally along with Tenant, for all of Tenant’s obligations in this Lease.

(q) Identification of Tenant.

(i) If Tenant constitutes more than one person or entity, (A) each of the shall
be jointly and severally liable for keeping, observing and performing of all of
the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term “Tenant” as used in this Lease
shall mean and include each of them jointly and severally, and (C) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.

(ii) If Tenant is a partnership (or is comprised of two or more persons,
individually and as co-partners of a partnership) or if Tenant’s interest in
this Lease shall be assigned to a partnership (or to two or more persons,
individually and as co-partners of a partnership) pursuant to Article 15 hereof
(any such partnership and such person hereinafter referred to in this
Section 30(q)(ii) as “Partnership Tenant”), the following provisions of this
Lease shall apply to such Partnership Tenant:

(A) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.

(B) Each of the parties comprising Partnership Tenant hereby consents in advance
to, and agrees to be bound by, any written instrument which may hereafter be
executed, changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to the Landlord, and by notices,
demands, requests or other communication which may hereafter be given, by the
individual or individuals authorized to execute this Lease on behalf or
Partnership Tenant under Subparagraph (p) above.

 

35



--------------------------------------------------------------------------------

(C) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.

(D) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

(E) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new partner shall assume performance of all of the
terms, covenants and conditions of this Lease on Partnership Tenant’s part to be
observed and performed (but neither Landlord’s failure to requires any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (D) of this
Section 30(q)(ii) or relieve any such new partner of its obligations
thereunder).

(r) Intentionally Deleted.

(s) Survival of Obligations. Any obligations of Tenant occurring prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination.

(t) Confidentiality. Tenant acknowledges that the content of this Lease and any
related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants and anyproposed Transferees.

(u) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of California. No conflicts of law rules of any state
or country (including, without limitation, California conflicts of law rules)
shall be applied to result in the application of any substantive or procedural
laws of any state or country other than California. All controversies, claims,
actions or causes of action arising between the parties hereto and/or their
respective successors and assigns, shall be brought, heard and adjudicated by
the courts of the State of California, with venue in the County of San Diego.
Each of the parties hererto hereby consents to personal jurisdiction by the
courts of the State of California in connection with any such controversy,
claim, action or cause of action, and each of the parties hereto consents to
service of process by any means authorized by the California law and consent to
the enforcement of any judgment so obtained in the courts of the State of
California on the same terms and conditions as if such controversy, claim,
action or cause of action had been originally heard and adjudicated to a final
judgment in such courts. Each of the parties hereto further acknowledges that
the laws and courts of California were freely and voluntarily chosen to govern
this Lease and to adjudicate any claims or disputes hereunder.

(v) Office or Foreign Assets Control. Tenant certifies to Landlord that Tenant
is not entering into this Lease, nor acting, for or on behalf of any person or
entity named as a terrorist or other banned or blocked person or entity pursuant
to any law, order, rule or regulation of the United States Treasury Department
or the office of Foreign Assets Control. Tenant hereby agrees to indemnify,
defend and hold Landlord and the Landlord Parties harmless from any and all
Claims arising from or related to any breach of the foregoing certification.

(w) Financial Statements. If Tenant is not then publicly traded on NASDAQ or a
nationally recognized securities exchange, within ten (10) days after Tenant’s
receipt of Landlord’s written request, Tenant shall provide Landlord with
current financial statements of Tenant and financial statements for the two
(2) calendar or fiscal years (if Tenant’s fiscal year is other than a calendar
year) prior to the current financial statement year. Any such statements shall
be prepared in accordance with generally accepted accounting principles and, if
the normal practice of Tenant, shall be audited by an independent certified
public accountant.

 

36



--------------------------------------------------------------------------------

(x) Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.

(y) Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent (and not dependent) and
Tenant hereby expressly waives the benefit of any statute to the contrary and
agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.

(z) Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

ARTICLE 31

OPTION TO EXTEND

(a) Option Right. Landlord hereby grants the Tenant named in this Lease (the
“Original Tenant”) one (1) option (“Option”) to extend the Term for the entire
Premises for a period of five (5) years (Option Term”), which Option shall be
exercisable only by written notice delivered by Tenant to Landlord as set forth
below. The right contained in this Article 31 shall be personal to the Original
Tenant or an Affiliated Assignee and may only be exercised by the Original
Tenant or an Affiliated Assignee (and not any other transferee) if the Original
Tenant or Affiliated Assignee occupies the entire Premises as of the date of
Tenant’s Acceptance (as defined in Section 31(c) below).

(b) Option Rent. The rent payable by Tenant during the Option Term (“Option
Rent”) shall be equal to the “Market Rent” (defined below). “Market Rent” shall
mean the applicable Monthly Basic Rental, including all escalations, Direct
Costs, additional rent and other charges at which tenants, as of the time of
Landlord’s “Option Rent Notice” (as defined below), are entering into leases for
non-sublease, non-encumbered, space comparable in size, location and quality to
the Premises in renewal transactions for a term comparable to the Option Term,
which comparable space is located in office buildings comparable to the Project
in the immediate vicinity of the Project, in San Diego, California, taking into
consideration the value of the existing improvements in the Premises to Tenant,
as compared to the value of the existing improvements in such comparable space,
with such value to be based upon the age, quality and layout of the improvements
and the extent to which the same could be utilized by Tenant with consideration
given to the fact that the improvements existing in the Premises are
specifically suitable to Tenant.

(c) Exercise of Option. The Option shall be exercised by Tenant only in the
following manner: (i) Tenant shall not be in default on the delivery date of the
Interest Notice and Tenant’s Acceptance; (ii) Tenant shall deliver written
notice (“Interest Notice”) to Landlord not more than twelve (12) months nor less
than nine (9) months prior to the expiration of the Term, stating that Tenant is
interested in exercising the Option, (iii) within fifteen (15) business days of
Landlord’s receipt of Tenant’s written notice, Landlord shall deliver notice
(“Option Rent Notice”) to Tenant setting forth the Option Rent; and (iv) if
Tenant desires to exercise such Option, Tenant shall provide Landlord written
notice within fifteen (15) business days after receipt of the Option Rent Notice
(“Tenant’s Acceptance”). Tenant’s failure to deliver the Interest Notice or
Tenant’s Acceptance on or before the dates specified above shall be deemed to
constitute Tenant’s election not to exercise the Option. If Tenant timely and
properly exercises its Option, the Term shall be extended for the Option Term
upon all of the terms and conditions set forth in this Lease, except that the
rent for the Option Term shall be as indicated in the Option Rent Notice.

 

37



--------------------------------------------------------------------------------

ARTICLE 32

SIGNAGE

Provided Tenant is not in default hereunder, Tenant, at Tenant’s sole cost and
expense, shall have the non-exclusive right to install a strip at a location
designated by Landlord on the Project’s existing “monument” sign (“Tenant’s
Signage”). Tenant’s Signage shall be subject to Landlord’s approval as to size,
design, graphics, materials, colors and similar specifications and shall be
consistent with the exterior design, materials and appearance of the Project and
the Project’s signage program and shall be further subject to all applicable
local government laws, rules, regulations, codes and Tenant’s receipt of all
permits and other governmental approvals and any applicable covenants,
conditions and restrictions. Tenant’s Signage rights may not be assigned or
transferred by Tenant to any other person or entity except that in connection
with any assignment of Tenant’s interest under this Lease to an Affiliated
Assignee, Tenant’s Signage may be assigned to the assignee with Landlord’s prior
consent, which consent shall not be unreasonably withheld by Landlord so long as
the name of the assignee is not an “Objectionable Name,” as that term is defined
below. In addition, should the name of the Original Tenant change, Tenant shall
be entitle to modify, at Tenant’s sole cost and expense, Tenant’s Signage to
reflect Tenant’s new name, but only if Tenant’s new name in not an
“Objectionable Name.” The term “Objectionable Name” shall mean any name that
(i) relates to an entity that is of a character or reputation, or is associated
with a political orientation or faction that is materially inconsistent with the
quality of the Project, or which would otherwise reasonably offend a landlord of
a building comparable to the Project, taking into consideration the level and
visibility of Tenant’s Signage, or (ii) conflicts with an covenants in other
leases of space in the Project. Landlord shall have the right, but not the
obligations, to oversee the installation of Tenant’s Signage. The cost to
maintain and operate, if any, Tenant’s Signage shall be paid for by Tenant. Upon
expiration of the Term, or other earlier termination of this Lease, Tenant shall
be responsible for any and all costs associated with the removal of Tenant’s
Signage, including, but not limited to, the cost to repair and restore the
monument to its original condition, normal wear and tear excepted.

ARTICLE 33

TERMINATION OPTION

Provided Tenant fully and completely satisfies each of the conditions set forth
in this Article 33, Tenant shall have the on-going option (“Termination Option”)
to terminate this Lease as of a date specified by Tenant, which date (the
“Termination Date”) must be during the initial Lease Term and after expiration
of the fourth (4th) Lease Year. In order to exercise the Termination Option,
Tenant must fully and completely satisfy each and every one of the following
conditions: (a) Tenant must give Landlord written notice (“Termination Notice”)
of its exercise of the Termination Option, Which Termination Notice shall
specify the Termination Date (which date shall be writing the parameters
described in the immediately preceding sentence) and which Termination Notice
must be delivered to Landlord at least nine (9) months prior to such Termination
Date, (b) at the time of the Termination Notice Tenant shall not be in default
under this Lease after expiration of applicable cure periods, and
(c) concurrently with Tenant’s delivery of the Termination Notice to Landlord,
Tenant shall pay to Landlord a termination fee (“Termination Fee”) equal to the
sum of (i) the unamortized balance, as of the Termination Date, of the
(A) amount expended by Landlord in connection with the design and construction
of the Improvements pursuant to the Tenant Work Letter, and (B) brokerage
commissions paid by Landlord in connection with this Lease, plus (ii) Fifty-Five
Thousand Seven Hundred Forty-Four and 50/100 Dollars ($55,744.50). Amortization
pursuant to subsection (i), above, shall be calculated on a seven (7) year
amortization schedule commencing as of the Commencement Date based upon equal
monthly payments of principal and interest, with interest imputed on the
outstanding principal balance at the rate of ten percent (10%) per annum. Upon
written inquiry from Tenant, Landlord shall provide Tenant with Landlord’s
calculation of the Termination Fee.

 

38



--------------------------------------------------------------------------------

ARTICLE 34

COMMUNICATION EQUIPMENT

Subject to all governmental laws, rules and regulations, Tenant and Tenant’s
contractors (which shall firs be reasonably approved by Landlord) shall have the
right and access to install, repair, replace, remove, operate and maintain one
(1) so-called “satellite dish” or other similar devise, such as antennae
(collectively, “Communication Equipment”) no greater than one (1) meter in
diameter, together with aesthetic screener designated by Landlord and all cable,
wiring, conduits and related equipment, for the purpose of receiving and sending
radio, television, computer, telephone or other communication signals, at a
location on the roof of the Project designated by Landlord. Landlord shall have
the right to require Tenant to relocate the Communication Equipment, at
Landlord’s expense, at any time to another location on the roof of the Project
reasonably approved by Tenant. Tenant shall retain Landlord’s designated roofing
contractor to make any necessary penetrations and associated repairs to the roof
in order to preserve Landlord’s roof warranty. Tenant’s installation and
operation of the Communication Equipment shall be governed by the following
terms and conditions:

(a) Tenant’s right to install, replace, repair, remove, operate and maintain the
Communication Equipment shall be subject to all governmental laws, rules and
regulations and Landlord makes no representation that such laws, rules and
regulations permit such installation and operation.

(b) All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval.

(c) All Costs of installation, operation and maintenance of the Communication
Equipment and any necessary related equipment (including, without limitation,
costs of obtaining any necessary permits and connections to the Project’s
electrical system) shall be borne by Tenant.

(d) It is expressly understood that Landlord retains the right to use the roof
of the Project for any purpose whatsoever provided that Landlord shall not
unduly interfere with Tenant’s use of the Communication Equipment.

(e) Tenant shall use the Communication Equipment so as not to cause any
interference to other tenants in the Project or with any other tenant’s
Communication Equipment, and not to damage the Project or interfere with the
normal operation of the Project.

(f) Landlord shall not have any obligations with respect to the Communication
Equipment. Landlord makes not representation that the Communication Equipment
will be able to receive or transmit communication signals without interference
or disturbance (whether or not by reason of the installation or use of similar
equipment by others on the roof of the Project) and Tenant agrees that Landlord
shall not be liable to Tenant therefor. Tenant shall not lease or otherwise make
the Communication Equipment available to any third party and the Communication
Equipment shall be only for Tenant’s use in connection with the conduct of
Tenant’s Business in the Premises.

(g) Tenant shall (i) be solely responsible for any damage caused as a result of
the Communication Equipment, (ii) promptly pay an tax, license or permit fees
charged pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Communication Equipment and comply with all
precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment.

(h) The Communication Equipment shall remain the sole property of Tenant. Tenant
shall remove the Communication Equipment and related equipment at Tenant’s sole
cost and expense upon the expiration or sooner termination of this Lease or upon
the imposition of any governmental law or regulation which may require removal,
and shall repair the Project upon such removal to the extent required by such
work of removal. If Tenant fails to remove the Communication Equipment and
repair the Project within fifteen (15) days after the expiration or earlier
termination of this Lease, Landlord may do so at Tenant’s expense. The
provisions of this Section 34(h) shall survive the expiration or earlier
termination of this Lease.

 

39



--------------------------------------------------------------------------------

(i) The Communication Equipment shall be deemed to constitute a portion of the
Premises for purposes of Articles 13 and 14 of this Lease.

(j) Tenant agrees to execute a license agreement with Landlord’s rooftop
management company regarding Tenant’s installation, use and operation of the
Communication Equipment, which license agreement should be in commercially
reasonable form and shall incorporate the terms and conditions of this Article
34. Tenant acknowledges that such license agreement will require Tenant to pay a
one-time initial oversight fee to the rooftop management company in connection
with the installation of the Communication Equipment.

(k) Prior to Tenant’s installation of the Communication Equipment, Tenant shall
pay to Landlord or Landlord’s rooftop management company, a one-time initial
oversight fee in the amount of Five Hundred Dollars ($500.00). Furthermore,
Tenant shall be responsible for the cost of any utilities provided to the
Communication Equipment, which costs shall be billed to Tenant and payable by
Tenant monthly, as Additional Rent.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
forgoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date of the first above written.

 

“LANDLORD”   ARDEN REALTY FINANCE V, L.L.C.,   a Delaware limited liability
company   By:  

/s/ Robert C. Peddicord

    Its:  

Robert C. Peddicord

“TENANT”   MITEK SYSTEMS, INC.,   a Delaware corporation   By:  

/s/ James B. DeBello

  Printed Name:  

James B. DeBello

  Title:  

CEO

  By:  

/s/ Tesfaye Hailmichael

  Printed Name:  

Tesfaye Hailmichael

  Title:  

CFO

 

41



--------------------------------------------------------------------------------

EXHIBIT “A”

PREMISES

This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

 

42



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

1. No sign, advertisement or notice shall be displayed, printed or affixed on or
to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord’s prior written
consent. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of the Tenant, and
Landlord shall not be liable in damages for such removal. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.

2. Tenant shall not obtain for use on the Premises ice, waxing, cleaning,
interior glass polishing, rubbish removal, towel or other similar services, or
accept barbering or bootblackening, or coffee cart services, mile, soft drinks
or other like services on the Premises, except from person authorized by
Landlord and at the hours and under regulations fixed by Landlord. Except for
snack and soft drink vending machines for use by Tenant’s employees in the
kitchen area of the Premises, no vending machines or machines of any description
shall be installed, maintained or operation upon the Premises without Landlord’s
prior written consent.

3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant’s Premises. Under no circumstances is trash to be stored
in the corridors. Notice must be given to Landlord for nay large deliveries.
Furniture, freight and other large or heavy articles, and all other deliverers
may be brought into the project only at times and in the manner designated by
Landlord, and always at Tenant’s sole responsibility and risk. Landlord may
impose reasonable charges for use of freight elevators after or before normal
business hours. All damage done to the Project by moving or maintaining such
furniture, freight or articles shall be repaired by Landlord at Tenant’s
expense. Tenant shall not take or permit to be taken in or out of entrances or
passenger elevators of the Project, any item normally taken, or which Landlord
otherwise reasonably requires to be taken, in or out through service doors or on
freight elevators. Tenant shall move all supplies, furniture and equipment as
soon as received directly to the Premises, and shall move all waste that is at
any time being taken from the Premises directly to the areas designated for
disposal.

4. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.

5. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into partitions, ceilings or floor or in any way deface the
Premises other than in connection with hanging normal artwork within the
Premises. Tenant shall not place typed, handwritten or computer generated sighs
in the corridors or any other common areas. Should there be a need for signage
additional to the Project standard tenant placard, a written request shall be
made to Landlord to obtain approval prior to any installation. All costs for
said signage shall be Tenant’s responsibility.

6. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project. Prior to bringing any
heavy safes, vaults, or similarly heavy equipment into the Project, Tenant shall
inform Landlord in writing of the dimensions and weights thereof and shall
obtain Landlord’s reasonable consent thereto. Such consent shall not constitute
a representation or warranty by Landlord that the safe, vault, or other
equipment complies, with regard to distribution of weight and/or vibration, with
the provisions of this Rule 6 nor relieve Tenant from responsibility for the
consequences of such noncompliance, and any such safe, vault or other equipment
which Landlord determines to constitute a danger of damage to the Project or a
nuisance to other tenants, either alone or in combination with other heavy
and/or vibrating objects and equipment, shall be promptly removed by Tenant, at
Tenant’s cost, upon Landlord’s written notice of such determination and demand
for removal thereof.

 

43



--------------------------------------------------------------------------------

7. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air-conditioning other than that supplied by Landlord.

8. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.

9. Tenant shall not install or use any blinds, shades, awnings or screens in
connection with any window or door of the Premises and shall not use any drape
or window covering facing any exterior glass surface other than the standard
drapes, blinds or other window covering established by Landlord.

10. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing window coverings when the sun’s rays fall directly
on windows of the Premises. Tenant shall not obstruct, alter, or in any way
impair the efficient operation of Landlord’s heating, ventilating and
air-conditioning system. Tenant shall not tamper with or change the setting of
any thermostats or control valves.

11. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. Tenant shall not, without Landlord’s prior written consent, occupy or
permit any portion of the Premises to be occupied or used for the manufacture or
sale of liquor or tobacco in any form, or a barber or manicure shop, or as an
employment bureau. The Premises shall not be used for lodging or sleeping or for
any improper, objectionable or immoral purpose. No auction shall be conducted on
the Premises.

12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.

13. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises, and no cooking shall be done or permitted by any
tenant in the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for tenants, their employees and visitors shall be
permitted. No tenant shall cause or permit any unusual or objectionable odors to
be produced in or permeate from or throughout the Premises. The foregoing
notwithstanding, Tenant shall have the right to use a microwave and to heat
microwavable items typically heated in an office. No hot plates, toaster ovens
or similar open element cooking apparatus shall be permitted in the Premises.

14. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills.

15. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor. Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change. If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant. Tenant shall not key or re-key any
locks. All locks shall be keyed by Landlord’s locksmith only.

16. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Project or
its desirability as an office building and upon written notice from Landlord any
tenant shall refrain from and discontinue such advertising.

 

44



--------------------------------------------------------------------------------

17. Landlord reserves the right to control access to the Project by all persons
after reasonable hours of generally recognized business days and at all hours on
Sundays and legal holidays and may at all times control access to the equipment
areas of the Project outside the Premises. Each tenant shall be responsible for
all persons for whom it requests after hours access and shall be liable to
Landlord for all acts of such persons. Landlord shall have the right from time
to time to establish reasonable rules and charges pertaining to freight elevator
usage, including the allocation and reservation of such usage for tenants’
initial move-in to their premises, and final departure therefrom. Landlord may
also establish form time to time reasonable rules and charges for accessing the
equipment areas of the Project, including the risers, rooftops and telephone
closets.

18. Any person employed by any tenant to do janitorial work shall, while in the
Project and outside of the Premises, be subject to and under the control and
direction of the Office of the Project or its designated representative such as
security personnel (but not as an agent or servant of Landlord, and the Tenant
shall be responsible for all acts of such persons).

19. All doors opening on to public corridors shall be kept closed, except when
being used for ingress and egress. Tenant shall cooperate and comply with any
reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of “fire wardens” developed by Landlord for the
Project, or required by law. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises.

20. The requirements of tenants will be attended to only upon application to the
Office of the Project.

21. Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperated to prevent the same.

22. All office equipment of any electrical or mechanical nature shall be placed
by tenants in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

23. No air-conditioning unit or other similar apparatus shall be installed or
used by any tenant without the prior written consent of Landlord. Tenant shall
pay the cost of all electricity used for air-conditioning on the Premises if
such electrical consumption exceeds normal office requirements, regardless of
whether additional apparatus is installed pursuant to the preceding sentence.

24. There shall not be used in any space, or in the public halls of the Project,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.

25. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design,
and bulb color approved by Landlord. Tenant shall not permit the consumption in
the Premises of more than 2 1/2 watts per net usable square foot in the Premises
in respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 1 1/2 watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time. IN the event
that such limits are exceeded, Landlord shall have the right to require Tenant
to remove lighting fixtures and equipment and/or to charge Tenant for the cost
of the additional electricity consumed.

26. Parking

(a) Project parking facility hours shall be 7:00 a.m. to 7:00 p.m., Monday
through Friday, and closed on weekends, state and federal holidays excepted, as
such hours may be revised from time to time by Landlord; however, subject to
casualty and repairs and maintenance, Tenant’s employees shall have access to
the Project parking facility twenty-four (24) hours per day, seven (7) days per
week.

(b) Automobiles must be parked entirely within the stall lines on the floor.

 

45



--------------------------------------------------------------------------------

(c) All directional signs and arrows must be observed.

(d) The speed limit shall be 5 miles per hour.

(e) Parking is prohibited in areas not striped for parking.

(f) Parking cards or any other device or form of identification supplied by
Landlord (or its operator) shall remain the property of Landlord (or its
operator). Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification devise may not be obliterated. Devices are not transferable or
assignable and any device in the possession of an unauthorized holder will be
void. There will be a replacement charge to the Tenant or person designated by
Tenant of $25.00 for loss of any parking card. There shall be a security deposit
of $25.00 due at issuance for each card key issued to Tenant.

(g) The monthly rate for parking is payable one (1) month in advance and must be
paid by the third business day of each month. Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due. No deductions or allowances from the monthly rate will be made
for days parker does not use the parking facilities.

(h) Tenant may validate visitor parking by such method or methods as the
Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking.

(i) Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility, and any violation of the
rules shall subject the automobile to removal from the project parking facility
at the parker’s expense. In either of said events, Landlord (or its operator)
shall refund a proratra portion of the current monthly parking rate and they
sticker or any other form of identification supplied by Landlord (or its
operator) will be returned to Landlord (or its operator).

(j) Project parking facility managers or attendants are not authorized to make
or allow any exceptions to these Rules and Regulations.

(k) All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.

(l) Loss or theft of parking identification devices form automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.

(m) The parking facilities are for the sole purpose of parking one automobile
per space. Washing, waxing, cleaning or servicing of any vehicles by the parker
or his agents is prohibited.

(n) Landlord (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Tenant and/or
its employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.

(o) Tenant agrees to acquaint all employees with these Rule and Regulations.

(p) No vehicle shall be stored in the Project parking facility for a period of
more than one (1) week.

27. The Project is a non-smoking Project. Smoking or carrying lighted cigars or
cigarettes in the Premises or the Project, including the elevators in the
Project, is prohibited.

 

46



--------------------------------------------------------------------------------

28. Tenant shall not, without Landlord’s prior written consent (which consent
may be granted or withhold in Landlord’s absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises, Building or Project.

 

47



--------------------------------------------------------------------------------

“EXHIBIT C”

NOTICE OF LEASE TERM DATES

AND TENANT PROPORTIONATE SHARE

 

TO:    MITEK SYSTEMS, INC.    DATE: December 9, 2005    8911 Balboa Ave, Suite B
      San Diego, CA 92123   

RE: Lease dated September 13, 2005 between ARDEN REALTY FINANCE V, L.L.C., a
Delaware Limited Liability Company (“Landlord”), and MITEK SYSTEMS,
INC.,(“Tenant”), concerning Suite B located at, 8911 Balboa Ave. San Diego, CA
92123.

Ladies and Gentlemen:

In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:

1. That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the Lease and that there is no
deficiency in construction.

2. That the Tenant has taken possession of the Premises and acknowledges that
under the provisions of the Lease the Term of said Lease shall commence as of
December 9, 2005 for a term of seven (7) years ending on December 31, 2012.

3. That in accordance with the Lease, Basic Rental commenced to accrue on
December 9, 2005.

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.

5. Rent is due and payable in advance on the first day of each and every month
during the Term of said Lease. Your rent checks should be made payable to:

ARDEN REALTY FINANCE V, L.L.C., at P.O. Box 31001-0815, Pasadena, California
91110-0815. Attn: Lockbox #910815

6. The exact number of rentable square feet within the Premises is 15,927
rentable square feet.

7. Tenant’s Proportionate Share as adjusted based upon the exact number of
rentable square feet within the Premises is 22.79%.

 

AGREED AND ACCEPTED: TENANT: MITEK SYSTEMS, INC. By:  

 

Its:  

 

 

48



--------------------------------------------------------------------------------

EXHIBIT “D”

TENANT WORK LETTER

[MITEK SYSTEMS, INC.]

This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addressees the issues of the
construction of the Premises, in sequence, as such issues will arise.

SECTION 1

CONSTRUCTION DRAWINGS FOR THE PREMISES

Landlord shall construct the improvements in the Premises (the “Improvements”)
pursuant to that certain plan prepared by Hurkes Harris Design Associates dated
July 15, 2005 as modified by the bulletins which are attached hereto as Schedule
1 and made a part hereof (collectively, the “Plans”). Unless specifically noted
to the contrary on the Plans, the Improvements shall be constructed using
Project-standard quantities, specifications and materials as determined by
Landlord. Based upon the Plans, Landlord shall cause the Architect to prepare
detailed plans and specifications for the Improvements (“Working Drawings”).
Landlord shall then forward the Working Drawings to Tenant for Tenant’s
approval. Tenant shall approve or reasonably disapprove any draft of the Working
Drawings within three (3) business days after Tenant’s receipt thereof;
provided, however, that (i) Tenant shall not be entitle to disapprove any
portion, component or aspect of the Working Drawings which are consistent with
the Plans unless Tenant agrees to pay for the additional cost resulting from
such change in the Plans as part of the Over-Allowance Amount pursuant to
Section 2 below, and (ii) any disapproval of the Working Drawings by Tenant
shall be accompanies by a detailed written explanation of the reasons for
Tenant’s disapproval. Failure of Tenant to reasonably disapprove any draft of
the Working Drawings within said three (#) business day period shall be deemed
to constitute Tenant’s approval thereof. The Working Drawings, as approved by
Landlord and Tenant, may be referred to herein as the “Approved Working
Drawings.” Tenant shall make no changes or modifications to the Plans or the
Approved Working Drawings without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion if such change or
modification would directly or indirectly delay the “Substantial Completion,” as
that term is defined in Section 5.1 of this Tenant Work Letter, of the
Improvements in the Premises or increase the cost of designing or constructing
the Improvements.

SECTION 2

OVER-ALLOWANCE AMOUNT

In the event any revisions, changes, or substitutions are made with Tenant’s
consent to the Plans or the Approved Working Drawings or the Improvements, any
additional costs which arise in connection with such revisions, changes or
substitutions shall be considered to be an “Over-Allowance Amount.” The
Over-Allowance Amount shall be paid by Tenant to Landlord, as Additional Rent,
within ten (10) days after Tenant’s receipt of invoice therefor. The
Over-Allowance Amount shall be disbursed by Landlord prior to the disbursement
of any portion of Landlord’s contribution to the construction of the
Improvements.

SECTION 3

RETENTION OF CONTRACTOR;

WARRANTIES AND GUARANTIES

Landlord hereby assigns to Tenant all warranties and guaranties by the
contractor constructs the Improvements (the “Contractor”) relating to the
Improvements, and Tenant hereby waives all claims against Landlord related to,
or arising out of the construction of, the Improvements. The Contractor shall be
designated and retained by Landlord to construct the Improvements.

 

49



--------------------------------------------------------------------------------

SECTION 4

TENANT’S COVENANTS

Tenant shall, at no cost to Tenant, cooperate with Landlord and the space
planner or architect retained by Landlord (“Architect”) to cause a Notice of
Completion to be recorded in the office of the Recorder of the County of San
Diego in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute upon completion of construction of the
Improvements.

SECTION 5

COMPLETION OF THE IMPROVEMENTS

5.1 Substantial Completion. For purposes of this Lease, “Substantial Completion”
of the improvements in the Premises shall occur upon the completion of
construction of the Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant.

5.2 Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Commencement Date shall occur as set forth in the Lease.
If there shall be a delay or there are delays in the Substantial Completion of
the Improvements in the Premises as a result of the following (collectively,
“Tenant Delays”):

5.2.1 Tenant’s failure to timely approve any matter requiring Tenant’s approval;

5.2.2 A breach by Tenant of the terms of this Tenant Work Letter or the Least;

5.2.3 Tenant’s request for changes in the Plans, Working Drawings or Approved
Working Drawings;

5.2.4 Changes in any of the Plans, Working Drawings or Approved Working Drawings
because the same do not comply with applicable laws;

5.2.5 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time give the anticipated
date of Substantial Completion of the Improvements in the Premises, or which are
different from, or not included in, Landlord’s standard improvement package
items for the Project;

5.2.6 Changes to the base, shell and core work of the Project required by the
Approved Working Drawings or any changes thereto; or

5.2.7 Any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set for the in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Improvements in the Premises, the date of Substantial
Completion thereof shall be deemed to be the date that Substantial Completion
would have occurred if no Tenant Delay or Delays, as set forth above, had
occurred.

5.3 Outside Date. In the event that the Substantial Completion of the
Improvements in the Premises has not occurred by the “Outside Date,” which shall
be January 15, 2006, as such January 15, 2006 date may be extended by the number
of days of Tenant Delays and by the number of days of “Force Majeure Delays” (as
defined below), then the sole remedy of Tenant shall be the right to deliver a
notice to Landlord (the “Outside Date Termination Notice”) electing to terminate
this Lease effective upon receipt of the Outside Date Termination Notice by
Landlord (the “Effective Date”). Except as provided hereinbelow, the Outside
Date Termination notice must be delivered by Tenant to Landlord, if at all, not
earlier than the Outside Date and not later than five (5) business days after
the Outside Date. If Tenant delivers the Outside Date Termination Notice to
Landlord, then Landlord shall have the right to suspend the Effective Date for a
period ending thirty (30) days after the original Effective Date. In order to
suspend the

 

50



--------------------------------------------------------------------------------

Effective Date, Landlord must deliver to Tenant, within five (5) business days
after receipt of such Outside Date Termination Notice, a certificate of the
Contractor certifying that it is such Contractor’s best good faith judgment that
Substantial Completion of the Improvements in the Premises will occur within
thirty (30) days after the original Effective Date. If Substantial Completion of
the Improvements in the Premises occurs within said thirty (3) day suspension
period, then the Outside Date Termination Notice shall be of no further force
and effect; if, however, Substantial Completion of the Improvements in the
Premises does not occur within said thirty (3) day suspension period, then this
Lease shall terminate as of the date of expiration of such thirty (30) day
period. If prior to the Outside Date Landlord determines that Substantial
Completion of the Improvements in the Premises will not occur by the Outside
Date, Landlord shall have the right to deliver a written notice to Tenant
stating Landlord’s opinion as to the date by which Substantial Completion of the
Improvements in the Premises shall occur and Tenant shall be required, within
five (5) business days after receipt for such notice, to either deliver the
Outside Date Termination Notice (which will mean that this Lease shall thereupon
terminate and shall be of no further force and effect) or agree to extend the
Outside Date to that date which is set by Landlord. Failure of Tenant to so
respond in writing within said five (5) business day period shall be deemed to
constitute Tenant’s agreement to extend the Outside Date to that date which is
set by Landlord. If the Outside Date is so extended, Landlord’s right to request
Tenant to elect to either terminate or further extend the Outside Date shall
remain and shall continue to remain, with each of the notice periods and
response periods set forth above, until the Substantial Completion of the
Improvements in the Premises or until this Lease is terminated. For purposes of
this Section 5.3, “Force Majeure Delays” shall mean and refer to a period of
delay or delays encountered by Landlord affecting the work of construction of
the Improvements because of delays due to excess time in obtaining governmental
permits or approvals beyond the time period normally required to obtain such
permits or approvals for similar space, similarly improved, in comparable office
buildings in the Clairemont area of San Diego, California; fire, earthquake or
other acts of God, acts of the public enemy; riot, public unrest, insurrection,
governmental regulations of the sales of materials or supplies or the
transportation thereof; strikes or boycotts; shortages of material or labor or
any other cause beyond the reasonable control of the Landlord.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Representative. Tenant has designated Tesfaye Hailemichael as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.2 Landlord’s Representative. Prior to commencement of construction of the
Improvements, Landlord shall designate a representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

6.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days.

6.4. Punch List. Concurrently with Landlord’s deliver of the Premises to Tenant,
a representative of Landlord and a representative of Tenant shall perform a
walk-through inspection of the Premises to identify any “punchlist” items in the
Improvements (i.e. minor defects or conditions in such Improvements that do not
impair Tenant’s ability to utilize the Premises for the purposes permitted
hereunder) and any “punchlist” items regarding the systems of the Project
serving the Premises pursuant to Landlord’s obligations under the first sentence
of Article 8 of the Lease, which items Landlord shall repair or correct no later
than thirty (30) days after the date of such walk-through (unless the nature of
such repair or correction is such that more than thirty (30) days are required
for completion, in which case Landlord shall commence such repair or correction
work within such thirty (30) day period and diligently prosecute the same to
completion).

 

51



--------------------------------------------------------------------------------

SCHEDULE 1

PLANS

 

52



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “First Amendment”) is entered into as of this
1st day of February, 2009 by and between The Realty Associates Fund VIII, L.P.,
a Delaware limited partnership (“Landlord”), and Mitek Systems, Inc., a Delaware
corporation (“Tenant”), with reference to the following recitals.

R E C I T A L S:

A. On or about September 13, 2005, Arden Realty Finance V, L.L.C. (“Arden”) and
Tenant entered into a Standard Office Lease (the “Lease”) for that certain
premises commonly known as Suite B (the “Premises”), 8911 Balboa Avenue, San
Diego, California (the “Building”). Landlord purchased the Building from Arden
and is now the landlord under the lease.

B. Tenant has requested that a portion of the monthly Basic Rental due from
February 1, 2009 through September 30, 2009 be deferred and repaid commencing on
October 1, 2009.

C. Landlord and Tenant wish to amend the Lease on the terms and conditions set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Deferred Basic Rental. Subject to the limitations set forth below, Landlord
hereby agrees to defer the payment of $13,537.95 of the Basic Rental due for the
months of February through September 2009 (the “Deferral Period”), for a total
deferment of Basic Rental in the amount of $108,303.60 (the “Deferred Basic
Rental”). On the first day of each calendar month during the Deferral Period
Tenant shall continue to pay Basic Rental in the amount of $13,537.95. The
Deferred Basic Rental shall be repaid to Landlord with interest at the rate of
six percent (6%) per annum in equal monthly installments of $18, 785.93 payable
on the first day of each calendar month commencing October 1, 2009 and
continuing through March 1, 2010 (a total repayment with interest of
$115,181.06). In the event that Tenant commits a default as defined in Article
19 of the Lease, there shall be no deferment of Basic Rental due for any month
from and after the date of the default, and all Basic Rental previously deferred
by Landlord shall be immediately due and payable by Tenant without notice or
demand. No amounts due under the Lease other than the Deferred Basic Rental
shall be deferred by Landlord and all other amounts payable by Tenant under the
Lease including, but not limited to, Direct Costs, shall be due and payable in
accordance with the terms and conditions of the Lease.

2. Termination Option. Article 33 of the Lease is hereby deleted in its entirety
and shall be of no force or effect.

3. Conflict. If there is a conflict between the terms and conditions of this
First Amendment and the terms and conditions of the Lease, the terms and
conditions of this First Amendment shall control. Except as modified by this
First Amendment, the terms and conditions of the Lease shall remain in full
force and effect. Capitalized terms included in this First Amendment shall have
the same meaning as capitalized terms in the Lease unless otherwise defined
herein. Tenant herby acknowledges and agrees that the Lease is in full force and
effect, Landlord is not currently in default under the Lease, and, to the best
of Tenant’s knowledge, no event has occurred which, with the gibing of notice or
the passage of time, or both, would ripen into Landlord’s default under the
Lease.

4. Authority. The persons executing this First Amendment on behalf of the
parties hereto represent and warrant that they have the authority to execute
this First Amendment on behalf of said parties and that said parties have
authority to enter into this First Amendment.

5. Brokers. Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker or finder other than SENTRE Partners, who has exclusively
represented Landlord, in connection with the negotiation of this First
Amendment, and no other broker, person, or entity is entitle to any commission
or finder’s fee in connection with the negotiation of this First Amendment, and
Tenant and Landlord each agree to indemnify, defend and hold the other harmless
from and against any claims, damages, costs, expenses, attorneys’ fees or
liability by reason of any dealings, actions or agreements of the indemnifying
party.

 

53



--------------------------------------------------------------------------------

6. Confidentiality. Tenant acknowledges and agrees that the terms of this First
Amendment are confidential and constitute proprietary information of Landlord.
Disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate other leases with respe4ct to the property and may impair Landlord’s
relationship with other tenants of the property. Tenant agrees that it and its
partners, officers, directors, employees, brokers, and attorneys, if any, shall
not disclose the terms and conditions of this First Amendment to any other
person or entity without the prior written consent of Landlord which may be
given or withheld by Landlord, in Landlord’s sole discretion. It is understood
and agreed that damages alone would be an inadequate remedy for the breach of
this provision by Tenant, and Landlord shall also have the right to seek
specific performance of this provision and to seek injunctive relief to prevent
its breach or continued breach.

7. Counterparts. This First Amendment may be executed in counterparts. Each
counterpart shall be deemed an original, and all counterparts shall be deemed
the same instrument with the same effect as if all parties hereto had signed the
same signature page.

8. Delivery of Amendment. Preparation of this First Amendment by Landlord or
Landlord’s agent and submission of same to Tenant shall not be deemed an offer
by Landlord to enter into this First Amendment. This First Amendment shall
become binding upon Landlord only when fully executed by all parties and when
Landlord has delivered a fully executed original of this First Amendment to
Tenant. The delivery of this First Amendment to Tenant shall not constitute an
agreement by Landlord to negotiate in good faith, and Landlord expressly
disclaims any legal obligation to negotiate in good faith.

9. Notices. All notices provided by Tenant to Landlord pursuant to the Lease
shall be sent to the following addresses:

The Realty Associates Fund VIII, L.P.

c/o TA Associates Realty

1301 Dove Street, Suite 860

Newport Beach, California 92660

Attention: Asset Manager/Balboa Corporate Center

and

The Realty Associates Fund VIII, L.P.

c/o TA Associates Realty

28 State Street, Tenth Floor

Boston, Massachusetts 02109

Attention: Asset Manager/Balboa Corporate Center

and

SENTRE Partners

9474 Kearny Villa Road, Suite 103

San Diego, CA 92126

Attention: Property Manager/Balboa Corporate Center

IN WITNESS WHEREOF, the parties hereby execute this Third Amendment as of the
date first written above.

 

LANDLORD:

The Realty Associates Fund VIII, L.P.,

a Delaware limited partnership

By:   Realty Associates Fund VIII LLC   a Massachusetts limited liability
company, General Partner

 

54



--------------------------------------------------------------------------------

  By:   Realty Associates Advisors LLC, a Delaware limited liability company,
Manager     By:   Realty Associates Advisors Trust, a Massachusetts business
trust, Manager       By:  

/s/ Scott W. Amling

        Officer

 

TENANT*: Mitek Systems, Inc., a Delaware corporation By:  

/s/ James DeBello

 

James DeBello

  (print name) Its:  

President, CEO

  (print title) By:  

 

 

 

  (print name) Its:  

 

  (print title)

 

* Authorized officers must sign on behalf of the corporation and indicate the
capacity in which they are signing. The amendment must be executed by the
president or vice president and the secretary or assistant secretary, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which event, the bylaws or a certified copy of the resolution, as the case may
be, must be attached to this amendment.

 

55



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (the “Second Amendment”) is entered into as of
this 18st day of September, 2009 by and between The Realty Associates Fund VIII,
L.P., a Delaware limited partnership (“Landlord”), and Mitek Systems, Inc., a
Delaware corporation (“Tenant”), with reference to the following recitals.

R E C I T A L S:

A. On or about September 13, 2005, Arden Realty Finance V, L.L.C. (“Arden”) and
Tenant entered into a Standard Office Lease (the “Lease”) for that certain
premises commonly known as Suite B (the “Premises”), 8911 Balboa Avenue, San
Diego, California (the “Building”). Landlord purchased the Building from Arden
and is now the landlord under the lease. On or about February 1, 2009, Landlord
and Tenant entered into a First Amendment to Lease (the “First Amendment”). The
Original Lease as modified by the First Amendment is hereinafter referred to as
the “Lease”. The term of the Lease expires on December 31, 2012.

B. Tenant now desires to reduce the size of the Premises by returning to
Landlord the portion of the Premises which is depicted on Exhibit A attached
hereto (the “Relinquished Space”). The Relinquished Space contains approximately
1,722 rentable square feet.

C. Landlord is willing to reduce the size of the Premises by the Relinquished
Space provided that Jack in the Box, Inc. (“Jack in the Box”), an adjacent
tenant, agrees to amend its lease (the “Jack in the Box Lease”) to lease the
Relinquished Space.

D. Landlord and Tenant wish to amend the Lease on the terms and conditions set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Amendment of Jack in the Box Lease. Landlord’s obligations under this Second
Amendment are contingent and conditioned upon Jack in the Box agreeing to amend
the Jack in the Box Lease to lease the Relinquished Space (the “Jack in the Box
Amendment”). The terms and conditions of the Jack in the Box Amendment shall be
satisfactory to Landlord in Landlord’s sole and absolute discretion. Landlord
makes no representation or warranty to Tenant that an acceptable Jack in the Box
Amendment will be entered into by Landlord and Jack in the Box. If a Jack in the
Box Amendment is not entered into on or before October 31, 2009, Landlord shall
have the right, in Landlord’s sole discretion, to elect upon written notice to
Tenant to terminate this Second Amendment. If a Jack in the Box Amendment has
not been entered into with Jack in the Box by October 31, 2009, Tenant shall
thereafter have the option, in Tenant’s sole and absolute discretion, to elect
upon written notice to Landlord (a “Termination Notice”) to terminate this
Second Amendment; provided, however, in no event shall Tenant have the right to
give a Termination Notice prior to October 31, 2009. If Landlord notifies Tenant
that it has entered into a Jack in the Box Amendment prior to the date Tenant
gives a Termination Notice, this Second Amendment shall remain in full force and
effect. In the event that Landlord or Tenant elects to terminate this Second
Amendment in accordance with the forgoing requirements, for and after the date
of Landlord’s or Tenant’s delivery of the Termination Notice, this Second
Amendment shall terminate, Landlord and Tenant shall thereafter have no further
liability to each other under this Second Amendment and the Lease shall remain
in full force and effect as if this Second Amendment had never been entered into
by Landlord and Tenant.

2. Return of Relinquished Space. As of the Effective Date (as defined below),
Tenant hereby agrees to return to Landlord and Landlord hereby agrees to accept
from Tenant the Relinquished Space. From and after the Effective Date, the total
rentable area of the Premises shall be 14,205 square feet and all references in
the Lease to the “Premises” shall not include the Relinquished Space, and Tenant
shall no longer have the right to use of occupy the Relinquished Space. For
purposes of this Second Amendment, the “Effective Date” shall mean the date that
is five (5) days after Landlord provides written notice to Tenant that it
desires to obtain possession of the Relinquished Space.

3. Failure to Return Relinquished Space. If Tenant fails to vacate the
Relinquished Space and to deliver the Relinquished Space to Landlord in the
condition required by Section 2 on the Effective Date, time being of the
essence, in addition to all other rights and remedies

 

56



--------------------------------------------------------------------------------

Landlord may have as a result of such failure, Tenant shall pay the Landlord
$146.37 for each day from the Effective Date until the date that Tenant delivers
the Relinquished Space to Landlord in the condition required by Section 2 (“Per
Diem Rent”). The Per Diem Rent shall be paid to Landlord within ten (10) days
after written demand. For example, if Tenant delivers possession of the
Relinquished Space to Landlord until ten (10) days after the Effective Date, in
addition to any other remedies Landlord may have under the Lease or this Second
Amendment, Tenant shall pay to Landlord within then (10) days after written
demand Per Diem Rent in the amount of $1,463.70. Tenant hereby acknowledges that
its failure to deliver the Relinquished Space to Landlord on the Effective Date
will cause Landlord to incur damages including, but not limited to, lost rental
income, and the exact amount of the damages Landlord will incur will be
extremely difficult to ascertain. The receipt of the Per Diem Rent is not
Landlord’s exclusive remedy for Tenant’s failure to deliver possession of the
Relinquished Space to Landlord on the Effective Date. By way of example, and not
limitation, Landlord shall also have the immediate right to commence an unlawful
detainer proceeding or other legal proceeding to obtain possession of the
Relinquished Space if Tenant does not deliver possession of the Relinquished
Space to Landlord on the Effective Date.

4. Construction of Demising Improvements. Prior to the Effective Date, Tenant
shall cause all the furniture, fixtures, files, books, equipment and other
personal property of any type located in the Relinquished Space (the “Personal
Property”) to be removed from the Relinquished Space, time being of the essence.
At any time from and after the Effective date, Tenant hereby grants Landlord and
its contractors the right to enter the Premises in order to construct the
improvements that are necessary in order to separate the Relinquished Space from
the remainder of the Premises (the “Improvements”). Landlord shall paint the
portion of the Improvements facing the interior of the Premises with building
standard paint to match the existing paint in the Premises. Tenant acknowledges
that Landlord’s contractors will construct the Improvements while Tenant
occupies the Premises and that the construction of the Improvements may
interfere with Tenant’s use of portions of the Premises from time to time.
Tenant acknowledges and agrees that it shall have no right to any abatement of
rent or to recover any other damages from Landlord due to its inability to use
portions of the Premises while the Improvements are being completed or due to
interference with its business operations caused by such construction. Landlord
and Tenant shall work together in an effort to minimize disruption to Tenant’s
business operations caused by the construction of the Improvements, but Landlord
shall have no obligation to pay overtime expenses or other extraordinary costs.

5. Basic Rental. Prior to the Effective Date, Tenant shall continue to pay the
monthly Basic Rental required by the Lease. Notwithstanding anything to the
contrary contained in the Lease, from and after the Effective Date, Tenant shall
pay the following monthly Basic Rental:

 

Effective Date through December 31, 2009

   $ 24,148.50 ; 

January 1, 2010 through December 31, 2010

   $ 24,858.75 ; 

January 1, 2011 through December 31, 2011

   $ 25,569.00 ; and 

January 1, 2012 through December 31, 2012

   $ 26,279.25   

Base Rent shall be prorated on a per diem basis for any partial month.

6. Deferred Basic Rental. Nothing contained herein shall reduce or modify
Tenant’s obligation to pay the Deferred Basic Rental (as defined in the First
Amendment), and Tenant shall continue to be obligated to pay the Deferred Basic
Rental described in the First Amendment following the delivery of the
Relinquished Space to Landlord.

7. Tenant’s Share. For periods accruing prior to Effective Date, Tenant’s
Proportionate Share of Direct Costs shall continue to be 22.79%. Notwithstanding
anything to the contrary contained in the Lease for periods accruing from and
after Effective Date, Tenant’s Proportionate Share of Direct Costs shall be
decreased from 22.79% to 20.39%.

8. Parking. From and after Effective Date, notwithstanding anything to the
contrary contained in the Lease, Tenant shall be entitled to use a total of
fifty five (55) unreserved parking passes.

9. Conflict. If there is a conflict between the terms and conditions of this
Second Amendment and the terms and conditions of the Lease, the terms and
conditions of this Second Amendment shall control. Except as modified by this
Second Amendment, the terms and conditions of the Lease shall remain in full
force and effect. Capitalized terms included in this

 

57



--------------------------------------------------------------------------------

Second Amendment shall have the same meaning as capitalized terms in the Lease
unless otherwise defined herein. Tenant hereby acknowledges and agrees that the
Lease is in full force and effect, Landlord is not currently in default under
the Lease, and, to the best of Tenant’s knowledge, no event has occurred which,
with the giving of notice or the passage of time, or both, would ripen into
Landlord’s default under the Lease.

10. Authority. The persons executing this Second Amendment on behalf of the
parties hereto represent and warrant that they have the authority to execute
this Second Amendment on behalf of said parties and that said parties have
authority to enter into this Second Amendment.

11. Brokers. Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker or finder other than SENTRE Partners, who has exclusively
represented Landlord, in connection with the negotiation of this Second
Amendment, and no other broker, person, or entity is entitled to any commission
or finder’s fee in connection with the negotiation of this Second Amendment, and
Tenant and Landlord each agree to indemnify, defend and hold the other harmless
from and against any claims, damages, costs, expenses, attorney’s fees or
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings, actions or
agreements of the indemnifying party.

12. Confidentiality. Tenant acknowledges and agrees that the terms of this
Second Amendment are confidential and constitute proprietary information of
Landlord. Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate other leases with respect to the property and may impair
Landlord’s relationship with other tenants of the property. Tenant agrees that
it and its partners, officers, directors, employees, brokers, and attorneys, if
any, shall not disclose the terms and conditions of this Second Amendment to any
other person or entity without prior written consent of Landlord which may be
given or withheld by Landlord, in Landlord’s sole discretion. It is understood
and agreed that damages alone would be an inadequate remedy for the breach of
this provision by Tenant, and Landlord shall also have the right to seek
specific performance of this provision and to seek injunctive relief to prevent
its breach or continued breach.

13. Counterparts. This Second Amendment may be executed in counterparts. Each
counterpart shall be deemed an original, and all counterparts shall be deemed
the same instrument with the same effect as if all parties hereto had signed the
same signature page.

14. Delivery of Amendment. Preparation of this Second Amendment by Landlord or
Landlord’s agent and submission of same to Tenant shall not be deemed an offer
by Landlord to enter into this Second Amendment. This Second Amendment shall
become binding upon which Landlord only when fully executed by all parties and
when Landlord has delivered a fully executed original of this Second Amendment
to Tenant. The delivery of this Second Amendment to Tenant shall not constitute
an agreement by Landlord to negotiate in good faith, and Landlord expressly
disclaims any legal obligation to negotiate in good faith.

IN WITNESS WHEREOF, the parties hereby execute this Second Amendment as of the
date first written above.

 

58



--------------------------------------------------------------------------------

LANDLORD:

The Realty Associates Fund VIII, L.P.,

a Delaware limited partnership

By:   Realty Associates Fund VIII LLC   a Massachusetts limited liability
company, General Partner   By:   Realty Associates Advisors LLC, a Delaware
limited liability company, Manager     By:   Realty Associates Advisors Trust, a
Massachusetts business trust, Manager       By:  

/s/ Scott W. Amling

        Officer

 

TENANT*: Mitek Systems, Inc., a Delaware corporation By:  

/s/ James DeBello

 

James DeBello

  (print name) Its:  

President, CEO

  (print title) By:  

/s/ J. M. Thornton

 

J. M. Thornton

  (print name) Its:  

Chairman

  (print title)

 

* Authorized officers must sign on behalf of the corporation and indicate the
capacity in which they are signing. The amendment must be executed by the
president or vice president and the secretary or assistant secretary, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which event, the bylaws or a certified copy of the resolution, as the case may
be, must be attached to this amendment.

 

59



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (the “Third Amendment”) is entered into as of this
24th day of February, 2012 by and between The Realty Associates Fund VIII, L.P.,
a Delaware limited partnership (“Landlord”), and Mitek Systems, Inc., a Delaware
corporation (“Tenant”), with reference to the following recitals.

R E C I T A L S:

A. On or about September 13, 2005, Arden Realty Finance V, L.L.C. (“Arden”) and
Tenant entered into a Standard Office Lease (the “Original Lease”) for that
certain premises commonly known as Suite B (the “Original Premises”), 8911
Balboa Avenue, San Diego, California (the “Building”). The Original Premises
contained approximately 15,927 rentable square feet. Landlord purchased the
Building from Arden and is now the landlord under the Lease. On or about
February 1, 2009, Landlord and Tenant entered into a First Amendment to Lease
(the “First Amendment”). In or about September of 2009, Landlord and Tenant
entered into a Second Amendment to Lease (the “Second Amendment”) and pursuant
to the Second Amendment Tenant relinquished to Landlord 1,722 rentable square
feet of the Original Premises. The Premises now contains approximately 14,205
rentable square feet (the “Existing Premises”). The Original Lease as modified
by the First Amendment and the Second Amendment is hereinafter referred to as
the “Lease”. The term of the Lease expires on December 31, 2012.

B. Tenant now desires to lease additional space from Landlord in the Building
which is commonly known as Suite 100 and which is depicted on Exhibit A attached
hereto (the “Expansion Space”). The Expansion Space contains approximately 9,807
rentable square feet.

C. Landlord and Tenant wish to amend the Lease on the terms and conditions set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Lease of Expansion Space.

(a) Effective Date. Commencing April 1, 2012 (the “Effective Date”), Landlord
shall lease to Tenant and Tenant shall lease from Landlord the Expansion Space.
Except as provided in (b) below, Tenant accepts the Expansion Space in its “as
is” condition and Landlord shall have no obligation to improve or alter the
Expansion Space.

(b) Condition of Expansion Space. Landlord represents and warrants to Tenant
that the HVAC, plumbing, mechanical and electrical facilities and installations
servicing the Expansion Space will be in good working condition on the Effective
Date. In the event that it is determined that the foregoing representation and
warranty is untrue, Landlord shall not be in default under this Lease if after
Landlord receives written notice from Tenant describing how the representation
or warranty is untrue, Landlord promptly takes the actions necessary to remedy
the breach of the representation or warranty.

(c) Expansion Space Improvements. Tenant shall not alter or make improvements to
the Expansion Space, and when Tenant’s lease of the Expansion Space terminates,
Tenant shall deliver the Expansion Space to Landlord in the same condition it
was in when it was delivered by Landlord to Tenant, ordinary wear and tear
excepted.

(d) Early Access. Tenant shall have the right to enter the Expansion Space prior
to April 1, 2012 for the sole purpose of installing furniture, equipment, data
cabling and similar items, and Tenant shall have no obligation to begin paying
Basic Rental or other charges based solely on its installation of these items.
Tenant shall be liable for any damages caused by Tenant’s activities at the
Expansion Space. Tenant shall coordinate such entry with Landlord’s building
manager, and such entry shall be made in compliance with all terms and
conditions of the Lease.

 

60



--------------------------------------------------------------------------------

2. Term.

(a) Generally. Subject to Section 2(b) below, Tenant’s lease of the Expansion
Space shall commence on April 1, 2012 and shall end on December 31, 2012. If
Tenant does not vacate the Expansion Space and deliver possession of the
Expansion Space to Landlord on or prior to December 31, 2012 (or, if applicable,
the Termination Date (as defined below)), from and after January 1, 2013 (or the
Termination Date, if applicable), Tenant shall lease the Expansion Space on a
month-to-month basis terminable by Landlord or Tenant for any reason or no
reason on thirty (30) days advance written notice to the other party. References
in this Third Amendment to the “Expansion Space Term” shall mean the period
during which Tenant leases the Expansion Space. Article 31 of the Original Lease
is hereby deleted in its entirety and shall be of no force or effect.

(b) Early Termination. Tenant shall have the right at any time upon not less
than thirty (30) days advance written notice to Landlord (a “Termination
Notice”) to elect to terminate its lease of the Expansion Space (the
“Termination Option”). The Termination Notice shall specify the date Tenant
desires to terminate its Lease of the Expansion Space (the “Termination Date”);
provided, however, in no event shall the Termination Date be a date prior to
September 30, 2012. If Tenant timely and properly exercises the Termination
Option, (i) all Basic Rental attributable to the Expansion Space shall be paid
through and apportioned as of the Termination Date; (ii) Tenant shall pay all
electricity costs and janitorial costs applicable to the Expansion Space through
the Termination Date, (iii) on the Termination Date, Tenant shall no longer have
the right to use the Expansion Space Parking Spaces, (iv) Tenant shall surrender
and vacate the Expansion Space and deliver possession thereof to Landlord on or
before the Termination Date in the same condition it was in when it was
delivered by Landlord to Tenant, ordinary wear and tear excepted; (v) from and
after the date that Tenant delivers possession of the Expansion Space to
Landlord in the condition described above, the Expansion Space shall no longer
constitute a part of the “Premises” and (vi) at Landlord’s option, Tenant shall
enter into a written agreement reflecting the termination of the Lease of the
Expansion Space upon the terms provided for herein, which agreement shall be
executed within thirty (30) days after Tenant exercises the Termination Option.
The Lease, as modified by the foregoing, shall remain in full force and effect
after the Termination Date.

3. Basic Rental. Prior to the Effective Date, Tenant shall continue to pay the
monthly Basic Rental required by the Lease. Notwithstanding anything to the
contrary contained in the Lease, from and after the Effective Date and during
the Expansion Space Term, in addition to the monthly Basic Rental payable
pursuant to the Lease for the Existing Premises, Tenant shall pay additional
monthly Basic Rental for the Expansion Space in the amount of $10,500.00 per
month.

4. Direct Costs. Tenant shall continue to pay Direct Costs with respect to the
Existing Premises as required by the Lease. Tenant shall not pay any Direct
Costs with respect to the Expansion Space.

5. Utilities and Janitorial. Pursuant to Article 11(a) of the Original Lease,
Tenant shall be obligated to pay for all electricity used in the Expansion
Space. In addition, pursuant to Article 11(a) Tenant shall retain a bonded
janitorial company to perform janitorial services in the Expansion Space at
Tenant’s sole cost and expense.

6. Security Deposit. Pursuant to Section F of Article 1 of the Original Lease,
Tenant originally provided to Landlord a security deposit in the amount of
$79,635.00. Pursuant to Article 4 of the Original Lease, the security deposit
was reduced to $29,464.95. Concurrently with the execution of this Second
Amendment by Tenant, Tenant shall pay to Landlord an additional security deposit
in the amount of $10,500.00 (the “Additional Deposit”). After Landlord receives
the Additional Deposit, Tenant’s total security deposit shall be $39,964.95.

7. Parking. During the Expansion Space Term, Tenant shall be entitled to use an
additional thirty-two (32) unreserved parking passes (the “Expansion Space
Parking Spaces”). The Expansion Space Parking Spaces are in addition to the
fifty-five (55) unreserved parking spaces Tenant is entitled to use pursuant to
the Lease.

8. Exclusive Negotiation Period. Landlord and Tenant are discussing the
possibility of Tenant leasing additional space in the Building which is commonly
known as Suite 150 and which is currently leased to Jack in the Box (“Suite
150”). Landlord agrees not to enter into Active Negotiations (as defined below)
with a third party for the lease of Suite 150 between the date that this Third
Amendment is executed and delivered by Landlord and Tenant and March 31,

 

61



--------------------------------------------------------------------------------

2012 (the “Exclusive Negotiation Period”). “Active Negotiations” shall mean that
Landlord is providing or commenting on written letters of intent with the third
party tenant. Tenant acknowledges that Landlord may receive unsolicited
proposals from third party tenants during the Exclusive Negotiation Period, and
Landlord’s receipt of such proposals shall not be a violation of Landlord’s
obligations under this Section. This Section shall not apply to Landlord’s
attempts to lease Suite 150 after the last day of the Exclusive Negotiation
Period, and Landlord shall have the right to enter into negotiations for the
lease of Suite 150 with any person or entity after the last day of the Exclusive
Negotiation Period. Landlord and Tenant acknowledge and agree that nothing in
this Section shall be interpreted as an obligation by Landlord to lease Suite
150 to Tenant or an obligation by Tenant to lease Suite 150 from Landlord. Any
agreement concerning the lease of Suite 150 shall be acceptable to Landlord and
Tenant in each of their sole and absolute discretions. This Section does not
constitute an agreement to negotiate, and it is the intention of Landlord and
Tenant that either of them shall have the right to elect at any time for any
reason or no reason not to proceed with further negotiations concerning the
lease of Suite 150. The parties expressly disclaim any legal obligation to
negotiate in good faith. Landlord and Tenant each acknowledge and agree that
they may incur substantial transaction costs (e.g., attorneys fees, lost
opportunity costs etc.) (the “Costs”) if the other party terminates negotiations
for the lease of Suite 150. Landlord and Tenant agree that under no
circumstances will either party be liable to the other party for Costs due to
that parties election to terminate the negotiations.

9. Conflict. If there is a conflict between the terms and conditions of this
Third Amendment and the terms and conditions of the Lease, the terms and
conditions of this Third Amendment shall control. Except as modified by this
Third Amendment, the terms and conditions of the Lease shall remain in full
force and effect. Capitalized terms included in this Third Amendment shall have
the same meaning as capitalized terms in the Lease unless otherwise defined
herein. Tenant hereby acknowledges and agrees that the Lease is in full force
and effect, Landlord is not currently in default under the Lease, and, to the
best of Tenant’s knowledge, no event has occurred which, with the giving of
notice or the passage of time, or both, would ripen into Landlord’s default
under the Lease.

10. Authority. The persons executing this Third Amendment on behalf of the
parties hereto represent and warrant that they have the authority to execute
this Third Amendment on behalf of said parties and that said parties have
authority to enter into this Third Amendment.

11. Brokers. Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker or finder other than CB Richard Ellis, Inc., who has exclusively
represented Landlord, and Colliers International (Ron Miller), who has
exclusively represented Tenant, in connection with the negotiation of this Third
Amendment, and no other broker, person, or entity is entitled to any commission
or finder’s fee in connection with the negotiation of this Third Amendment, and
Tenant and Landlord each agree to indemnify, defend and hold the other harmless
from and against any claims, damages, costs, expenses, attorneys’ fees or
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings, actions or
agreements of the indemnifying party.

12. Counterparts. This Third Amendment may be executed in counterparts. Each
counterpart shall be deemed an original, and all counterparts shall be deemed
the same instrument with the same effect as if all parties hereto had signed the
same signature page.

13. Delivery of Amendment. Preparation of this Third Amendment by Landlord or
Landlord’s agent and submission of same to Tenant shall not be deemed an offer
by Landlord to enter into this Third Amendment. This Third Amendment shall
become binding upon Landlord only when fully executed by all parties and when
Landlord has delivered a fully executed original of this Third Amendment to
Tenant. The delivery of this Third Amendment to Tenant shall not constitute an
agreement by Landlord to negotiate in good faith, and Landlord expressly
disclaims any legal obligation to negotiate in good faith.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby execute this Third Amendment as of the
date first written above.

 

LANDLORD:

The Realty Associates Fund VIII, L.P.,

a Delaware limited partnership

By:   Realty Associates Fund VIII LLC   a Massachusetts limited liability
company, General Partner   By:   Realty Associates Advisors LLC, a Delaware
limited liability company, Manager     By:   Realty Associates Advisors Trust, a
      Massachusetts business trust, Manager       By:  

/s/ Scott W. Amling

        Officer

 

TENANT*: Mitek Systems, Inc., a Delaware corporation By:  

/s/ James B. DeBello

 

James B. DeBello

  (print name) Its:  

President, CEO

  (print title) By:  

/s/ R. C. Clark

 

R. C. Clark

  (print name) Its:  

Chief Financial Officer

  (print title)

 

* Authorized officers must sign on behalf of the corporation and indicate the
capacity in which they are signing. The amendment must be executed by the
president or vice president and the secretary or assistant secretary, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which event, the bylaws or a certified copy of the resolution, as the case may
be, must be attached to this amendment.

 

63



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LEASE

This Fourth Amendment to Lease (the “Fourth Amendment”) is entered into as of
this 3rd day of July, 2012 (the “Execution Date”) by and between The Realty
Associates Fund VIII, L.P., a Delaware limited partnership (“Landlord”), as
successor in interest to Arden Realty Finance V, L.L.C. (“Original Landlord”),
and Mitek Systems, Inc., a Delaware corporation (“Tenant”), with reference to
the following recitals:

R E C I T A L S

A. On or about September 13, 2005, Original Landlord and Tenant entered into a
Standard Office Lease (the “Original Lease”) for that certain premises commonly
known as Suite B (“Suite B”), containing approximately 15,927 rentable square
feet located on the first floor of the building commonly known as 8911 Balboa
Avenue, San Diego, California (the “Building”). Subsequent to the Original
Lease, Landlord purchased the Building from Original Landlord, and on or about
February 1, 2009, Landlord and Tenant entered into a First Amendment to Lease
(the “First Amendment”) providing for a deferral of certain rent obligations of
Tenant in consideration of the cancellation of Tenant’s termination option set
forth in Article 33 of the Original Lease. In or about September of 2009,
Landlord and Tenant entered into a Second Amendment to Lease (the “Second
Amendment”), pursuant to which Tenant relinquished to Landlord approximately
1,722 rentable square feet of Suite B (the “Relinquished Space,” as more
particularly described in the Second Amendment), resulting in the Suite B
comprising approximately 14,205 rentable square feet. On or about February 27,
2012, Landlord and Tenant entered into a Third Amendment to Lease (the “Third
Amendment”), pursuant to which Tenant leased from Landlord additional space on
the first floor of the Building, comprising approximately 9,807 rentable square
feet commonly known as Suite 100 (defined as the “Expansion Premises” in the
Third Amendment), and resulting in the premises leased by Tenant pursuant to the
Original Lease, as modified by the First Amendment, the Second Amendment and the
Third Amendment (the “Lease”), consisting of Suite B and the Expansion Premises,
which contain approximately 24,012 rentable square feet). The term of the Lease
is currently scheduled to expire on December 31, 2012. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

B. Pursuant to that certain Lease Termination Agreement and Release entered into
as of June 12, 2012, by and between Landlord and Jack in the Box, Inc. (“Jack in
the Box”), Landlord and Jack in the Box have agreed to terminate the Jack in the
Box Lease (as defined in the Second Amendment) on July 31, 2012 subject to
Landlord entering into a new lease of those certain premises comprising
approximately 8,318 rentable square feet adjacent to the Premises on the first
floor of the Building, which are commonly known as Suite 150 (as depicted on
Exhibit A attached hereto and incorporated herein, “Suite 150”).

C. Tenant desires to (i) lease Suite 150 from Landlord following the surrender
thereof by Jack in the Box, (ii) surrender the Expansion Premises in accordance
with the Third Amendment, and (iii) extend the term of the Lease with respect to
those certain premises comprised of Suite B and Suite 150 for a Term commencing
on January 1, 2013 and expiring on June 30, 2019 (the “Extended Term”).

D. As a result of Landlord’s delivery of possession of Suite 150 to Tenant, and
Tenant’s agreement to lease Suite 150, and the work of modifications and
improvements to be performed by Tenant pursuant to this Fourth Amendment (as
more particularly described in Exhibit E attached hereto and incorporated
herein, the “Tenant’s Work”), Tenant shall continue to pay Basic Rental on Suite
B and Suite 100, but Tenant’s Proportionate Share of Direct Costs pursuant to
the Lease shall be limited to Direct Costs attributable to Suite B only, as more
particularly set forth in this Fourth Amendment.

E. Landlord and Tenant wish to amend the Lease on the terms and conditions set
forth below.

 

64



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Lease of Suite B and Suite 150.

(a) Generally. Commencing on January 1, 2013 (the “Extended Term Commencement
Date”), and for the duration of the Extended Term, Landlord hereby agrees to
lease to Tenant and Tenant hereby agrees to lease from Landlord, Suite B and
Suite 150 (collectively, as of the Extended Term Commencement Date, the
“Premises”), comprising approximately 22,523 rentable square feet as depicted on
Exhibit A attached hereto and incorporated herein; provided that for the
duration of the Expansion Space Term (as defined in the Third Amendment), the
Premises shall also include the Expansion Premises.

(b) Delivery of Suite 150. Landlord shall use commercially reasonable efforts to
deliver Suite 150 to Tenant in vacant condition without any of Jack in the Box’s
personal property (the “Suite 150 Delivery Condition”) on August 1, 2012. If
Landlord does not deliver Suite 150 to Tenant in the Suite 150 Delivery
Condition on or before August 15, 2012, for each day from August 16, 2012 until
the date that Landlord does deliver Suite 150 to Tenant in the Suite 150
Delivery Condition (the “Suite 150 Delivery Date”), Tenant shall receive a per
diem credit in an amount equal to $859.64 (the “Suite 150 Credit”) to be applied
against the first Basic Rental payable by Tenant under the Lease as hereby
amended. For example, if Landlord offers Tenant possession of Suite 150 on
August 26, 2012 in the Suite 150 Delivery Condition, Tenant shall receive a
Suite 150 Credit to be applied to the first Basic Rental due under the Lease, as
hereby amended, after the Suite 150 Delivery Date in the amount of $3,500.00.
Tenant shall receive the Suite 150 Credit in addition to any the abatement
provided in Section 4 below.

2. Term. The term of the Lease is hereby extended from the Extended Term
Commencement Date though June 30, 2019 (the “Extended Term”), and June 30, 2019
is hereinafter referred to as the “Expiration Date”.

3. Basic Rental.

(a) Prior to the Extended Term Commencement Date. From March 1, 2012 through
December 31, 2012, Tenant shall pay $34,648.50 per month in Basic Rental for its
use of portions of Suite B, Suite 150 and the Expansion Premises, which amount
shall reflect $24,148.50 per month in Basic Rental currently payable for Suite
B, $10,500.00 per month in Basic Rental for the Expansion Premises as provided
in the Third Amendment, and no Basic Rental for Suite 150, with such amounts
agreed to be the Basic Rental payable by Tenant for its use and occupancy of the
Premises prior to the Extended Term Commencement Date, even though Tenant may
not be able to occupy and use all of Suite B due to the construction of the
Tenant’s Work therein during such period.

(b) After the Extended Term Commencement Date. Notwithstanding anything to the
contrary contained in the Lease, from and after the Extended Term Commencement
Date, Tenant shall pay the following monthly Basic Rental for the Premises
(provided that if the Expansion Space Term expires after the Extended Term
Commencement Date, Tenant shall continue to pay $10,500 per month in Basic
Rental for the Expansion Premises, in addition to the Basic Rental for the
remainder of the Premises set forth below, until the Expansion Premises are
effectively surrendered to Landlord in accordance with the terms and conditions
of the Third Amendment:

 

Portion of Extended Term

   Basic Rental  

January 1, 2013 – February 28, 2013

   $ 38,289.10  ($1.70/rsf )† 

March 1, 2013 – February 28, 2014

   $ 39,437.77  ($1.75/rsf )† 

March 1, 2014 – February 28, 2015

   $ 40,620.91 ($1.80/rsf ) 

March 1, 2015 – February 29, 2016

   $ 41,839.53 ($1.86/rsf ) 

March 1, 2016 – February 28, 2017

   $ 43,094.72 ($1.91/rsf ) 

March 1, 2017 – February 28, 2018

   $ 44,387.56 ($1.97/rsf ) 

March 1, 2018 – February 28, 2019

   $ 45,719.19 ($2.03/rsf ) 

March 1, 2019 – June 30, 2019

   $ 47,090.76 ($2.09/rsf ) 

 

†

Subject to Conditional Basic Rent Abatement as provided in Section 4 below.

(c) Suite B Overpayment. From March 1, 2012 through the Execution Date (the
“Overpayment Period”), Tenant has continued to make monthly Basic Rental
payments in the amount of $26,279.25 per month, which exceeds the amount payable
pursuant to Section 3(a) above for Suite B by $2,130.75 per month (Basic Rental
paid by Tenant in excess monthly Basic Rental payable pursuant to Section 3(a)
above). Consequently, as of the Execution Date, Tenant will have overpaid Basic
Rental for its use of Suite B during the Overpayment Period in the total
collective amount of $8,523.00 (hereinafter the “Suite B Overpayment”). Landlord
shall credit the Suite B Overpayment to the Basic Rental payment due after the
Execution Date.

 

65



--------------------------------------------------------------------------------

4. Conditional Abatement of Basic Rental. Without affecting the abatement and
reduction of Basic Rent prior to the Extended Term Commencement Date, Landlord
hereby agrees to conditionally waive the Basic Rental payments applicable to the
Premises following the Extended Term Commencement Date and otherwise due and
payable pursuant to Section 3(b) above for the second (2nd) through the seventh
(7th) full calendar months of the Extended Term (the “Conditional Basic Rent
Abatement Period”); provided, however, that notwithstanding the Conditional
Basic Rent Abatement Period, if the Expansion Space Term expires after the
commencement of the Conditional Basic Rent Abatement Period, then monthly Basic
Rental payments for the Expansion Premises shall not be abated during that
portion of the Expansion Space Term occurring within the Conditional Basic Rent
Abatement Period. In the event an Event of Default (as defined in Article 19 of
the Original Lease) occurs prior to the expiration of the Conditional Basic
Rental Abatement Period, Basic Rental coming due thereafter shall not be waived,
and if, as a result of such Event of Default Landlord exercises its right to
terminate the Lease pursuant to Section 20(a) of the Original Lease, the
unamortized amount of the Conditional Base Rent Abatement that Landlord
conditionally waived in the past (which shall amortize on a straight-line basis
over the remainder of the Extended Term) shall be included in the aggregate
amount that Landlord is permitted to recover from Tenant as its damages as
permitted by applicable law. If the Lease expires in accordance with its terms,
and does not terminate as a result of an Event of Default by Tenant, Landlord
agrees to permanently waive the Basic Rental amount that would have otherwise
accrued during the Conditional Basic Rent Abatement Period.

5. Direct Costs.

(a) Prior to Extended Term Commencement Date. From March 1, 2012 through
December 31, 2012, Tenant shall pay, as Tenant’s Proportionate Share of Direct
Costs for its use and occupancy of all or portions of Suite B, Suite 150 and the
Expansion Premises, 20.32% of Direct Costs (using the 2006 Base Year under the
Original Lease) as Tenant’s Proportionate Share of Direct Costs. Tenant shall
pay such percentage of Direct Costs as Tenant’s Proportionate Share of Direct
Costs during this period even though Tenant is unable to use all or part of
Suite B and/or Suite 150 due to the construction of the Tenant’s Work therein.

(b) Tenant’s Proportionate Share for Extended Term. From and after the Extended
Term Commencement Date, Tenant’s Proportionate Share of Direct Costs shall be
increased to 32.23%.

(c) Base Year. For periods accruing from and after the Extended Term
Commencement Date, for purposes of calculating Tenant’s Proportionate Share of
Direct Costs, the Base Year shall be 2013 calendar year.

(d) First Twelve Months. Notwithstanding anything to the contrary contained
herein, Tenant shall not be obligated to pay Tenant’s Proportionate Share of
Direct Costs for the first twelve (12) full calendar months after the Extended
Term Commencement Date.

(e) Limitation on Increases in Tenant’s Proportionate Share of Operating Costs.
The second full paragraph of Article 3(c)(ii) shall have no further force or
effect for periods accruing from and after the Extended Term Commencement Date.
This Section shall not apply to any Operating Costs payable by Tenant for
periods accruing prior to the Extended Term Commencement Date. Commencing with
the Operating Costs due for the 2014 calendar year, Tenant shall not be
obligated to pay to Landlord its share of increases in Controllable Operating
Costs (as defined below) to the extent that such increases exceed six percent
(6%) of the previous calendar years Controllable Operating Costs. “Controllable
Operating Costs” shall mean all Operating Costs except utility costs, insurance
costs and Tax Costs. The foregoing limitation shall be applied separately during
each calendar year commencing with the 2014 calendar year on a cumulative and
compounded basis (with such annual limit for any partial calendar year in

 

66



--------------------------------------------------------------------------------

which the Expiration Date or earlier termination of the Lease occurs to be
reduced to a proportionate amount of such six percent (6%) annual limit on
increases). If Landlord has increased Controllable Operating Costs by less than
six percent (6%) during any calendar year after the 2013 calendar year, the
difference between the actual percentage increase imposed in the previous
calendar year and six percent (6%) may be added to any future increases in
Controllable Operating Costs (e.g., if the Controllable Operating Costs did not
increase during 2014 and increased by twelve percent (12%) in 2015, in 2015
Tenant would be obligated to pay increases in Controllable Operating Costs that
do not exceed twelve percent (12%)). For example, assume that the Controllable
Operating Costs of the Project in calendar year 2013 were $100 and that the
Controllable Operating Costs in the calendar year 2014 were $105: A six percent
(6%) increase (6% of $100 is $6) would permit Landlord to increase Controllable
Operating Costs to $106, which would exceed the actual 5% increase by $1, so
that for purposes of calculating Tenant’s Proportionate Share of increases in
Controllable Operating Costs in 2015, Controllable Operating Costs could
increase by $7 to reflect the 6% annual increase limit plus the $1 of permitted
annual increase that was not utilized in 2014. As a further example, assume that
the Controllable Operating Costs of the Project in calendar year 2013 were $100
and that the Controllable Operating Costs in the calendar year 2014 were $107. A
six percent (6%) increase (6% of $100 is $6) would increase Controllable
Operating Costs to $106 and the actual increase of $7 would exceed a 6% increase
by $1. In this event, for purposes of calculating Tenant’s Proportionate Share
of increases in Controllable Operating Costs in 2015, Controllable Operating
Costs in 2014 would be deemed to be $106, the increase in Controllable Operating
Costs during 2015 would be limited to $112. The limitation on Operating Costs
increases set forth in this Section shall not apply to increases in Operating
Costs during the term of the Extension Option (as defined below), and the
Operating Costs payable by Tenant during the term of the Extension Option shall
not be limited by this Section.

(f) Equitable Adjustment to Base Year Direct Costs. Operating Expenses for the
Base Year shall not include cost increases due to extraordinary circumstances,
including, but not limited to, Force Majeure boycotts, strikes, conservation
surcharges, embargoes or shortages. If Landlord, in any calendar year following
the Base Year, begins providing any new services (or obtains any new type of
insurance coverage generally maintained by prudent landlords of similar
buildings in the Mira Mesa area during the Base Year), then for such period of
time in which such new services or coverage apply, Operating Expenses for the
Base Year shall be increased by the amount that Landlord reasonably determines
it would have incurred had Landlord provided such new service during the same
period of time during the Base Year as such new service was provided during such
subsequent calendar year. If Landlord, in any calendar year after the Base Year,
discontinues any service (or ceases to maintain the coverage of any insurance
policy maintained by Landlord during the Base Year), then for such period of
time in which such services are discontinued, Operating Expenses for the Base
Year shall be decreased by the amount that Landlord reasonably determines it
incurred for such service throughout the Base Year.

6. Proposition 8. Notwithstanding anything to the contrary set forth in the
Lease, the amount of Tax Costs for the 2013 Base Year shall be calculated
without taking into account any decreases in Tax Costs obtained in connection
with Proposition 8 in the 2013 Base Year or any year prior to the 2013 Base
Year, and, therefore, the Tax Costs in the 2013 Base Year may be greater than
those actually incurred by Landlord in the 2013 Base Year; provided that:
(a) any future reductions in the amount of the Tax Costs for any calendar year
following the Base Year which may be obtained in connection with Proposition 8
shall be applied to Tax Costs (but not Operating Costs) for purposes of
determining Tenant’s Proportionate Share of Tax Costs in excess of the 2013 Base
Year Tax Costs; (b) any reasonable costs and expenses incurred by Landlord in
securing any Proposition 8 reduction in Tax Costs accruing under this Lease
after the Base Year shall be included in Tax Costs for purposes of the Lease in
the year in which such costs and expenses are paid by Landlord, provided that
Tenant’s liability therefor shall not exceed Tenant’s Proportionate Share of the
amount of the Proposition 8 reduction and/or tax refund applied as credit to Tax
Costs for the applicable calendar year; and (c) tax refunds under Proposition 8
for the 2013 Base Year or any calendar year prior thereto shall not be deducted
from 2013 Tax Costs nor refunded to Tenant, but rather shall be the sole
property of Landlord. For any calendar year following the Base Year, any tax
refund obtained by Landlord for Tax Costs to which Tenant has contributed
Tenant’s Proportionate Share thereof shall be credited to Tenant to the extent
of Tenant’s contribution to Tax Costs (including, without limitation, the costs
and expenses incurred in obtaining such refund), and shall be offset against
Tenant’s Proportionate Share of Tax Costs in excess of the Base Year Tax Costs
until Tenant’s

 

67



--------------------------------------------------------------------------------

Proportionate Share of such refund is fully credited. Landlord and Tenant
acknowledge that the preceding sentence is not intended to in any way:
(i) affect the inclusion in Tax Costs of the statutory two percent (2.0%) annual
increase in Tax Costs (as such statutory increase may be modified by subsequent
legislation); or (ii) affect the inclusion or exclusion of Tax Costs pursuant to
the terms of Proposition 13; or (iii) permit Tenant to receive a credit against
Basic Rental or Operating Costs because the reduction in Tax Costs is in excess
of Tenant’s Proportionate Share of the aggregate amount of Tax Costs for the
2013 Base Year. There shall be excluded from Tax Costs, all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Project). All
assessments included in Tax Costs shall be paid by Landlord in the maximum
number of installments permitted by law and shall not be included as Tax Costs
except in the year in which the assessment installment is actually paid.

7. Utilities and Janitorial.

(a) Prior to Extended Term Commencement Date. Prior to the Extended Term
Commencement Date, pursuant to Article 11(a) of the Original Lease, Tenant
shall, at Tenant’s sole cost and expense, continue to (A) pay for all
electricity used in Suite B and Suite 100 and (B) retain a bonded janitorial
company to perform janitorial services in Suite B and Suite 100. From and after
January 1, 2013, pursuant to Article 11(a) of the Original Lease, at Tenant’s
sole cost and expense: (a) Tenant shall be obligated to pay for all electricity
used in Suite 150 and (b) Tenant shall retain a bonded janitorial company to
perform janitorial services in Suite 150. If Tenant occupies Suite 150 prior to
January 1, 2013, Landlord shall have no obligation to provide janitorial
services to Suite 150.

(b) After Extended Term Commencement Date. From and after the Extended Term
Commencement Date, pursuant to Article 11(a) of the Original Lease, at Tenant’s
sole cost and expense: (a) Tenant shall be obligated to pay for all electricity
used in the entire Premises (Suite B and Suite 150), including, but not limited
to, all electricity used to power HVAC units providing HVAC to the Premises
during the Extended Term, and (b) Tenant shall retain a bonded janitorial
company to perform janitorial services in the entire Premises.

8. Security Deposit. Pursuant to the Lease, Tenant has provided to Landlord a
security deposit in the amount of US $39,964.95, and this security deposit shall
continue to be held by Landlord pursuant to Article 4 of the Original Lease
during the Extended Term.

9. Letter of Credit.

(a) Delivery of Letter of Credit. Within five (5) business days following
Tenant’s execution and delivery of this Fourth Amendment, and as a condition to
Landlord’s obligations under this Fourth Amendment (and the Lease as modified
hereby), Tenant covenants and agrees to deliver to Landlord at Tenant’s sole
cost and expense an irrevocable standby letter of credit (the “L/C”) in the form
of, and upon all of the terms and conditions contained in, Exhibit B attached
hereto and incorporated herein by reference. The L/C shall be issued by Silicon
Valley Bank (hereinafter the “Original Issuing Bank”) or by another state or
national bank chartered in the United States that is acceptable to Landlord in
Landlord’s sole and absolute discretion, having a place of business where the
L/C can be presented for payment in the State of California (along with the
Original Issuing Bank, an “Issuing Bank”). The L/C shall provide for one (1) or
more draws by Landlord or its transferee up to the aggregate amount of US
$210,000.00 (the “L/C Amount”) on the terms and conditions of Exhibit B.

(b) Renewal of L/C. Tenant shall, at Tenant’s sole cost and expense, maintain
the L/C in effect from the date of Tenant’s execution of this Fourth Amendment
until that date which is sixty (60) days after the expiration of the Extended
Term (said period is hereinafter referred to as the “L/C Term”); and provided
that Tenant is not in default under the Lease, beyond the applicable cure period
associated with such default, as of the commencement of the Option Term (as
defined Section 17 of this Fourth Amendment), the L/C shall not be required to
be maintained by Tenant as a condition of, and at any time during, such Option
Term, and upon the commencement of the Option Term, the L/C shall be surrendered
by Landlord to Tenant (and may be terminated by the notwithstanding anything to
the contrary in this Section 9(b)). If the expiration date of the L/C (or any
renewal or replacement L/C provided pursuant to this Section) occurs prior to
the end of the L/C Term, then Tenant shall deliver to Landlord a renewal of the
L/C or a replacement L/C meeting all of the terms and conditions of this
Section, not later than

 

68



--------------------------------------------------------------------------------

sixty (60) days prior to the then-applicable expiration date. Each L/C provided
pursuant to this Section shall have an expiration date which is at least one
(1) year from such L/C’s date of issue except where the then-applicable
expiration date of the L/C is less than one (1) year from the end of the L/C
Term, in which case the renewal or replacement L/C shall be for such lesser
period. The Issuing Bank’s failure to place an automatic renewal provision in
the L/C, as required pursuant to said Exhibit B, or its notice to Landlord of
the non-renewal of the L/C, notwithstanding such an automatic renewal provision
of the L/C, shall not relieve or release Tenant from its obligation to provide a
renewal or replacement L/C on the terms hereinabove stated, it being understood
that such automatic renewal provision of the L/C (and any failure of the Issuing
Bank to comply with such automatic renewal commitment) is an independent
obligation of the applicable Issuing Bank to Tenant, and as between Landlord and
Tenant, the failure of the Issuing Bank to comply with the automatic renewal
terms of this Section 9 shall not excuse Tenant from satisfying Tenant’s
obligation to maintain the L/C in effect throughout the Extended Term. If Tenant
fails to provide a replacement L/C not later than thirty (30) days following
Landlord’s receipt of a notice of non-renewal of the L/C from the Issuing Bank
(and in any event, prior to the expiration of the L/C regardless of when such
notice of non-renewal is received from the Issuing Bank by Landlord), such
failure shall be a default by Tenant, and Landlord shall have the right, without
notice or demand, on one or more occasions, to draw upon all or any part of the
remaining proceeds of the L/C, which proceeds shall be held as part of the
Security Deposit in accordance with the applicable terms and conditions of the
Lease until such time as Tenant’s default is timely cured by delivery to
Landlord of a replacement L/C from an Issuing Bank, in which event the unapplied
proceeds of the L/C shall be promptly refunded to Tenant.

(c) Draw on Letter of Credit. Landlord may elect from time to time, in
Landlord’s sole discretion, without notice or demand to Tenant, to draw upon all
or any part of the remaining proceeds of the L/C upon Tenant’s failure to timely
cure any default by Tenant under the Lease, as hereby amended (including, but
not limited to, its obligations under this Section), within the applicable cure
period, if any, provided under the Lease, as hereby amended (including, without
limitation, (i) any assignment made by Tenant for the benefit of creditors, or
(ii) if Tenant files for bankruptcy (in which case no notice to Tenant shall be
required), or (iii) the filing against Tenant of any petition in bankruptcy or
insolvency, of for reorganization of Tenant, or for the appointment of a
receiver of all or a portion of Tenant’s property, or a proceeding by any
governmental authority for the dissolution or liquidation of Tenant, if any such
proceeding is not dismissed, or if any such trusteeship is not discontinued,
within sixty (60) days after commencement of such proceeding, or the appointment
of such trustee or receiver, as applicable (collectively, a “Bankruptcy Event”).

(d) Application of L/C Proceeds. Landlord may elect, from time to time, upon
written notice to Tenant, in Landlord’s sole discretion, to draw on the L/C in
the following amounts and in one or more of the following manners: (i) Landlord
may draw such amounts as are reasonably required to compensate Landlord for some
or all of the unpaid Basic Rental, Direct Costs or other amounts owed by Tenant
under the Lease, as hereby amended, which are unpaid within the applicable cure
period associated with such failure, (ii) Landlord may draw such amount as
Landlord is entitled to receive pursuant to Section 20(a) of the Lease as
payment for some or all of the future amounts of or Basic Rental, Direct Costs
as Landlord is permitted by law to receive upon Landlord’s termination of the
Lease following an Event of Default, (iii) as payment for some or all of the
damage Landlord may suffer as a result of Tenant’s failure to perform its
obligations under the Lease, as hereby amended, as permitted by the terms and
conditions of Article 20 of the Lease, and/or (iv) in any other manner permitted
by the Lease, as hereby amended, or by applicable law. Landlord may make one or
more partial draws under the L/C as required to compensate Landlord as permitted
by this Section 9(d), and shall have the right, upon written notice to Tenant,
to treat each draw or a portion thereof in one or more of the ways described in
the previous sentence. The L/C and its proceeds shall not be treated as a
security deposit within the meaning of Section 1950.7 of the California Civil
Code, and Tenant hereby waives Section 1950.7 of the California Civil Code and
any other law or regulation that may be inconsistent with the terms and
conditions of this Section. Tenant acknowledges and agrees that Tenant has no
interest in any L/C proceeds received by Landlord and applied by Landlord as
compensation for Landlord’s damages under the Lease as permitted by this
Section 9(d), provided that any proceeds of any draw made by Landlord against
the L/C, in excess of the amounts to which Landlord is entitled by the Lease,
and by applicable law, shall be promptly reimbursed to Tenant by Landlord.

 

69



--------------------------------------------------------------------------------

(e) Enforcement. Tenant’s obligation to furnish the L/C shall not be released,
modified or affected by any failure or delay on the part of Landlord to enforce
or assert any of its rights or remedies under the Lease, as hereby amended,
whether pursuant to the terms thereof or at law or in equity. Landlord’s right
to draw upon the L/C shall be without prejudice or limitation to Landlord’s
right to draw upon any security deposit provided by Tenant to Landlord or to
avail itself of any other rights or remedies available to Landlord under the
Lease, as hereby amended, or at law or equity.

(f) Deterioration of Financial Condition of Initial Issuing Bank. The Capital
Ratios (as defined below) of the Original Issuing Bank on the date the L/C is
first issued are hereinafter referred to as the “Initial Capital Ratios”. If
following the issuance of the L/C, (i) either of the Initial Capital Ratios
decrease by more than ten percent (10%) or (ii) any other measure of capital or
solvency of the Original Issuing Bank falls below the minimum requirements of
the governmental regulatory agencies with jurisdiction over the Original Issuing
Bank, at Landlord’s option, Landlord may require Tenant to replace the existing
L/C with a new L/C (the “New L/C”) from a new Issuing Bank (the “New Bank”). The
New Bank’s Capital Ratios shall be the same or better than the Initial Capital
Ratios and the New Bank shall be in compliance with all other capital and
solvency requirements of the governmental regulatory agencies with jurisdiction
over the New Bank. Tenant shall replace the existing L/C with a New L/C
substantially in the form of Exhibit B within thirty (30) days after Landlord’s
written request setting forth, in reasonable detail, the basis for Landlord’s
right to require a New L/C pursuant to this Section 9(f), subject to the
accuracy and veracity of Landlord’s information relating to the financial
condition of the Original Issuing Bank. For purposes of this Section, “Capital
Ratios” shall mean the Tier 1 and Tier 2 capital ratios calculated by a bank to
determine if the bank satisfies certain capital requirements of the governmental
regulatory agencies with jurisdiction over the bank. For example, assume that
the Tier 1 capital ratio of the Original Issuing Bank was 10% and it decreases
to 8.9%. In this event the Landlord would have the right to require Tenant to
provide a New L/C to replace the L/C issued by the Original Issuing Bank.

(g) Event of Default. Tenant’s failure to perform its obligations under this
Section (time being of the essence), which is not cured by Tenant within three
(3) business days following notice from Landlord of such failure shall
constitute an additional Event of Default under Article 19 of the Lease, as
hereby amended, and shall entitle Landlord to immediately exercise all of its
rights and remedies under the Lease, as hereby amended, (including, but not
limited to rights and remedies under this Section) or at law or in equity, in
accordance with the terms and conditions of Article 20 of the Lease.

10. Parking. Notwithstanding anything to the contrary contained in the Lease,
from and after the Extended Term Commencement Date, Tenant shall be entitled to
use (a) eighty-eight (82) unreserved parking passes (the “Unreserved Parking
Spaces”) and (b) six (6) reserved parking passes (the “Reserved Parking
Spaces”). The location of Tenant’s Reserved Parking Spaces is depicted on
Exhibit C attached hereto, and Landlord shall have the right, from time to time,
to equitably relocate the Reserved Parking Spaces (such that no other tenant of
the Project shall be granted the Reserved Parking Spaces pursuant to such
relocation rights of Landlord). If Landlord relocates the Reserved Spaces,
Landlord shall endeavor to provide new locations for the Reserved Spaces that
are as convenient to Tenant as the original Reserved Parking Spaces. Tenant
shall have no obligation to pay any parking charges for its use of the
Unreserved Parking Spaces and the Reserved Parking Spaces during the Extended
Term, and, if Tenant exercises the Extension Option (as defined below), Tenant
shall have no obligation to pay any parking charges for its use of the
Unreserved Parking Spaces and the Reserved Parking Spaces during the term of the
Extension Option. Accordingly, Article 23 of the Original Lease is hereby
modified to exclude the Reserved Parking Spaces from the Tenant’s obligation to
pay for reserved parking at the Project. Landlord shall act reasonably in the
event Tenant provides Landlord with written notice of Tenant’s determination
that the parking facilities of the Project are becoming overburdened by
excessive use of the Project parking areas by other tenants of the Project or
the general public; and if the overburdening of the parking facilities of the
Project adversely affects Tenant’s ability to use the Unreserved Parking Spaces
or the Reserved Parking Spaces (or both), then Landlord shall reasonably
cooperate with Tenant’s requests for the institution of a parking management
program (such as vehicle stickers and temporary visitor passes) in order to
alleviate the overburdening of the parking areas by tenants of the Building or
their visitors, or by the unauthorized use of the Project parking facilities by
the general public.

 

70



--------------------------------------------------------------------------------

11. Limitations on Tenant’s Use.

(a) Parking Controls. Landlord shall have the right to implement reasonable
controls on the use of the Project’s parking areas, and Tenant shall comply with
any rules and regulations adopted by Landlord to reasonably implement such
controls. By way of example and not limitation, Landlord shall have the right at
any time, in Landlord’s sole discretion, to require that all of Tenant’s
employees using the Project’s parking area display in the window of their
vehicle a parking sticker or other device showing that their vehicle is
authorized to park in the Project’s parking area. In addition, by way of example
and not limitation, at Landlord’s option, Landlord shall have the right at any
time to install parking gates or other devices that control access to and from
the Project’s parking area by Tenant’s employees (with parking area
accessibility as reasonably required to accommodate access to the Premises by
Tenant’s vendors, contractors and visitors as permitted under the Lease) and
Tenant shall comply with any requirements reasonably imposed by Landlord with
respect to such controls. If a vehicle of one of Tenant’s employees, agents,
contractors or authorized visitors (“Tenant’s Permitted Users”) is parked in the
Project’s parking area in violation of the requirements of the Lease, the Rules
and Regulations attached to the Original Lease as Exhibit B (the “Rules”) or
this Section, then Landlord shall have the right, following telephonic notice to
Tenant during Normal Building Hours (as defined in Section 11(c) below) (but
without any notice upon the second violation by the same vehicle in any twelve
(12) month period), in addition to such other rights and remedies that it may
have under the Lease, to remove or tow away the vehicle involved and Tenant
shall reimburse Landlord for the actual towing charge paid by Landlord within
thirty (30) days after written notice from Landlord to Tenant of such amount.

(b) Failure to Comply with Parking Requirements. If Tenant or any of the
Tenant’s Permitted Users fails to remedy any violation of any of the parking
requirements contained in the Lease, the Rules or this Section (collectively,
the “Parking Requirements”), within a reasonable period (not to exceed one
(1) business day) following Tenant’s receipt of notice of such violation (a
“Parking Violation”), such failure shall constitute a default by Tenant under
Article 19 of the Original Lease. In the event that Tenant or any of Tenant’s
Permitted Users causes a Parking Violation on more than three (3) occasions in
any calendar year, then in addition to any other rights and remedies Landlord
may have under this Lease, for each and every Parking Violation by Tenant or any
of the Tenant’s Permitted Users after the third Parking Violation in any
calendar year, and notwithstanding Tenant’s timely remedy of such Parking
Violation (each, a “Punitive Violation,” which shall be subject to Landlord’s
obligation to provide notice of such Punitive Violation to Tenant before a
Parking Charge, as hereinafter defined, shall commence to accrue), Tenant shall
pay to Landlord within thirty (30) days after written demand a separate charge
of $500.00 for the day on which the Punitive Violation occurs and for each day
thereafter that such Punitive Violation remains uncured (the “Parking Charge”).
For purposes of determining if a Punitive Violation has occurred, a Parking
Violation shall be deemed to have occurred even though the violation of the
Parking Requirements giving rise to the Parking Violation is cured by Tenant
after it receives notice of the Parking Violation from Landlord. Tenant hereby
acknowledges that the violation of the Parking Requirements by Tenant or any of
the Tenant’s Permitted Users will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs may include, but are not limited to, (i) additional costs
incurred to monitor and enforce Tenant’s and Tenant’s Permitted Users’
compliance with the Parking Requirements, (ii) liability to other tenants of
Project if Tenant’s and Tenant’s Permitted users’ violations of the Parking
Requirements adversely affect their use of the parking area and (iii) making it
more difficult or impossible for Landlord to lease vacant space in the Project
or to lease vacant space at fair market rental rates as a result of Tenant’s and
Tenant’s Permitted users’ violations of the Parking Requirements. The parties
hereby agree that the Parking Charge represents a fair and reasonable estimate
of the costs Landlord will incur by reason of each day during which a Punitive
Violation remains uncured. Acceptance of the Parking Charge by Landlord shall in
no event constitute a waiver of Tenant’s default with respect to Tenant’s
failure to timely cure such default, nor prevent Landlord from exercising any of
the other rights and remedies granted hereunder with respect to such a Tenant
default, including, but not limited to, Landlord’s rights under Article 19 of
the Original Lease.

(c) Parking Attendant. In addition to Landlord’s rights under Section (b) above,
if Tenant’s liability to Landlord for Parking Charges in any calendar year
exceeds $1,500, then for the following twelve (12) month period (the “Monitoring
Period”), in addition to any other rights and remedies Landlord may have under
this Lease or this Section, Landlord shall have the

 

71



--------------------------------------------------------------------------------

right to employ a parking attendant to monitor parking in the Project’s parking
areas (the “Parking Attendant”) from 8:00 a.m. to 6:00 p.m. Monday through
Friday, excluding local and national holidays (“Normal Building Hours”). In the
event a Parking Attendant is employed by Landlord pursuant to this Section 11(c)
solely as a result of Tenant’s accumulated Parking Charges, then all costs
reasonably incurred by Landlord to employ the Parking Attendant (the “Parking
Attendant Costs”) during the Monitoring Period shall be paid by Tenant as
Additional Rent. Parking Attendant Costs shall include, but are not limited to,
labor costs, insurance costs and the cost of fringe benefits for similar
employees engaged to provide similar services in the Kearny Mesa market. In the
event Tenant is obligated to reimburse Landlord for Parking Attendant Costs as
Additional Rent, Landlord shall periodically notify Tenant of the monthly
Parking Attendant Costs, and Tenant shall be solely responsible for the payment
of such Parking Attendant Costs in accordance with this Section 11(c). Landlord
shall, from time to time, estimate what the Parking Attendant Costs will be, and
the same shall be payable by Tenant monthly during the Lease term, on the same
day as the Base Rent is due hereunder, subject to the notice requirements for
Additional Rent payments as are set forth in the Lease. Landlord may modify its
estimate of the Parking Attendant Costs from time to time, to reasonably reflect
changes in the actual Parking Attendant Costs, during the Monitoring Period, and
Tenant shall pay to Landlord the most recent estimated cost.

(d) Tenant’s Parking Plan. Tenant acknowledges and agrees that at no time will
more than eighty-eight (88) of Tenant’s Permitted Users (the “Maximum Number of
Users”) have the right to use Tenant’s Unreserved Parking Spaces and Reserved
Parking Spaces at the Project during Normal Building Hours. If at any time more
than the Maximum Number of Users are concurrently occupying, or otherwise
provided with access to, the Premises by Tenant, Tenant shall: (i) arrange for
each of Tenant’s Permitted Users over the Maximum Number of Users to travel to
the Project by carpool, mass transit or to park off-site (the “Alternative
Travel Arrangements”); (ii) assist the Tenant Permitted Users making Alternative
Travel Arrangements in doing so; and (iii) monitor the persons who are obligated
to use Alternative Travel Arrangements to ensure that they are in fact using
Alternative Travel Arrangements, and keep an up to date record of the name of
each person occupying the Premises (and Tenant’s authorized visitors),
indicating whether that person is entitled to park at the Project, and if not,
what Alternative Travel Arrangement that person is obligated to use
(collectively, “Parking Records”). If any of Tenant’s Permitted Users park
off-site pursuant to their occupancy of, or Tenant-authorized access to, the
Premises, they shall do so in compliance with all laws and regulations, in
compliance with any requirements imposed by governmental agencies on Landlord’s
use of the Project and in a manner that does not create a parking shortage in
the residential neighborhoods surrounding the Project. If and when Tenant is
required to maintain Parking Records pursuant to this Section 11(d), Landlord
shall have the right at any time and from time to time to review and to audit
Tenant’s Parking Records, and Landlord’s audit may include interviewing Tenant’s
Permitted Users and other persons occupying or provided with Tenant-authorized
access to the Premises during Normal Building Hours concerning their use of the
parking area of the Project and any Alternative Travel Arrangements. Landlord
shall provide to Tenant, and Tenant shall at all times post inside the Premises
in a prominent location, a copy of the Parking Requirements.

12. Emergency Generator. Subject to Landlord’s approval, which shall not be
unreasonably withheld or delayed, and subject to the terms and conditions of
Article 9 and Article 11 of the Original Lease, Tenant may install, for Tenant’s
own use and at Tenant’s sole cost and expense, but without the payment of any
Rent or a license or similar fee or charge an emergency back-up generator (the
“Generator”), with an associated above ground fuel storage tank (the “Generator
Unit”) and an electrical line from the Generator to the Premises (the “Line”),
all at Tenant’s sole cost and expense (all such equipment defined collectively
as the “Generator Equipment”). The Generator shall be located on the pad
depicted on Exhibit D attached hereto. The physical appearance and the size of
the location housing the Generator Equipment shall be subject to Landlord’s
reasonable approval, and Landlord may require Tenant to incorporate improvements
surrounding such Generator Equipment area, at Tenant’s sole cost and expense, as
reasonably required by Landlord. Tenant shall maintain such Generator Equipment,
at Tenant’s sole cost and expense. In the event Tenant elects to exercise its
right to install such Generator Equipment, then Tenant shall give Landlord no
less than fifteen (15) business days’ prior written notice thereof. Tenant shall
remove such Generator Equipment upon the expiration or earlier termination of
the Lease and shall repair any damage to the Project

 

72



--------------------------------------------------------------------------------

caused by such removal and return the affected portion of the Project to the
condition existing prior to the installation of such Generator Equipment,
reasonable wear and tear excepted. Such Generator Equipment shall be installed
pursuant to plans and specifications approved by Landlord, which approval will
not be unreasonably withheld. Such Generator Equipment shall, in all instances,
comply with all applicable governmental laws, codes, rules and regulations. In
addition, Tenant shall not have the right to trench between the Premises and the
Generator Equipment. Tenant shall be entitled to use the Generator for the sole
purpose of providing electrical power to the Premises in the event of a power
outage. If it is customary to obtain special insurance for the Generator,
Landlord shall have the right to require Tenant to obtain such special insurance
at Tenant’s sole expense and Tenant shall name Landlord and its property manager
as additional insureds on such insurance policy. Tenant’s use of the Generator
shall constitute a use of the Premises under Article 13(a) of the Lease. Tenant
shall perform all Generator testing in accordance with applicable laws and the
Generator manufacturer’s recommended maintenance instructions, and Tenant shall
act reasonably not to interfere with or disturb other tenants quiet use and
enjoyment of their premises in the Project in performing such testing, and in
the event that Tenant is in default of the foregoing testing requirements,
Landlord shall have the right to require Tenant to stop using the Generator and
to remove the Generator from the Project.

13. Tenant Improvements. Tenant shall make improvements to the Suite B and Suite
150 pursuant to the Work Letter attached hereto as Exhibit E, subject to
Landlord’s obligations relating to the payment of the Improvement Allowance and
performance of the Landlord’s Work, as set forth therein. Notwithstanding
anything to the contrary contained in the Lease, Tenant shall have no obligation
to remove upon the termination of the Lease any of the Improvements (as defined
in the Work Letter) or any of the Separate HVAC Units.

14. ADA Modifications to Common Area. If as a result of the construction of the
Improvements by Tenant, the City of San Diego requires that portions of the
Common Areas be modified to comply with the Americans With Disabilities Act
(“ADA”), Landlord shall make such modifications at Landlord’s sole cost and
expense as part of the Landlord’s Work (as defined in the Work Letter), and the
cost of such modifications shall not be deducted from the Improvement Allowance.
Except as expressly provided in this Fourth Amendment or the Work Letter
Agreement attached hereto to the contrary, all ADA modifications made to the
Premises as part of the Improvements shall be paid from the Improvement
Allowance.

15. Replacement of HVAC Units. Notwithstanding anything to the contrary
contained in the Lease, if one or more of the HVAC units servicing the Building
(other than a Separate HVAC Unit, as defined below, and each, a “Landlord HVAC
Unit”) is “In Need of Replacement” (as hereinafter defined), Landlord shall
replace such Landlord HVAC Unit and the cost of such replacement shall not be
included in Direct Costs or deducted from the Improvement Allowance. For
purposes of this Section 15, a Landlord HVAC Unit shall be “In Need of
Replacement” if, in the reasonable determination of a third party HVAC
contractor reasonably acceptable to Landlord and Tenant (the “HVAC Contractor”),
the cost of maintaining such Landlord HVAC Unit in good operation condition over
the first (5) years of the Extended Term is likely to exceed the cost of
replacement of such Landlord HVAC Unit amortized over the same period of time
(based on a straight-line amortization over a 15 year useful life). No later
than August 30, 2012, Landlord shall cause the HVAC Contractor to perform and
deliver, to Landlord and Tenant concurrently, a full report on the condition and
scheduled maintenance of, and estimated annual cost of maintenance, replacements
and repairs to, each of the Landlord HVAC Units, which shall be certified to
both Landlord and Tenant by the HVAC Contractor (the “Landlord HVAC Report”). To
the extent that the Landlord HVAC Report indicates that any of the Landlord HVAC
Units are in need of replacement, Landlord shall cause such replacements to be
performed promptly following the delivery of the Landlord HVAC Report as part of
Landlord’s Work (as defined in the Work Letter). Except as provided in
Section 16 below, Landlord shall have no obligation to maintain, repair and/or
replace any Separate HVAC Unit.

16. Separate HVAC Units.

(a) Generally. The Premises presently contains dedicated HVAC units to provide
cooling to Tenant’s server room and related areas (the “Separate HVAC Units”).
Tenant accepts the Separate HVAC Units in their “as is” condition as of the
Execution Date,

 

73



--------------------------------------------------------------------------------

except that Landlord agrees to perform or repair the items listed as necessary
repairs/concerns for unit 11-024 Package Unit #2 and 11-025 Package Unit #3 as
specified in the report issued by AO Reed on or about June 22, 2012, at the time
of Landlord’s next regularly scheduled maintenance of the HVAC systems. Tenant
shall pay, at Tenant’s sole cost and expense the entire cost of maintaining,
repairing and, when necessary, replacing any Separate HVAC Unit. Subject to the
requirements of the Work Letter, Tenant may use the Improvement Allowance to
replace a Separate HVAC Unit.

(b) Separate HVAC Unit(s) in Suite 150. The Landlord HVAC Report shall evaluate
the condition of any Separate HVAC Unit(s) located on the Execution Date in
Suite 150, if any (a “Suite 150 Separate HVAC Unit”). If a Suite 150 Separate
HVAC Unit is In Need of Replacement, Landlord shall replace the Suite 150
Separate HVAC Unit that is In Need of Replacement with a new unit of the same
capacity, and the cost of such replacement shall not be included in Direct Costs
or deducted from the Improvement Allowance. To the extent that the Landlord HVAC
Report indicates that any of the Suite 150 Separate HVAC Units are in need of
replacement, Landlord shall cause such replacements to be performed promptly
following the delivery of the Landlord HVAC Report as part of Landlord’s Work
(as defined in the Work Letter). If Tenant desires to replace a Suite 150
Separate HVAC Unit that is In Need of Replacement with a HVAC unit of a
different capacity or of a different type, Landlord shall have no obligation to
replace the Suite 150 Separate HVAC Unit, and subject to the requirements of the
Work Letter, Tenant may use the Improvement Allowance to replace the Separate
HVAC Unit.

17. After Hours HVAC. Pursuant to Article 11(f) of the Original Lease, Landlord
has the right to charge Tenant for after hours HVAC use of the Landlord HVAC
Units (the “After Hours HVAC Use”). During the Extended Term, the cost to Tenant
of After Hours HVAC Use shall be $30.00 per hour (the “After Hours HVAC
Charge”). Tenant shall pay one After Hours HVAC Charge without respect to the
area of the Premises being provided After Hours HVAC Use from one or more of the
Landlord HVAC Units (e.g., if Tenant is providing After Hours HVAC Use to the
entire Premises, the charge shall be $30.00 per hour and if Tenant is providing
After Hours HVAC Use to one office in the Premises, the charge shall be $30.00
per hour). Tenant shall not incur any After Hours HVAC Charge for use of any of
the Separate HVAC Units. The After Hours HVAC Charge does not include the cost
of electricity used by any Landlord HVAC Units operated by Tenant for the After
Hours HVAC Use, and Tenant shall pay for all electricity used by such Landlord
HVAC Units in addition to the After Hours HVAC Charge.

18. Option to Extend. Landlord hereby grants to Tenant the option to extend the
term of the Lease (the “Extension Option”) for one (1) five (5)-year period (the
Option Term”) commencing on the day after the Expiration Date upon each and all
of the following terms and conditions:

(a) On a date which is prior to the date that the option period would commence
(if exercised) by at least two hundred seventy (270) days and not more than
three hundred sixty (360) days, Landlord shall have received from Tenant a
written notice of the exercise of the Extension Option to extend the Lease for
the Option Term (an “Exercise Notice”), time being of the essence. If the
Exercise Notice is not so given and received, the Extension Option shall
automatically expire, Tenant shall no longer have the right to give an Exercise
Notice and this Section shall be of no further force or effect. Tenant shall
give the Exercise Notice using certified mail return receipt requested or some
other method where the person delivering the package containing the Exercise
Notice obtains a signature of the person accepting the package containing the
Exercise Notice (e.g., by FedEx with the requirement that the FedEx delivery
person obtain a signature from the person accepting the package). It shall be
the obligation of Tenant to prove that Landlord received the Exercise Notice in
a timely manner.

(b) All of the terms and conditions of the Lease except where specifically
modified by this Section shall apply. The Extension Option is personal to the
original Tenant (i.e., Mitek Systems, Inc.) or an Affiliated Assignee (as
defined in Article 15(d) of the Original Lease) and may be exercised only by the
original Tenant or an Affiliate while it occupies not less than 19,000 rentable
square feet of the Premises and may not be exercised or be assigned, voluntarily
or involuntarily, by or to any person or entity other than the original Tenant
or an Affiliate, including, without limitation, any assignee approved pursuant
to Article 15 of the Original Lease. If at the time the Extension Option is
exercisable by Tenant, the Lease has been

 

74



--------------------------------------------------------------------------------

assigned to a person or entity other than an Affiliate, or a sublease exists as
to 19,000 rentable square feet of the Premises to any person or entity other
than an Affiliate, the Extension Option shall be deemed null and void. Tenant
shall have no right to exercise the Extension Option (i) during the time
commencing from the date Landlord gives to Tenant a notice of default and
continuing until the noncompliance alleged in said notice of default is cured,
or (ii) if Tenant is in default of any of the terms, covenants or conditions of
the Lease. The period of time within which the Extension Option may be exercised
shall not be extended or enlarged by reason of Tenant’s inability to exercise
the Extension Option due to the circumstances described in the previous
sentence.

(c) The monthly Basic Rental payable during the Option Term shall be the Market
Rate on the date the option term commences.

(d) The term “Market Rate” shall mean the annual amount per rentable square foot
that a willing, comparable renewal tenant would pay and a willing, comparable
landlord of a similar office building would accept at arm’s length for similar
space for a lease term equal to the Option Term, giving appropriate
consideration to the following matters: (i) annual rental rates per rentable
square foot; (ii) the type of escalation clauses (including, but without
limitation, operating expense, real estate taxes, and CPI) and the extent of
liability under the escalation clauses (i.e., whether determined on a “net
lease” basis or by increases over a particular base year or base dollar amount);
(iii) rent abatement provisions reflecting free rent and/or no rent during the
lease term; (iv) size and location of premises being leased; and (v) other
generally applicable terms and conditions of tenancy for similar space;
provided, however, Tenant shall not be entitled to any tenant improvement
allowance. If renewal tenants exercising similar market rate extension options
are receiving a tenant improvement allowance, this fact shall be taken into
consideration in determining the Market Rate. The Market Rate may also designate
periodic rental increases and similar economic adjustments.

(e) If Tenant exercises the Extension Option, Landlord shall determine the
Market Rate by using its good faith judgment. Landlord shall provide Tenant with
written notice of such amount on or before the date that is ninety (90) days
prior to the date that the term of the Extension Option will commence. Tenant
shall have fifteen (15) days (“Tenant’s Review Period”) after receipt of
Landlord’s notice of the new rental within which to accept such rental. In the
event Tenant fails to accept in writing such rental proposal by Landlord, then
such proposal shall be deemed rejected, and Landlord and Tenant shall attempt to
agree upon such Market Rate, using their best good faith efforts. If Landlord
and Tenant fail to reach agreement within fifteen (15) days following Tenant’s
Review Period (“Outside Agreement Date”), then each party shall place in a
separate sealed envelope their final proposal as to the Market Rate, and such
determination shall be submitted to arbitration in accordance with subsections
(i) through (v) below.

(i) Landlord and Tenant shall meet with each other within five (5) business days
after the Outside Agreement Date and exchange their sealed envelopes and then
open such envelopes in each other’s presence. If Landlord and Tenant do not
mutually agree upon the Market Rate within one (1) business day of the exchange
and opening of envelopes, then, within ten (10) business days of the exchange
and opening of envelopes, Landlord and Tenant shall agree upon and jointly
appoint a single arbitrator who shall by profession be a real estate broker or
agent who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing of similar buildings in the geographical
area of the Premises. Neither Landlord nor Tenant shall consult with such broker
or agent as to his or her opinion as to the Market Rate prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted Market Rate for the Premises
is the closest to the actual Market Rate for the Premises as determined by the
arbitrator, taking into account the requirements for determining Market Rate set
forth herein. Such arbitrator may hold such hearings and require such briefs as
the arbitrator, in his or her sole discretion, determines is necessary. In
addition, Landlord or Tenant may submit to the arbitrator with a copy to the
other party within five (5) business days after the appointment of the
arbitrator any market data and additional information such party deems relevant
to the determination of the Market Rate (“MR Data”), and the other party may
submit a reply in writing within five (5) business days after receipt of such MR
Data.

 

75



--------------------------------------------------------------------------------

(ii) The arbitrator shall, within thirty (30) days of his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Market Rate and shall notify Landlord and Tenant of such
determination.

(iii) The decision of the arbitrator shall be final and binding upon Landlord
and Tenant.

(iv) If Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the presiding judge of the
Superior Court for the county in which the Premises is located, or, if he or she
refuses to act, by any judge having jurisdiction over the parties.

(v) The cost of the arbitration shall be paid by Landlord and Tenant equally.

(vi) Landlord shall have the right to require Tenant to execute and to deliver
to Landlord an amendment to the Lease that accurately sets forth the extended
term of the Lease and the new Basic Rental and other economic terms, if any.
Within ten (10) days after Landlord provides the amendment to Tenant, Tenant
shall execute the amendment and deliver the amendment to Landlord. Landlord’s
election not to require Tenant to execute an amendment shall not invalidate
Tenant’s exercise of the Extension Option.

19. Right of Refusal.

(a) The Space. For purposes of this Section, the “Right of Refusal Space” shall
mean any leasable space in the Building.

(b) Election Notice. In the event that at any time between the Execution Date
and the last day of the Extended Term, Landlord receives an offer from a third
party to lease all or part of the Right of Refusal Space (an “Offer”), Landlord
shall deliver to Tenant a written notice that it has received the Offer (a
“Right of Refusal Notice”) and Tenant shall have seven (7) business days after
receiving the Right of Refusal Notice to irrevocably elect upon written notice
to Landlord (the “Election Notice”) to lease the Right of Refusal Space that is
the subject of the Offer (but not more or less space than is described in the
Offer). The “Offer” shall take the form of a nonbinding letter of intent
executed by Landlord containing the Basic Business Terms (as defined below). For
purposes of this Section, “Basic Business Terms” shall mean the rent due under
the lease, the term of the lease, the amount of any tenant improvement allowance
being provided by Landlord, the estimated commencement date of the lease, and
the terms and conditions of any renewal, extension and expansion rights granted
pursuant to the proposed lease. Landlord may, at its option, and without any
obligation to Tenant, include additional terms and conditions of the proposed
lease in the Offer, and if Landlord does include such additional terms and
conditions in the Offer, Tenant shall be obligated to lease the Right of Refusal
Space subject to such additional terms and conditions.

(c) If Tenant Does Not Give Election Notice. If Tenant does not give Landlord an
Election Notice within the seven (7) business day period, time being of the
essence, Tenant shall be deemed to have waived its right to lease the space
described in the Right of Refusal Notice and Landlord may proceed to lease such
space to such person or entity on any terms and conditions desired by Landlord
(whether or not the terms and conditions are similar to those contained in the
Offer). If Tenant does not elect to lease a Right of Refusal Space, and Landlord
does not enter into a lease with the tenant described in the Offer, Tenant’s
right to lease such space pursuant to this Section shall apply to any later
Offer received by Landlord from a new prospective tenant.

(d) If Tenant Gives An Election Notice. If Tenant gives the Election Notice it
shall be irrevocable and Tenant shall lease the Right of Refusal Space described
in the Offer on the terms and conditions set forth in the Offer. If the Offer
does not include all of the Business Terms (as defined below), or if the
Business Terms are not clear from the Offer, Landlord and Tenant shall agree on
the Business Terms, in each of their sole and absolute discretions, within ten
(10) days after Tenant delivers to Landlord its Election Notice. “Business
Terms” shall mean the Basic Business Terms and (i) the modifications, if any, to
the Right of Refusal Space, (ii) options to extend, (iii) signage, (iv) parking
rights and (v) other economic terms. If Landlord and Tenant are unable to agree
on the Business Terms within such ten (10) day period, time

 

76



--------------------------------------------------------------------------------

being of the essence, Tenant’s right to lease the Right of Refusal Space shall
automatically expire and Tenant shall have no further right to lease the Right
of Refusal Space, and Landlord may proceed to lease the Right of Refusal Space
to the third party Tenant on any terms and conditions desired by Landlord
(whether or not the terms and conditions are similar to those contained in the
Offer).

(e) Option Term. This Right of Refusal shall be of no force or effect during the
term of the Extension Option, and Tenant shall have no right to exercise its
Right of Refusal during the term of the Extension Option.

(f) Subject to Existing Rights. This right of offer shall be subject to (i) the
prior and existing rights of the other tenants in the Project to lease the
Additional Premises (including, but not limited to, the rights of DriveCam,
Inc.) as of the Execution Date, and (ii) Landlord’s right, in Landlord’s sole
discretion, to elect to renew or extend the lease of any tenant currently
occupying the Additional Premises, whether or not such tenant has the legal
right or option to renew or extend its lease.

(g) Additional Limitations. This Right of Refusal is personal to the original
Tenant (i.e., Mitek Systems, Inc.) and its Affiliates and may be exercised only
by the original Tenant or an Affiliate while it occupies not less than 19,000
rentable square feet of the Premises and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than the
original Tenant or an Affiliate, including, without limitation, any assignee
approved pursuant to Article 15 of the Original Lease. If at the time this Right
of Refusal is exercisable by Tenant, the Lease has been assigned to a person or
entity other than an Affiliate, or Tenant or an Affiliate is occupying less than
19,000 rentable square feet of the Premise, this Right of Refusal shall be
deemed null and void. Tenant shall have no right to exercise this Right of
Refusal (i) during the time commencing from the date Landlord gives to Tenant a
notice of default and continuing until the noncompliance alleged in said notice
of default is cured, or (ii) if Tenant is in default of any of the terms,
covenants or conditions of the Lease. The period of time within which this Right
of Refusal may be exercised shall not be extended or enlarged by reason of
Tenant’s inability to exercise this Right of Refusal due to the circumstances
described in the previous sentence.

(h) Lease Amendment. Landlord shall prepare an amendment to the Lease adding the
Right of Refusal Space to the Premises (the “Amendment”). The terms of the
Amendment (other than the agreed upon Business Terms) shall be satisfactory to
Landlord and Tenant in each of their sole and absolute discretions. The sole
consequence of Landlord and Tenant not being able to agree on the terms and
conditions of the Amendment shall be that Landlord shall have no further
obligation to lease the Right of Refusal Space to Tenant and Tenant shall have
no further obligation to lease the Right of Refusal Space from Landlord pursuant
to this Section. Tenant shall execute and deliver the Amendment to Landlord
within five (5) business days after it is delivered to Tenant. At Landlord’s
option, if Tenant does not execute and deliver to Landlord the Amendment within
the five (5) business day period, time being of the essence, Tenant’s right to
lease the Right of Refusal Space shall immediately terminate, and Tenant shall
have no further right to lease the Right of Refusal Space.

20. Building Signage. Subject to the following terms and conditions, Landlord
shall permit Tenant to install, at Tenant’s sole cost and expense, one
(1) exterior building sign on the top of the Building in the location depicted
on Exhibit F attached hereto and incorporated herein by reference (the “Building
Sign”) containing Tenant’s name; provided that if the City of San Diego or any
other governmental or quasi-governmental authority whose permission is required
for the Building Sign, requires the location of the Building Sign at a different
location on the Building, such different location shall be as is mutually-agreed
to by Tenant and Landlord, acting reasonably and in good faith to provide Tenant
with reasonably similar Building signage):

(a) The cost of designing, fabricating, installing and obtaining governmental
approvals for the Building Sign shall be paid by Tenant, at Tenant’s sole cost
and expense. Landlord shall have the right to approve the contractor that
installs the Building Sign and the contractor shall comply with all of
Landlord’s policies and procedures relating to construction performed at the
Project (e.g., insurance, safety etc.);

 

77



--------------------------------------------------------------------------------

(b) Tenant shall maintain the Building Sign in good order and repair, at
Tenant’s sole cost and expense;

(c) Tenant’s right to install the Building Sign is subject to Tenant obtaining
all required governmental approvals and permits for the installation of the
Building Sign. Landlord makes no representation or warranty that Tenant will be
able to obtain the required approvals and permits for the installation of the
Building Sign, and Tenant’s obligations under this Lease are not conditioned
upon Tenant’s ability to obtain the approvals and permits or upon Tenant’s
ability to install the Building Sign or any other sign;

(d) Any modification of the Building Sign shall be considered to be an
“Alteration” within the meaning of Article 9(c) of the Original Lease, and shall
be governed by the provisions thereof. Notwithstanding anything to the contrary
contained in Article (c), any modification or alteration of the Building Sign
shall require Landlord’s prior approval, which may be given or withheld by
Landlord in Landlord’s sole discretion, except that in the event of an
assignment of this Lease to an Affiliate of Tenant as permitted under the Lease,
as modified hereby, the name of the Affiliate in the Building Sign location
shall not require Landlord’s approval, as long as the replacement Building Sign
satisfies all of the other requirements of this Section 20;

(e) The Building Sign shall be considered a use of the Premises pursuant to
Article 13 of the Original Lease, and Tenant shall defend and indemnify Landlord
to the extent provided in said Article 13;

(f) Tenant shall remove the Building Sign and repair any damage to the Project
caused by such removal, at Tenant’s sole cost and expense, upon the termination
or expiration of the Lease term;

(g) The insurance purchased by Tenant pursuant to Article 14 of the Original
Lease shall apply to the Building Sign;

(h) Should the Building Sign be electrically illuminated, Tenant agrees to pay
to Landlord, upon demand, the costs of such power as determined by persons
skilled in the field, and utilize those estimates in billing Tenant for the
power consumed; however, Tenant shall also have the right to install, at
Tenant’s sole cost and expense, electrical meters which shall measure the actual
amount of power consumed;

(i) If at any time Tenant has assigned this Lease to a person or entity other
than an Affiliate or has subleased more than twenty five percent (25%) of the
usable square feet in the Premises to a person or entity other than an
Affiliate, Landlord shall have the right, at Landlord’s option, at any time,
upon not less than ninety (90) days advance written notice to Tenant, to require
Tenant to permanently remove the Building Sign and to repair any damage to the
Building caused by such removal, at Tenant’s sole cost and expense. From and
after the date of such removal, Tenant shall no longer have the right to place
the Building Sign on the Building, and except for Tenant’s obligation to remove
the Building Sign and to repair any damage to the Building, this Section shall
be of no further force or effect;

(j) If Tenant has not installed the Building Sign on or before the first
anniversary of the Extended Term Commencement Date, Tenant’s shall no longer
have the right to install a Building Sign, and this Section shall be of no
further force or effect, provided that delays attributable to any local signage
moratorium or any other event of Force Majeure (as defined in Article 27 of the
Lease) shall suspend such one-year period for the duration of such event of
Force Majeure; and

(k) Landlord shall continue to have the right to install one or more additional
signs on the exterior of the Building (but without any loss of Tenant’s signage
rights, or obligation of Tenant to relocate modify the Building Sign, pursuant
to Landlord’s exercise of such right), and no exclusive sign rights have been
granted hereunder.

(l) Tenant’s right to install the Building Sign shall be in addition to, and
shall not affect, Tenant’s Signage right on the Project’s existing monument
sign, pursuant to Article 32 of the Original Lease.

 

78



--------------------------------------------------------------------------------

21. Security System. Tenant shall have the right to install its own security
system inside the Premises provided that it does not interfere with Landlord’s
security systems in the Building and does not create other problems in the
operation and management of the Building. No portion of Tenant’s security system
may be located in the Common Areas (e.g., security cameras). Landlord shall have
the right to approve any security system Tenant desires to install prior to its
installation, in Landlord’s reasonable discretion. If due to an emergency
Landlord forces its way into the Premises, Tenant shall be pay the cost of
repairing any damages caused by Landlord’s forced entry at Tenant’s sole cost
and expense. Tenant shall install and maintain its security system, at Tenant’s
sole cost and expense. At the end of the term of the Lease, Tenant shall remove
the security system, repair any damage caused by such removal and return the
area where the security system was installed to the same condition it was in
prior to the installation of the security system. At Landlord’s request, Tenant
shall provide the Building’s manager with access codes, keys or other devices so
that the Building’s manager may gain access to the Premises in accordance with
the terms and conditions of Article 12 of the Original Lease.

22. Holding Over. Provided that Tenant has previously waived its right to
exercise the Extension Option (in the event Tenant exercises the Holdover Option
upon the expiration of the Extended Term), Landlord hereby grants to Tenant the
one time right to extend the term of the Lease for thirty (30), sixty (60) or
ninety (90) days (the “Holdover Period”) commencing on the first day after the
Expiration Date upon the following terms and conditions (the “Holdover Option”):

(a) On a date which is at least one hundred eighty (180) days prior to the
Expiration Date (as the same may be extended by the Extension Option), Landlord
shall have received from Tenant an irrevocable written notice of the exercise of
the Holdover Option (the “Exercise Notice”), time being of the essence. If the
Exercise Notice is not so given and received, the Holdover Option shall
automatically expire, Tenant shall no longer have the right to give an Exercise
Notice and this Section shall be of no further force or effect. Tenant shall
give the Exercise Notice using certified mail return receipt requested or some
other method where the person delivering the package containing the Exercise
Notice obtains a signature of the person accepting the package containing the
Exercise Notice (e.g., by FedEx with the requirement that the FedEx delivery
person obtain a signature from the person accepting the package). It shall be
the obligation of Tenant to prove that Landlord received the Exercise Notice in
a timely manner.

(b) In the Exercise Notice Tenant shall elect to holdover for thirty (30) days,
sixty (60) days or ninety (90) days. Tenant’s election of a Holdover Period
shall be irrevocable.

(c) During the Holdover Period, Tenant shall pay Basic Rental equal to one
hundred twenty-five percent (125%) of the Basic Rental payable during the last
month of the Extended Term.

(d) All of the terms and conditions of the Lease except where specifically
modified by this Section shall apply during the Holdover Period.

23. Modifications. The following modifications are made to the Lease as of the
Execution Date:

(a) Article 15(d) of the Original Lease is modified to provided that an entity
into or with which Tenant is merged or consolidated, or to which all or
substantially all of Tenant’s stock or assets are transferred shall also be
considered an “Affiliate” for purposes of the permitted assignment and rights of
an Affiliated Assignee under the Lease.

(b) Article 30(m) of the Original Lease is hereby deleted.

(c) The rules and regulations limiting Tenant use of the parking facilities of
the Building to the hours of 7:00 a.m. to 7:00 p.m., Monday through Friday, and
providing that such parking facilities will be closed on weekends and holiday
and during such other hours as Landlord may elect is hereby deleted. Tenant
shall have the right to use its parking rights of the Project on a 24 hours per
day, 7 days per week basis, subject to Landlord’s right to temporarily close the
parking areas as reasonably required for maintenance, alterations and repairs
upon reasonable advance notice to Tenant of such closing.

(d) Article 30(t) of the Original Lease, Section 6 of the First Amendment and
Section 12 of the Second Amendment are hereby modified to provide that Tenant
may disclose

 

79



--------------------------------------------------------------------------------

the terms and conditions of the Lease as required to comply with by law
(including filing the Original Lease or any amendment thereto in connection with
any filing by the Tenant with the U.S. Securities and Exchange Commission) or to
otherwise comply with the law.

24. Conflict. If there is a conflict between the terms and conditions of this
Fourth Amendment and the terms and conditions of the Lease, the terms and
conditions of this Fourth Amendment shall control. Except as modified by this
Fourth Amendment, the terms and conditions of the Lease shall remain in full
force and effect. Capitalized terms included in this Fourth Amendment shall have
the same meaning as capitalized terms in the Lease unless otherwise defined
herein. Tenant hereby acknowledges and agrees that the Lease is in full force
and effect, Landlord is not currently in default under the Lease, and, to the
best of Tenant’s knowledge, no event has occurred which, with the giving of
notice or the passage of time, or both, would ripen into Landlord’s default
under the Lease.

25. Authority. The persons executing this Fourth Amendment on behalf of the
parties hereto represent and warrant that they have the authority to execute
this Fourth Amendment on behalf of said parties and that said parties have
authority to enter into this Fourth Amendment.

26. Brokers. Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker or finder other than CB Richard Ellis, Inc., who has exclusively
represented Landlord, and Colliers International (Ron Miller), who has
exclusively represented Tenant, in connection with the negotiation of this
Fourth Amendment, and no other broker, person, or entity is entitled to any
commission or finder’s fee in connection with the negotiation of this Fourth
Amendment, and Tenant and Landlord each agree to indemnify, defend and hold the
other harmless from and against any claims, damages, costs, expenses, attorneys’
fees or liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings, actions
or agreements of the indemnifying party.

27. Counterparts. This Fourth Amendment may be executed in counterparts. Each
counterpart shall be deemed an original, and all counterparts shall be deemed
the same instrument with the same effect as if all parties hereto had signed the
same signature page.

28. Delivery of Amendment. Preparation of this Fourth Amendment by Landlord or
Landlord’s agent and submission of same to Tenant shall not be deemed an offer
by Landlord to enter into this Fourth Amendment. This Fourth Amendment shall
become binding upon Landlord only when fully executed by all parties and when
Landlord has delivered a fully executed original of this Fourth Amendment to
Tenant. The delivery of this Fourth Amendment to Tenant shall not constitute an
agreement by Landlord to negotiate in good faith, and Landlord expressly
disclaims any legal obligation to negotiate in good faith.

[signature page follows]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby execute this Fourth Amendment as of the
date first written above.

 

LANDLORD: The Realty Associates Fund VIII, L.P., a Delaware limited partnership
By:   Realty Associates Fund VIII LLC   a Massachusetts limited liability
company, General Partner   By:   Realty Associates Advisors LLC, a Delaware
limited liability company, Manager     By:   Realty Associates Advisors Trust, a
Massachusetts business trust, Manager       By:  

/s/ Scott W. Amling

        Officer

 

TENANT*:  

Mitek Systems, Inc., a Delaware corporation

By:  

/s/ R. C. Clark

 

R. C. Clark

  (print name) Its:  

CFO

  (print title) By:  

/s/ James B. DeBello

 

James B. DeBello

  (print name) Its:  

President, CEO

  (print title)

 

* Authorized officers must sign on behalf of the corporation and indicate the
capacity in which they are signing. The amendment must be executed by the
president or vice president and the secretary or assistant secretary, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which event, the bylaws or a certified copy of the resolution, as the case may
be, must be attached to this amendment.

 

81



--------------------------------------------------------------------------------

Exhibit A

(Depiction of Suite B and Suite 150)

LOGO [g411670ex10_18pg82new.jpg]

 

82



--------------------------------------------------------------------------------

Exhibit B

Letter of Credit

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY

APPLICANT: MITEK SYSTEMS, INC.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF        

DATED:              , 20    

BENEFICIARY:

THE REALTY ASSOCIATED FUND VIII, L.P.

C/O TA ASSOCIATES REALTY

28 STATE STREET, 10TH FLOOR

BOSTON, MA 02109

ATTN: ASSET MANAGEMENT DEPARTMENT

AS “LANDLORD”

APPLICANT:

MITEK SYSTEMS, INC.

8911 BALBOA AVE., SUITE B

SAN DIEGO, CA 92123

AS “TENANT”

 

AMOUNT:    US$210,000.00 (TWO HUNDRED TEN THOUSAND AND NO/100 U.S. DOLLARS)

EXPIRATION DATE:             , 2013

 

LOCATION:    SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF        
IN YOUR FAVOR. THIS LETTER OF CREDIT IS AVAILABLE BY SIGHT PAYMENT WITH
OURSELVES ONLY AGAINST PRESENTATION AT THIS OFFICE OF THE FOLLOWING DOCUMENTS:

 

  1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.

 

  2. YOUR SIGHT DRAFT DRAWN ON US IN THE FORM ATTACHED HERETO AS EXHIBIT “A”.

 

  3. A DATED CERTIFICATION PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE OF THE BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME AND
DESIGNATED TITLE, STATING THAT SUCH PERSON IS YOUR DULY AUTHORIZED
REPRESENTATIVE, AND THAT BENEFICIARY IS ENTITLED TO DRAW UPON THIS LETTER OF
CREDIT PURSUANT TO THE TERMS AND CONDITIONS OF THE LEASE AGREEMENT BETWEEN
LANDLORD AND TENANT.

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

 

 

PAGE 1 OF 6

DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: MITEK SYSTEMS, INC.

 

 

    

                              

CLIENT’S SIGNATURE(S)      DATE

 

83



--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY

APPLICANT: MITEK SYSTEMS, INC.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF         

DATED:              , 20    

PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY
ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE
RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY UTILIZED.

WE AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE BASIS UPON
WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS DUE AND OWING OR HAS
DETERMINED TO PRESENT TO US ANY DRAFT UNDER THIS LETTER OF CREDIT, AND THE
PRESENTATION OF SUCH DRAFT IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THIS LETTER OF CREDIT, SHALL AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT
EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY
EXTENDED BEYOND AUGUST 30, 2019, WHICH SHALL BE THE FINAL EXPIRATION DATE OF
THIS LETTER OF CREDIT.

THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE PROVISION IS
THE “FINAL EXPIRATION DATE”. UPON THE OCCURRENCE OF THE FINAL EXPIRATION DATE
THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO PRESENTATIONS MADE
UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.

THIS LETTER OF CREDIT MAY ALSO BE CANCELED PRIOR TO ANY PRESENT OR FUTURE
EXPIRATION DATE, UPON RECEIPT BY SILICON VALLEY BANK BY OVERNIGHT COURIER OR
REGISTERED MAIL (RETURN RECEIPT REQUESTED) OF THE ORIGINAL LETTER OF CREDIT AND
ALL AMENDMENTS (IF ANY) FROM THE BENEFICIARY TOGETHER WITH A STATEMENT SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY ON COMPANY LETTERHEAD STATING
THAT THE LETTER OF CREDIT IS NO LONGER REQUIRED AND IS BEING RETURNED FOR
CANCELLATION.

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE THAT IS THE SUCCESSOR IN INTEREST TO
BENEFICIARY (“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE
IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED
TO THE REGULATIONS OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF
COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS
LETTER OF CREDIT

 

 

PAGE 2 OF 6

DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: MITEK SYSTEMS, INC.

 

 

    

                              

CLIENT’S SIGNATURE(S)      DATE

 

84



--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY

APPLICANT: MITEK SYSTEMS, INC.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF         

DATED:              , 20    

TOGETHER WITH OUR LETTER OF TRANSFER DOCUMENTATION AS PER ATTACHED EXHIBIT “B”
DULY EXECUTED AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENTS), IF ANY. THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON
SIGNING THE TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY’S BANK APPLICANT SHALL
PAY OUR TRANSFER FEE OF  1/4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00)
UNDER THIS LETTER OF CREDIT. ANY REQUEST FOR TRANSFER WILL BE EFFECTED BY US
SUBJECT TO THE ABOVE CONDITIONS. HOWEVER, ANY REQUEST FOR TRANSFER IS NOT
CONTINGENT UPON APPLICANT’S ABILITY TO PAY OUR TRANSFER FEE. ANY TRANSFER OF
THIS LETTER OF CREDIT MAY NOT CHANGE THE PLACE OR DATE OF EXPIRATION OF THE
LETTER OF CREDIT FROM OUR ABOVE SPECIFIED OFFICE. EACH TRANSFER SHALL BE
EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL
FORWARD THE ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

WE HEREBY AGREE THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA,
CALIFORNIA 95054, ATTENTION: GLOBAL FINANCIAL SERVICES – STANDBY LETTER OF
CREDIT DEPARTMENT (THE “BANK’S OFFICE”). PRESENTATIONS MAY BE MADE IN PERSON OR
BY OVERNIGHT COURIER DELIVERY SERVICE OR BY FACSIMILE ON OR BEFORE OUR CLOSE OF
BUSINESS ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

SHOULD BENEFICIARY WISH TO MAKE PRESENTATIONS UNDER THIS LETTER OF CREDIT
ENTIRELY BY FACSIMILE TRANSMISSION (IT NEED NOT TRANSMIT THE LETTER OF CREDIT).
IT MAY DO SO IN LIEU OF PRESENTING THE PHYSICAL DOCUMENTS OTHERWISE REQUIRED FOR
PRESENTATION UNDER THE TERMS OF THIS LETTER OF CREDIT. PROVIDED HOWEVER, SHOULD
IT ELECT TO DO SO, EACH SUCH FACSIMILE TRANSMISSION SHALL BE MADE ON A BUSINESS
DAY AT FAX NO. (408) 496-2418 OR (408) 969-6510; AND SIMULTANEOUSLY UNDER
TELEPHONE ADVICE TO: (408) 654-6274 OR (408) 654-7127 OR (408) 654-7716 OR
(408) 654-3035 AND, ON THE DAY OF SUCH TRANSMISSION, BE IMMEDIATELY FOLLOWED BY
BENEFICIARY’S SENDING TO US ALL OF THE ORIGINALS OF SUCH FAXED DOCUMENTS
TOGETHER WITH THE ORIGINAL OF THIS LETTER OF CREDIT BY OVERNIGHT MAIL OR COURIER
SERVICE TO THE BANK’S OFFICE AS DESCRIBED ABOVE. PROVIDED FURTHER, HOWEVER, WE
WILL DETERMINE TO HONOR OR DISHONOR ANY SUCH FACSIMILE PRESENTATION PURELY ON
THE BASIS OF OUR EXAMINATION OF SUCH FACSIMILE PRESENTATION, AND WILL NOT
EXAMINE THE ORIGINALS.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER PRIOR TO 10:00 A.M.
CALIFORNIA TIME, ON A BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS
HOURS OF THE BANK’S OFFICE ON THE NEXT SUCCEEDING BUSINESS DAY.

 

 

PAGE 3 OF 6

DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: MITEK SYSTEMS, INC.

 

 

    

                              

CLIENT’S SIGNATURE(S)      DATE

 

85



--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY

APPLICANT: MITEK SYSTEMS, INC.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF

DATED:              , 20    

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER AFTER 10:00 AM. CALIFORNIA
TIME, ON A BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS HOURS OF
THE BANK’S OFFICE ON THE SECOND SUCCEEDING BUSINESS DAY.

AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS A DAY ON WHICH WE ARE OPEN AT OUR
ABOVE ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT
BUSINESS. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE ISP98 (AS
HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE FINAL EXPIRATION DATE IS NOT
A BUSINESS DAY THEN SUCH DATE SHALL BE AUTOMATICALLY EXTENDED TO THE NEXT
SUCCEEDING DATE WHICH IS A BUSINESS DAY.

WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN AND/OR DOCUMENTS PRESENTED UNDER
AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL
BE DULY HONORED UPON PRESENTATION TO SILICON VALLEY BANK, IF PRESENTED ON OR
BEFORE THE EXPIRATION DATE OF THIS CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998
(“ISP98”), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

SILICON VALLEY BANK,         (FOR S V BANK USE ONLY)     (FOR S V BANK USE ONLY)

 

   

 

AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

 

 

PAGE 4 OF 6

DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: MITEK SYSTEMS, INC.

 

 

    

                              

CLIENT’S SIGNATURE(S)      DATE

 

86



--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY

APPLICANT: MITEK SYSTEMS, INC.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF         

DATED:              , 20    

EXHIBIT “A”

SIGHT DRAFT/BILL OF EXCHANGE

 

DATE:                     

     REF. NO.                     

AT SIGHT OF THIS BILL OF EXCHANGE

 

PAY TO THE ORDER OF

     US$  

US DOLLARS

 

“DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER NO. SVBSF          DATED              , 20    ”

 

TO:   SILICON VALLEY BANK    

 

  3003 TASMAN DRIVE     (INSERT NAME OF BENEFICIARY)   SANTA CLARA, CA 95054    
     

 

      Authorized Signature

GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

 

1. DATE                      INSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.

 

2. REF. NO.          INSERT YOUR REFERENCE NUMBER IF ANY.

 

3. PAY TO THE ORDER OF:                      INSERT NAME OF BENEFICIARY

 

4. US$              INSERT AMOUNT OF DRAWING IN NUMERALS/FIGURES.

 

5. U.S. DOLLARS              INSERT AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER INSERT THE LAST DIGITS OF OUR STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED                      INSERT THE ISSUANCE DATE OF OUR STANDBY L/C.

 

NOTE:    BENEFICIARY SHOULD ENDORSE THE BACK OF THE SIGHT DRAFT OR BILL OF
EXCHANGE AS YOU WOULD A CHECK.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS SIGHT DRAFT OR BILL OF
EXCHANGE, PLEASE CALL OUR L/C PAYMENT SECTION AT (408) 654-6274 OR
(408) 654-7127 OR (408) 654-3035 OR (408) 654-7716 OR (408) 654-7128.

 

 

PAGE 5 OF 6

DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: MITEK SYSTEMS, INC.

 

 

    

                              

CLIENT’S SIGNATURE(S)      DATE

 

87



--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY

APPLICANT: MITEK SYSTEMS, INC.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF         

DATED:              , 20    

EXHIBIT “B”

 

DATE:   TO:   SILICON VALLEY BANK   3003 TASMAN DRIVE   SANTA CLARA, CA 95054  

ATTN:

  GLOBAL. FINANCIAL SERVICES        STANDBY LETTERS OF CREDIT   

 

  RE: SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO.

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

  

 

(NAME OF TRANSFEREE)

 

 

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE WITHOUT
NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,         SIGNATURE AUTHENTICATED

 

   

(BENEFICIARY’S NAME)

 

(SIGNATURE OF BENEFICIARY)

 

PRINTED NAME AND TITLE)

   

THE NAME(S) TITLE(S), AND SIGNATURE(S) CONFORM TO THAT/THOSE ON FILE WITH US FOR
THE COMPANY AND THE SIGNATURE(S) IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.

 

WE FURTHER CONFIRM THAT THE COMPANY HAS BEEN IDENTIFIED APPLYING THE APPROPRIATE
DUE DILIGENCE AND ENHANCED DUE DILIGENCE AS REQUIRED BY THE BANK SECRECY ACT AND
ALL ITS SUBSEQUENT AMENDMENTS.

                     

 

        (NAME OF BANK)        

 

        (ADDRESS OF BANK)        

 

        (CITY, STATE, ZIP CODE)        

 

        (AUTHORIZED SIGNATURE)        

 

        (PRINTED NAME AND TITLE)        

 

        (TELEPHONE NUMBER)  

 

 

PAGE 6 OF 6

DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: MITEK SYSTEMS, INC.

 

 

    

                              

CLIENT’S SIGNATURE(S)      DATE

 

88



--------------------------------------------------------------------------------

Exhibit C

(Location of Reserved Parking Spaces)

LOGO [g411670ex10_18pg89new.jpg]

 

89



--------------------------------------------------------------------------------

 

LOGO [g411670ex10_18pg90.jpg]

 

90



--------------------------------------------------------------------------------

Exhibit D

(Location of Generator)

LOGO [g411670ex10_18pg91new.jpg]

 

91



--------------------------------------------------------------------------------

 

LOGO [g411670ex10_18pg92.jpg]

 

92



--------------------------------------------------------------------------------

Exhibit E

WORK LETTER AGREEMENT

This Work Letter Agreement (“Work Letter Agreement”) is attached to a Fourth
Amendment to Lease (the “Fourth Amendment”) entered into between The Realty
Associates Fund VIII, L.P., a Delaware limited partnership (“Landlord”), and
Mitek Systems, Inc., a Delaware corporation (“Tenant”), covering certain
premises (the “Premises”) more particularly described in the Fourth Amendment,
and is incorporated into the Fourth Amendment by this reference.

1. Tenant Improvements and Landlord’s Work.

1.1 Tenant Improvements. For purposes of this Work Letter Agreement, the
“Improvements” shall mean the improvements to the Premises described on the
Final Construction Drawings (as defined below). All Improvements made to the
Premises shall be performed by Tenant. Subject to the reimbursement limitations
set forth in Section 2.2 below, the Improvements shall be reimbursed by Landlord
from the Improvement Allowance (as defined below) or shall be paid for by
Tenant, at Tenant’s sole cost and expense. The Improvements to be constructed by
Tenant shall include, but shall not be limited to, demolition, concrete work,
iron work, rough and finish carpentry, insulation, sheet metal, glass and
glazing, doors, door frames and hardware, dry wall, acoustical ceiling,
flooring, painting and wall coverings, accessories and partitions, kitchen
equipment, fire extinguishers and cabinets, window coverings, plumbing, Tenant’s
Separate HVAC Units and related ducting and wiring, any tenant modifications to
the existing ducting and plenums of the Premises associated with the Landlord
HVAC Units, relocation of existing and installation of new fire sprinkler heads,
electrical, prefabricated partitions, telephone and security systems, cabling
systems, final clean-up and labor, miscellaneous specialties, planning,
engineering, plan checking, permitting, architectural and other design costs,
general contractor and subcontractor general conditions, overhead and profit,
moving and insurance costs and the cost of the Tenant’s Project Manager;
provided, however, that in no event shall the Improvements or the cost of the
Improvements to be paid by Tenant (or reimbursed by Landlord from the
Improvement Allowance) include the cost of replacing any of the Landlord HVAC
Units that are In Need of Replacement (as determined in accordance with
Section 14 of the Fourth Amendment), any cost of bringing the Building
structure, or any of the common areas of the Building or Project, into
compliance with any building code or municipal, state or federal laws, which
compliance is required as a condition of Tenant’s requested permits for the
Improvements generally, and not as a result of the particular design or
specifications of the Improvements. As provided in Section 13 of the Fourth
Amendment, in the event any of the Common Areas of the Project are not in
compliance with the ADA or any other handicap regulations, and as a condition of
any permit required for the construction of the Improvements in the Premises,
the applicable permitting authority requires that any portion of the common
areas of the Project or the common area bathrooms servicing Suite 150 be brought
into compliance with such handicap regulations, Landlord shall cause such
compliance obligations to be satisfied at Landlord’s cost and expense (which may
be included in Direct Costs to the extent permitted under the Lease), and not as
part of the costs to be paid by Tenant or reimbursed from the Improvement
Allowance. If, however, in constructing the Improvements in the Premises, any
existing improvements within the Premises (other than those included in the
Landlord Work, as hereinafter defined) are required to be brought into
compliance with such handicap regulations, then the cost of such compliance
shall be included in the cost of the Improvements, and shall be paid for by
Tenant subject to reimbursement by Landlord from the Improvement Allowance (not
to exceed such amount).

1.2 Landlord’s Work. The costs and expenses of ADA compliance of the common area
bathrooms servicing Suite 150, and of the common areas of the Project, and the
costs and expenses of the Landlord HVAC Report and the replacement of any
Landlord HVAC Units in need of replacement as recommended by the HVAC Contractor
who prepares the Landlord HVAC Report (collectively, the “Landlord’s Work”),
shall be performed by Landlord at its sole cost and expense and shall not be
included in the cost of Improvements to the Premises to be funded from the
Improvement Allowance; provided, however, that Landlord may arrange, at
Landlord’s option, for the Landlord’s Work inside the Premises, including, but
not limited to, ADA compliance of the bathrooms of Suite 150 to be designed by
Tenant’s Architect and constructed by Tenant’s Contractor as an alternative bid
included in the Contractor’s general contract, but subject to a separate payment
agreement with Landlord for the direct payment for such Landlord’s Work in the
Premises.

 

93



--------------------------------------------------------------------------------

2. Tenant Improvement Allowance.

2.1 Use.

(a) Initial Allowance. Tenant shall be entitled to an Improvement Allowance (the
“Improvement Allowance”) in a total amount equal to $675,690.00. The Improvement
Allowance shall be used, subject to the limitations set forth in this section
and Section 2.2 below, to reimburse Tenant for the actual out-of-pocket costs it
pays to unrelated third parties for the initial design and construction of the
Improvements. In no event shall Landlord be obligated to make disbursements for
the Improvements, pursuant to this Work Letter Agreement, in a total amount
which exceeds the Improvement Allowance.

(b) Unused Allowance. Any portion of the Improvement Allowance that has not been
expended on or before the first anniversary of the Extended Term Commencement
Date shall be retained by Landlord, and Tenant shall have no further right to
the use of such unused portion of the Improvement Allowance for any purpose.

2.2 Disbursement of the Tenant Improvement Allowance.

(a) Tenant Improvement Allowance Items. The Improvement Allowance shall be
disbursed by Landlord only for the following items and costs (collectively the
“Improvement Allowance Items”):

(i) Payment of the fees of the “Architect,” the “Engineers,” and the “Tenant’s
Project Manager,” as those terms are defined in Section 3 of this Work Letter
Agreement;

(ii) The payment of plan check, permit and license fees relating to construction
of the Improvements;

(iii) The cost of the construction of the Improvements, including, without
limitation, testing and inspection costs, trash removal costs, and contractors’
fees and general conditions; provided, however, in no event shall the
Improvement Allowance be used to pay any cost associated with the design,
purchasing or installation of furniture, fixtures or equipment (collectively,
“FF&E”), and all costs of Tenant’s FF&E shall be paid by Tenant, at Tenant’s
sole expense;

(iv) The cost of any changes to the Final Construction Drawings (as that term is
defined in Section 3.3 of this Work Letter Agreement) or Improvements required
by any governmental agency; and

(v) Sales and use taxes and Title 24 fees.

(b) Disbursement. During the construction of the Improvements, Landlord shall
make disbursements of the Improvement Allowance for Improvement Allowance Items
and shall release monies as follows:

(i) Disbursements. Not more often than once in any thirty (30) day period,
Landlord shall disburse to Tenant monies from the Improvement Allowance. Prior
to Landlord making a disbursement, Tenant shall deliver to Landlord: (A) a
request for payment, approved by Tenant, in a form which is reasonably
acceptable to Landlord which shows the percentage of completion by trade of the
Improvements; (B) invoices from all of Tenant’s Agents (as defined below), for
services provided, labor rendered, materials delivered and the related
Contractor’s fee, along with general conditions and overhead amounts, and the
Project Manager Fee, with respect to such payment request in an amount not less
than the amount of the Improvement Allowance Tenant has requested be reimbursed;
(C) a copy of an executed unconditional mechanic’s lien releases from Tenant’s
Contractor (as hereinafter defined), complying with the appropriate provisions
of California Civil Code Section 3262(d)(2), and copies of conditional
mechanic’s lien releases from all of Tenant’s subcontractors and materialmen
which shall comply with the appropriate provisions of California Civil Code
Section 3262(d)(1) for the amounts invoiced by Contractor in the applicable
payment request; (D) copies of unconditional mechanic’s lien releases from all
of Tenant’s subcontractors and

 

94



--------------------------------------------------------------------------------

materialmen, which shall comply with the appropriate provisions of California
Civil Code Section 3262(d)(2), for those amounts invoiced by Contractor for
payment to such subcontractors or materialmen in the previous payment request;
and (E) all other information reasonably requested by Landlord in advance of
such request (the foregoing request and related materials are hereinafter
sometimes hereinafter referred to as the “Reimbursement Package”). Within
fifteen (15) days after Landlord has received the Reimbursement Package
including all of the required information set forth above, Landlord shall
deliver a check to Tenant in an amount equal to the actual monies paid by Tenant
to Tenant’s Agents with respect to such payment request. Notwithstanding the
foregoing, Landlord shall not be obligated to disburse to Tenant the last ten
percent (10%) of the Improvement Allowance until the requirements of
Section 2.2(b)(ii) have satisfied and Tenant has received a certificate of
occupancy for the Premises (the “Final Reimbursement”).

(ii) Final Completion. Within thirty (30) days after the Improvements have been
completed, Tenant shall deliver to Landlord (A) properly executed mechanics lien
releases in compliance with California Civil Code Section 3262(d)(4); and (B) a
certificate from the Architect, in a form reasonably acceptable to Landlord,
certifying that the construction of the Improvements in the Premises has been
substantially completed. Within fifteen (15) days after receiving the foregoing
information, Landlord shall reimburse to Tenant any additional costs of
constructing the Improvements to the extent not previously paid for in
accordance with (i) above.

3. Space Plan and Construction Drawings.

3.1 Space Plan; Tenant’s Project Manager. Attached hereto as Exhibit 1 is a
space plan that has been prepared by M. Megan Bryan Studio Interiors (the
“Architect”), which is acceptable to Landlord and Tenant (the “Space Plan”).
Without limiting any future payments to Architect for the work of designing the
improvements, Tenant may use up to $20,270.70 of the unused portion of the
Improvement Allowance to reimburse Architect for the Space Plan immediately
following the full execution of the Fourth Amendment. Tenant shall provide to
Landlord bills, invoices and other information reasonably acceptable to Landlord
to document monies paid by Tenant to the Architect from time to time during the
design and construction of the Improvements. Additionally, Tenant has retained
Ron Sutliff of Integrated Project Management, LLC as Tenant’s construction
project manager for the Improvements, who shall receive a construction
management fee of three percent (3%) of the cost of the Improvements (the
“Project Manager Fee,” provided that the Project Manager Fee that may be
reimbursed from the Improvement Allowance shall not exceed three percent (3%) of
the Improvement Allowance). The Project Manager Fee shall be reimbursed from the
Improvement Allowance in the amount of three percent (3%) of all other amounts
invoiced to Tenant as set forth in each Reimbursement Package, as provided in
Section 2.2(b) above.

3.2 Construction Drawings. Tenant shall retain engineering consultants (the
“Engineers”) that are reasonably acceptable to Landlord to prepare all plans and
engineering drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Premises (exclusive of
the Landlord’s Work). The plans and specifications to be prepared by Architect
and the Engineers hereunder shall be known collectively as the “Construction
Drawings.” Tenant and Architect shall verify, in the field, the dimensions of
the Premises and the conditions at the Premises, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord shall have the right to approve the Construction
Drawings in Landlord’s reasonable discretion; provided that Landlord shall
either approve or reasonably disapprove and provide the reasons for disapproval
in writing to Tenant within ten (10) business days of receiving the Construction
Drawings for Landlord’s approval, and Landlord’s failure to timely deliver such
written response to Tenant with either Landlord’s approval or its reasons for
disapproval shall be deemed to mean that Landlord approves the Construction
Drawings without modification. Landlord’s review of the Construction Drawings
are for its sole benefit and Landlord shall have no liability to Tenant or
Tenant’s Agents arising out of or based on Landlord’s review. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant or Tenant’s Agents by
Landlord or Landlord’s space planner, architect, engineers and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors arising therefrom.

 

95



--------------------------------------------------------------------------------

3.3 Preparation of Final Construction Drawings. Tenant shall promptly cause the
Architect and the Engineers to complete the Construction Drawings which shall be
comprised of a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which will allow Tenant to
obtain all applicable permits (collectively, the “Final Construction Drawings”)
and shall submit three (3) copies of the Final Construction Drawings to Landlord
for Landlord’s approval, which shall not be unreasonably withheld, conditioned
or delayed. Landlord shall advise Tenant in writing, within ten (10) business
days after Landlord’s receipt of the Final Construction Drawings for the
Improvements, if the same are unsatisfactory or incomplete in any respect and
the reasons for such determination and changes required to obtain Landlord’s
approval of the Final Construction Drawings. If Tenant is so advised, Tenant
shall promptly revise the Final Construction Drawings to reflect Landlord’s
comments. Landlord’s failure to timely deliver Landlord’s written disapproval of
the Final Construction Drawings along with its reasons for such disapproval and
the changes required for Landlord’s approval shall be deemed to mean that
Landlord approves the Final Construction Drawings without modification

3.4 Permits and Changes. The Final Construction Drawings shall be approved by
Landlord prior to the commencement of construction of the Improvements. After
approval by Landlord of the Final Construction Drawings, Tenant shall submit the
same to the appropriate governmental agencies in order to obtain all applicable
building permits. Tenant hereby agrees that neither Landlord nor Landlord’s
consultants shall be responsible for obtaining any building permits or a
certificate of occupancy for the Premises except as required for Landlord’s
Work, and that except as required for the Landlord’s Work, obtaining the same
shall be Tenant’s sole responsibility; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such
permits or certificate of occupancy. Except as required to satisfy the permit
requirements of the City of San Diego, no changes, modifications or alterations
in the Final Construction Drawings may be made without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.

4. Construction of Tenant Improvements.

4.1 Tenant’s Selection of Contractors.

(a) Tenant shall select a qualified general contractor for the Construction of
the Improvements (the “Contractor”). The Contractor shall be experienced in the
construction of tenant improvements similar to the Improvements in similar
buildings under similar circumstances. In addition, the Contractor shall be
financially solvent and, if reasonably requested by Landlord, shall provide a
completion bond for the construction of the Improvements. If Landlord requests a
completion bond, such bond will be paid by the Landlord at its sole cost and
expense, and not from the Improvement Allowance. Landlord shall have the right
to approve the Contractor, in Landlord’s reasonable discretion; provided that if
Tenant requests Landlord’s consent to a list of one or more Contractors to whom
Tenant intends to submit the Construction Drawings as part of Tenant’s requests
for proposals or solicitation of negotiated bids (the “Contractor List”), then
Tenant may rely upon Landlord’s pre-approval of any of the contractors set forth
in such Landlord-approved (or deemed approved) Contractor List in retaining the
Contractor from such list without separate Landlord approval of the Contractor
so selected. If Landlord fails to approve or disapprove any of the contractors
on Contractor List within five (5) business days after Tenant provides such list
to Landlord, with all of the information Landlord has reasonably requested
concerning one or more of the contractors listed on the Contractor List,
Landlord shall be deemed to have approved all of the contractors contained on
such list from whom the Contractor may be selected by Tenant.

(b) Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, along
with the Architect, Tenant’s Project Manager, Engineers and the Contractor to be
known collectively as “Tenant’s Agents”) shall be subject to Tenant’s selection
as part of its negotiations with the prospective Contractor for the cost of
Improvements. Notwithstanding the forgoing, Landlord shall have the right to
designate, at the time of Landlord’s approval of the Contractor List those
subcontractors which may perform any alterations to the Building’s existing
electrical, plumbing, life, fire and safety systems and any alterations to the
roof (the “Landlord Designated Subcontractors”). All of Tenant’s Agents shall be
properly licensed by the state of California and shall be experienced in
performing the work they have agreed to perform in similar

 

96



--------------------------------------------------------------------------------

buildings. If Landlord does not designate a person or entity as one of the
Landlord Designated Subcontractors within five (5)business days after Tenant
provides the Contractor List to Landlord, then Landlord shall not later
designate such person or entity as a Landlord Designated Subcontractor.

4.2 Construction of Tenant Improvements by Tenant’s Agents.

(a) Construction Contract. Prior to Tenant’s execution of the construction
contract with Contractor (the “Contract”), Tenant shall submit the Contract to
Landlord for its approval, which approval shall not be unreasonably withheld.
Landlord shall approve the Contract, or provide its reasons for disapproval of
the Contract, in writing to Tenant within five (5) business days after Landlord
receives the Contract from Tenant. Landlord’s failure to timely deliver its
reasons for disapproving the Contract to Tenant shall be deemed to mean that
Landlord approves the Contract without modification

(b) Tenant’s Agents.

(i) Indemnity. Tenant’s indemnification set forth in the Lease, as amended by
the Fourth Amendment, shall also apply with respect to any and all damages,
cost, loss or expense (including attorneys fees) related in any way to any act
or omission of Tenant or Tenant’s Agents, or anyone directly or indirectly
employed by any of them, or in connection with Tenant’s non-payment of any
amount arising out of the Improvements. By way of example, and not limitation,
Tenant shall indemnify and defend Landlord from any Damages to the Premises
caused by the actions of the persons constructing the Improvements (subject
however, to the Landlord’s waiver of subrogation and loss or damages covered by
landlord’s insurance policies contained in Section 14(d) of the Lease).

(ii) Warranty. Each of Tenant’s Agents shall guarantee to Tenant and for the
benefit of Landlord that the portion of the Improvements for which it is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the completion of the Improvements.
The correction of any defective work shall include, without additional charge,
all additional expenses and damages incurred in connection with the removal or
replacement of all or any part of the Improvements, and/or any other Building
improvements that may be damaged or disturbed thereby. All such warranties or
guarantees shall be contained in the Contract or applicable subcontract and
shall inure to the benefit of both Landlord and Tenant. Tenant covenants to give
to Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.

(iii) Insurance Requirements.

(A) General Coverages. All of Tenant’s Agents shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
public liability insurance, including property damage, all with limits, in form
and with companies as are reasonably acceptable to Landlord. Tenant’s Agents
shall not be entitled to satisfy their insurance obligations through
self-insurance.

(B) Special Coverages. Tenant shall carry “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Improvements, and
such other insurance as Landlord may reasonably require, it being understood and
agreed that the Improvements shall be insured by Tenant during the construction
period and throughout the term of the Lease, as amended by the Fourth Amendment.
Such insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Landlord. Such insurance shall be
subject to reimbursement by Landlord from the Improvement Allowance.

(C) General Terms. Certificates for all insurance carried pursuant to this
section shall be delivered to Landlord before the commencement of construction
of the Improvements and before any equipment is moved onto the site. All such
policies of insurance shall name Landlord and its property manager as an
additional insured and must contain a provision that the company writing the
policy will give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. In the event that the Improvements are damaged by any cause
during the course of the construction thereof, Tenant shall immediately repair
the same at Tenant’s sole cost and expense. Tenant’s Agents shall maintain all
of the foregoing insurance coverage in force until all of the Improvements are
fully completed. All insurance, except Worker’s

 

97



--------------------------------------------------------------------------------

Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against Landlord or Tenant. Such insurance shall provide that it is
primary insurance as respects Landlord and that any other insurance maintained
by Landlord is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not limit Tenant’s
indemnification obligations under this Work Letter Agreement.

(c) Compliance With Laws and Other Landlord Requirements. The Improvements shall
comply in all respects with the following: (i) all applicable building codes,
laws and regulations; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters); and
(iii) building material manufacturer’s specifications. In addition, Tenant’s
Agents shall comply with all of Landlord’s rules, regulations and procedures
concerning the construction of improvements in the Building and access to the
Building as set forth on Exhibit 2 to this Work Letter (collectively, the
“Construction Procedures”), and if any Tenant Agent fails to comply with the
Construction Procedures after Landlord has provided the Tenant Agent with
written notice of its non-compliance, Landlord shall have the right to prohibit
such Tenant Agent from performing any further work in the Building until such
non-compliance is remedied to Landlord’s reasonable satisfaction, and Landlord
shall have no liability to Tenant due to any interruption of the Tenant’s work
caused by such prohibition. Tenant’s Agents shall not perform any construction
work that might reasonably be expected to disturb any tenant on the second floor
of the Building during the Normal Building Hours. Tenant and Tenant’s Agents
shall not have the right, at any time, to disrupt any Building service (e.g.,
HVAC, electrical, plumbing etc.) to the Common Areas or to another tenant’s
premises. Tenant and Tenant’s Agents shall only store construction materials
inside the Premises and Tenant’s Agents shall not dispose of their refuse or
construction materials in the Project’s trash receptacles. Tenant and Tenant’s
Agents shall take whatever precautions Landlord may reasonably prescribe to
protect the Project from damages due to such activities. Tenant shall reimburse
Landlord for the cost of repairing any damage to the Project caused by the
movement of construction materials and FF&E into the Building (e.g., damage to
carpet, walls, doors, elevators etc.).

(d) Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all reasonable times, with advance notice to Tenant and without
interfering with the progress of the Tenant’s construction work; provided
however, that Landlord’s inspection of the Improvements shall not constitute
Landlord’s approval of the Improvements unless Landlord fails to timely
disapprove of the Improvements following such inspection. Should Landlord
reasonably disapprove any portion of the Improvements, Landlord shall notify
Tenant in writing of such disapproval no later than five (5) days following the
Landlord’s inspection in which such disapproved condition is first disclosed to
Landlord, and shall specify in reasonable detail the items disapproved. Any
defects in the Improvements timely disapproved by Landlord pursuant to this
Section 4.2(d) shall be rectified by Tenant at no expense to Landlord; and any
Improvements that Landlord does not timely disapprove following any Landlord
inspection shall be deemed approved. Neither Landlord nor any of its employees
or agents, nor any property manager, shall have the right to receive any
compensation, fee or reimbursement for its costs performing any inspections of
the Improvements or in providing any approvals or disapprovals of the
Improvements hereunder, or otherwise as a result of the Tenant’s construction of
the Improvements or the Landlord’s performance of the Landlord’s Work.

(e) Notice of Non-Responsibility. Not less than ten (10) days prior to the date
Tenant intends to first commence construction of the Improvements (and not more
than ten (10) days after Landlord’s approval or deemed approval of the
Contract), Landlord shall have the right to post a notice of non-responsibility
at the Premises; provided that Landlord’s failure to do so shall not delay
Tenant’s commencement of the Improvements.

4.3 Notice of Completion; Copy of Record Set of Plans. Within thirty
(30) business days after completion of construction of the Improvements, and as
a condition to Landlord’s Final Reimbursement of the Improvement Allowance,
Tenant shall cause a Notice of Completion to be recorded in the office of the
County Recorder for the County in which the Premises is located in accordance
with Section 3093 of the Civil Code of the State of California or any successor
statute, and shall furnish a copy thereof to Landlord upon such recordation. If
Tenant fails to do so, Landlord may execute and file the same on behalf of
Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and expense. At
the conclusion of construction, and as a condition to Landlord’s Final
Reimbursement of the Improvement Allowance, (a) Tenant shall cause the Architect
and Contractor (i) to update the Final Construction Drawings as necessary to

 

98



--------------------------------------------------------------------------------

reflect all changes made to the Final Construction Drawings during the course of
construction, (ii) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct and (iii) to deliver to
Landlord two (2) sets of copies of such record set of drawings, and (b) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.

5. Completion. Subject to the performance by Landlord of its obligations with
respect to the funding of the Improvement Allowance, Tenant agrees to cause the
Improvements to be paid for, at Tenant’s sole cost and expense. Tenant shall be
primarily obligated to complete the construction of the Improvements, and the
failure of Tenant’s Agents to perform their obligations with respect to the
construction of the Improvements shall not relieve Tenant of its obligation to
complete the construction of the Improvements. Tenant acknowledges and agrees
that its obligation to pay Basic Rental, Direct Costs and other amounts due
under the Lease, as amended by the Fourth Amendment, as of the Extended Term
Commencement Date is not conditioned on Tenant’s completion of the Improvements
prior to the Extended Term Commencement Date or at any other time. Consequently,
Tenant shall be obligated to pay Basic Rental, Direct Costs, utilities and other
amounts due under the Lease, as amended by the Fourth Amendment, from and after
the Extended Term Commencement Date, even though Tenant is unable to occupy or
use the Premises on the Extended Term Commencement Date due to its failure to
complete the Improvements on or before the Extended Term Commencement Date.
Tenant acknowledges that Tenant’s Agents will construct the Improvements while
Tenant occupies the Premises, that the construction of the Improvements will
prevent Tenant from using all or part of the Premises from time to time and that
the construction of the Improvements will create noise dust and debris that will
interfere with Tenant’s use of the Premises. Tenant acknowledges and agrees that
it shall have no right to any abatement of rent or to recover any other damages
from Landlord due to its inability to use the all or portions of the Premises
while the Improvements are being completed or due to interference with its
business operations caused by such construction.

6. Miscellaneous.

6.1 Tenant’s Representative. Tenant has designated the Tenant’s Project Manager
as its sole representative with respect to the matters set forth in this Work
Letter Agreement, and, until further notice to Landlord, Tenant’s representative
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter Agreement.

6.2 Landlord’s Representative. Landlord has designated Sandy Shelton as its sole
representative with respect to the matters set forth in this Work Letter
Agreement, and until further notice to Tenant, Landlord’s representative shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter Agreement.

6.3 Time of the Essence. Unless otherwise indicated, all references herein to a
“number of days” shall mean and refer to calendar days. If any item requiring
approval is timely disapproved by Landlord, the procedure for preparation of the
document and approval thereof shall be repeated until the document is approved
by Landlord.

6.4 Tenant’s Default. Notwithstanding any provision to the contrary contained in
the Lease, as amended by the Fourth Amendment, if Tenant commits a default as
defined in Article 19 of the Original Lease, and fails to cure such default
during the applicable cure period, if any, then, in addition to all other rights
and remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Improvement Allowance,
and (b) Landlord shall have no other obligations under the terms of this Work
Letter Agreement, until such time as such default is cured pursuant to the terms
of the Lease. The failure of Tenant to perform any of its obligations under this
Work Letter Agreement shall constitute a default under Article 19(b) of the
Original Lease.

6.5 Incorporation. Unless otherwise defined herein, capitalized terms included
in this Work Letter Agreement shall have the same meaning as capitalized terms
included in the Lease.

 

99



--------------------------------------------------------------------------------

Exhibit 1 to Work Letter Agreement

(Space Plan)

LOGO [g411670ex10_18pg100new.jpg]

 

100



--------------------------------------------------------------------------------

Exhibit 2 to Work Letter Agreement

(Construction Procedures)

Balboa Corporate Center

Construction Rules & Regulations

1 Contractor and all Subcontractors shall abide by these Owner’s Construction
Rules & Regulations at all times.

2 When performing any construction activities, Contractor will be responsible
for its Subcontractors and/or vendors actions and will reimburse Owner for any
damage caused by Contractor’s vendors.

3 Contractor and its Subcontractors and vendors shall hold valid state and local
licenses for the type of work to be done. Evidence of such shall be provided to
the Owner upon request.

4 Contractor and all its Subcontractors and Vendors must be pre-approved by
Owner prior to commencing any construction activities.

5 Contractor must provide a valid insurance certificate in accordance with
Owner’s insurance requirements prior to commencing any construction activities.

6 Design Build Subcontractor, Space Planner, Engineers and Consultants must
provide Owner and Manager with Professional Liability errors and omissions
insurance with a limit not less than $1,000,000 prior to commencing any design
activities (Architect policy shall have a limit of not less than $250,000).

7 Within three days of notice to proceed, Contractor shall submit a detailed
construction schedule that will address principal categories of work, the order
the work is being done and the commencement and completion dates for each
category.

8 Work involving fire sprinklers, fire alarm systems, electric panel
construction, plumbing connections, admittance to telephone room, electrical
rooms or entrance to tenant suites shall be coordinated through the Management
Office.

9 Contractor shall be responsible for replacing any existing ceiling tile
removed to facilitate Contractor’s construction of the Work.

10 Construction materials shall only be moved into and out of the Premises and
debris shall only be removed from the Premises using the back exterior entrances
to the Premises. (not through the lobby or any interior common areas.)

11 Utmost consideration will be given to the building tenants. Any activities
that promote dust, odors or loud noises such as pounding, core drilling, stud
shooting, etc., which becomes disruptive to any tenant must be performed only
between the hours of 5:00 pm and 8:00 am Monday through Friday and anytime
Saturday and Sunday.

12 The common area corridors, lobbies, and restrooms shall be kept clean at all
times. Any construction related dirt, dust, paint, spackle, spills or damage
shall be cleaned up immediately. Electrical and telephone rooms shall not be
used for storage of materials or for discarding any debris. All electrical and
telephone rooms are to be kept locked at all times. Construction areas shall be
maintained in safe working order. Trash shall be gathered daily and removed from
the premises. Use of the building’s or other contractor’s trash containers are
not allowed without prior permission. The location of trash containers provided
by contractor shall require prior approval.

 

101



--------------------------------------------------------------------------------

13 Use of radios, walkman, cigarette smoking, drug use and profanity is strictly
prohibited at all times.

14 Contractors will be provided parking in specific areas of the property.

15 Restricted parking zones at or around the building must be observed.

16 Contractor must guarantee all materials and equipment to be new (unless
specified otherwise), to be of good workmanship and quality, free of faults and
defects for one year from the date of substantial completion.

17 All roof penetrations must be repaired by a roofing subcontractor,
pre-qualified and approved by Owner or Manager. Owner hereby approves the use of
Owner’s roofing contractor.

18 Contractor shall not post any signage on the building or at the project. Any
notices pursuant to requirements of a governmental agency or Contractor’s site
policies and Safety Information shall be posted within the area under
construction.

 

102



--------------------------------------------------------------------------------

Exhibit F

(Building Sign Location)

 

LOGO [g411670ex10_18pg103new.jpg]

 

103



--------------------------------------------------------------------------------

Exhibit A

(Depiction of Expansion Space)

 

104